Exhibit 10.2

EXECUTION VERSION

LEHIGH RIVER LLC,

ISSUER

AND

CITIBANK, N.A.,

TRUSTEE

INDENTURE

Dated as of October 26, 2012

COLLATERALIZED LOAN OBLIGATIONS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     2   

Section 1.1

 

Definitions

     2   

Section 1.2

 

Assumptions as to Collateral Obligations

     46   

Section 1.3

 

Rules of Construction and Certain Other Matters

     47   

ARTICLE II. THE CLASS A NOTES

     48   

Section 2.1

 

Forms Generally

     48   

Section 2.2

 

Forms of Class A Notes and Certificate of Authentication

     48   

Section 2.3

 

Authorized Amount; Note Interest Rate; Stated Maturity; Denominations

     49   

Section 2.4

 

Execution, Authentication, Delivery and Dating

     49   

Section 2.5

 

Registration, Registration of Transfer and Exchange

     50   

Section 2.6

 

Mutilated, Destroyed, Lost or Stolen Class A Notes

     57   

Section 2.7

 

Payment of Principal and Interest, Preservation of Rights

     58   

Section 2.8

 

Persons Deemed Owners

     60   

Section 2.9

 

Cancellation

     60   

Section 2.10

 

Global Notes; Temporary Notes

     61   

Section 2.11

 

No Gross Up

     62   

Section 2.12

 

Class A Notes Beneficially Owned by Non-Permitted Holders

     63   

Section 2.13

 

Increases on the Class A Notes

     63   

Section 2.14

 

Additional Issuances

     64   

    ARTICLE III. CONDITIONS PRECEDENT; CERTAIN PROVISIONS RELATING TO COLLATERAL

     65   

Section 3.1

 

General Provisions

     65   

Section 3.2

 

Security for the Class A Notes

     66   

Section 3.3

 

Delivery of Pledged Obligations

     68   

Section 3.4

 

Purchase and Delivery of Collateral Obligations and Other Actions During the
Initial Investment Period; Effective Date Requirements

     69   

Section 3.5

 

Conditions for Additional Issuances

     70   

ARTICLE IV. SATISFACTION AND DISCHARGE

     72   

Section 4.1

 

Satisfaction and Discharge of Indenture

     72   

Section 4.2

 

Application of Trust Money

     73   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 4.3

 

Repayment of Monies Held by Paying Agent

     73   

ARTICLE V. REMEDIES

     73   

Section 5.1

 

Events of Default

     73   

Section 5.2

 

Acceleration of Maturity; Rescission and Annulment

     75   

Section 5.3

 

Collection of Indebtedness and Suits for Enforcement by Trustee

     76   

Section 5.4

 

Remedies

     77   

Section 5.5

 

Optional Preservation of Collateral

     79   

Section 5.6

 

Trustee May Enforce Claims Without Possession of Class A Notes

     81   

Section 5.7

 

Application of Money Collected

     81   

Section 5.8

 

Limitation on Suits

     81   

Section 5.9

 

Unconditional Rights of Holders of Class A Notes to Receive Principal and
Interest

     82   

Section 5.10

 

Restoration of Rights and Remedies

     82   

Section 5.11

 

Rights and Remedies Cumulative

     82   

Section 5.12

 

Delay or Omission Not Waiver

     82   

Section 5.13

 

Control by Noteholders

     83   

Section 5.14

 

Waiver of Past Defaults

     83   

Section 5.15

 

Undertaking for Costs

     83   

Section 5.16

 

Waiver of Stay or Extension Laws

     84   

Section 5.17

 

Sale of Collateral

     84   

Section 5.18

 

Action on the Class A Notes

     85   

ARTICLE VI. THE TRUSTEE

     85   

Section 6.1

 

Certain Duties and Responsibilities

     85   

Section 6.2

 

Notice of Default

     86   

Section 6.3

 

Certain Rights of Trustee

     87   

Section 6.4

 

Not Responsible for Recitals or Issuance of Class A Notes

     90   

Section 6.5

 

May Hold Class A Notes

     90   

Section 6.6

 

Money Held in Trust

     90   

Section 6.7

 

Compensation and Reimbursement

     90   

Section 6.8

 

Corporate Trustee Required; Eligibility

     92   

Section 6.9

 

Resignation and Removal; Appointment of Successor

     92   

Section 6.10

 

Acceptance of Appointment by Successor

     93   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 6.11

 

Merger, Conversion, Consolidation or Succession to Business of Trustee

     94   

Section 6.12

 

Co-Trustees and Separate Trustee

     94   

Section 6.13

 

Certain Duties of Trustee Related to Delayed Payment of Proceeds

     95   

Section 6.14

 

Representations and Warranties of the Trustee

     96   

Section 6.15

 

Authenticating Agents

     96   

Section 6.16

 

Representative for Holders of the Class A Notes Only; Agent for all other
Secured Parties

     97   

Section 6.17

 

Right of Trustee in Capacity of Registrar, Paying Agent, Calculation Agent or
Securities Intermediary

     97   

ARTICLE VII. COVENANTS

     98   

Section 7.1

 

Payment of Principal and Interest

     98   

Section 7.2

 

Compliance With Laws

     98   

Section 7.3

 

Maintenance of Books and Records

     98   

Section 7.4

 

Maintenance of Office or Agency

     98   

Section 7.5

 

Money for Security Payments to be Held in Trust

     98   

Section 7.6

 

Existence of Issuer

     100   

Section 7.7

 

Protection of Collateral

     101   

Section 7.8

 

Opinions as to Collateral

     102   

Section 7.9

 

Performance of Obligations

     102   

Section 7.10

 

Negative Covenants

     103   

Section 7.11

 

No Consolidation

     106   

Section 7.12

 

[Reserved]

     106   

Section 7.13

 

No Other Business

     106   

Section 7.14

 

Compliance with Collateral Management Agreement

     106   

Section 7.15

 

Reporting

     106   

Section 7.16

 

Calculation Agent

     107   

Section 7.17

 

Certain Tax Matters

     108   

Section 7.18

 

Representations Relating to Security Interests in the Collateral

     109   

Section 7.19

 

Certain Regulations

     111   

Section 7.20

 

Control Rights

     111   

Section 7.21

 

Control Rights upon Occurrence of Cause

     111   

Section 7.22

 

Section 3(c)(7) Procedures

     112   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 7.23

 

S&P Rating Confirmation Failure

     113   

Section 7.24

 

Compliance with Rule 17g-5

     114   

Section 7.25

 

Annual Rating Review

     116   

ARTICLE VIII. SUPPLEMENTAL INDENTURES

     116   

Section 8.1

 

Supplemental Indentures

     116   

Section 8.2

 

Execution of Supplemental Indentures

     117   

Section 8.3

 

Effect of Supplemental Indentures

     117   

Section 8.4

 

Reference in Class A Notes to Supplemental Indentures

     117   

Section 8.5

 

Effect on the Collateral Manager; Effect on the Collateral Administrator

     117   

ARTICLE IX. REDEMPTION OF SECURITIES

     118   

Section 9.1

 

Optional Redemption

     118   

Section 9.2

 

Notice to Trustee of Optional Redemption

     120   

Section 9.3

 

Notice by the Issuer of Optional Redemption or of Maturity

     120   

Section 9.4

 

Class A Notes Payable on Redemption Date

     121   

ARTICLE X. ACCOUNTS, ACCOUNTINGS AND RELEASES

     122   

Section 10.1

 

Collection of Money

     122   

Section 10.2

 

Interest Collection Account

     123   

Section 10.3

 

Principal Collection Account; Payment Account; and Expense Reserve Account

     124   

Section 10.4

 

Reports by Trustee

     127   

Section 10.5

 

Accountings

     127   

Section 10.6

 

Custodianship and Release of Collateral

     133   

Section 10.7

 

Reports by Independent Accountants

     135   

Section 10.8

 

Additional Reports

     136   

Section 10.9

 

Procedures Relating to the Establishment of Issuer Accounts Controlled by the
Trustee

     136   

Section 10.10

 

Notices to Holders of Class A Notes

     137   

Section 10.11

 

Reports to Rating Agencies and Additional Recipients

     138   

ARTICLE XI. APPLICATION OF MONIES

     138   

Section 11.1

 

Disbursements of Monies from Payment Account

     138   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE XII. SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION

     142   

Section 12.1

 

Sale of Collateral Obligations

     142   

Section 12.2

 

Trading Restrictions

     146   

Section 12.3

 

Affiliate Transactions

     149   

ARTICLE XIII. NOTEHOLDERS’ RELATIONS

     149   

Section 13.1

 

Subordination and Non-Petition

     149   

Section 13.2

 

Standard of Conduct

     150   

ARTICLE XIV. MISCELLANEOUS

     150   

Section 14.1

 

Form of Documents Delivered to Trustee

     150   

Section 14.2

 

Acts of Noteholders

     151   

Section 14.3

 

Notices

     152   

Section 14.4

 

Notices to Noteholders; Waiver

     152   

Section 14.5

 

Effect of Headings and Table of Contents

     153   

Section 14.6

 

Successors and Assigns

     153   

Section 14.7

 

Severability

     153   

Section 14.8

 

Benefits of Indenture

     153   

Section 14.9

 

Governing Law

     154   

Section 14.10

 

Submission to Jurisdiction

     154   

Section 14.11

 

Counterparts

     154   

Section 14.12

 

Waiver Of Jury Trial

     154   

Section 14.13

 

Legal Holiday

     155   

ARTICLE XV. ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

     155   

Section 15.1

 

Assignment of Collateral Management Agreement

     155   

 

v



--------------------------------------------------------------------------------

Schedule A    Schedule of Collateral Obligations Schedule B    LIBOR Formula
Schedule C    S&P Recovery Rate Tables Exhibit A    Form of Rule 144A Global
Class A Note Exhibit B    Form of Opinions of Dechert LLP Exhibit C    Form of
Opinions of Dechert LLP Exhibit D    Form of Class A Note Owner Certificate
Exhibit E    Form of Section 3(c)(7) Reminder Notice Exhibit F    Form of
Important Section 3(c)(7) Notice Exhibit G    Form of Increase Request Exhibit H
   Form of Certification for NRSROs

 

S-1



--------------------------------------------------------------------------------

INDENTURE, dated as of October 26, 2012, among LEHIGH RIVER LLC, a newly-formed
Delaware limited liability company (the “Issuer”), and CITIBANK, N.A., a
national banking association, organized and existing under the laws of United
States of America, as Trustee (the “Trustee”).

PRELIMINARY STATEMENT

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the Class A Notes issuable as provided in this Indenture. All covenants and
agreements made by the Issuer herein are for the benefit and security of the
Secured Parties. The Issuer is entering into this Indenture, and the Trustee is
accepting the trusts created hereby, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with the terms of this Indenture have been done.

GRANTING CLAUSE

The Issuer hereby Grants to the Trustee for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising,

(a) the Collateral Obligations listed, as of the Closing Date, in Schedule A to
this Indenture and as such Schedule A may be modified, amended and revised
subsequent to the Closing Date by the Issuer, including any part thereof which
consists of general intangibles (as defined in the UCC) relating thereto, all
payments made or to be made thereon or with respect thereto, and all Collateral
Obligations including any part thereof which consists of general intangibles (as
defined in the UCC) relating thereto, which are delivered or credited to the
Trustee, or for which a Security Entitlement is delivered or credited to the
Trustee or which are credited to one or more of the Issuer Accounts on or after
the Closing Date and all payments made or to be made thereon or with respect
thereto,

(b) the Collateral Management Agreement as and to the extent set forth in
Article XV, the Asset Transfer Agreement, each Transfer Supplement and the
Collateral Administration Agreement and the Issuer’s rights thereunder,

(c) the Issuer Accounts and any other accounts of the Issuer, Eligible
Investments purchased with funds on deposit therein or credited thereto, and all
funds or Financial Assets now or hereafter deposited therein and income from the
investment of funds therein or credited thereto, including any part thereof
which consists of general intangibles (as defined in the UCC) relating thereto,

(d) all money (as defined in the UCC) delivered to the Trustee (or its bailee),

(e) all securities, investments, investment property, instruments, money,
deposit accounts and agreements of any nature in which the Issuer has an
interest, including any part thereof which consists of general intangibles (as
defined in the UCC) relating thereto, and

 

1



--------------------------------------------------------------------------------

(f) all Proceeds of any of the foregoing.

Such Grants are made, however, in trust, to secure the Secured Obligations
equally and ratably without prejudice, priority or distinction between the
Secured Obligations by reason of difference in time of issuance or incurrence or
otherwise, except as expressly provided in this Indenture (including
Section 2.7, Article XI and Article XIII), and to secure (i) the payment of all
amounts due on the Secured Obligations in accordance with their terms and
(ii) compliance with the provisions of this Indenture and each related document,
all as provided herein and therein.

Except to the extent otherwise provided herein, this Indenture shall constitute
a security agreement under the laws of the State of New York applicable to
agreements made and to be performed therein, for the benefit of the Secured
Parties. Upon the occurrence of any Event of Default hereunder, and in addition
to any other rights available under this Indenture or any other Instruments
included in the Collateral held, subject to Section 6.16 hereof, for the benefit
and security of the Secured Parties, the Trustee shall have all rights and
remedies of a secured party on default under the laws of the State of New York
and other applicable law to enforce the assignments and security interests
contained herein and, in addition, shall have the right, subject to compliance
with any mandatory requirements of applicable law and the terms of this
Indenture, to sell or apply any rights and other interests assigned or pledged
hereby in accordance with the terms hereof at public and private sale.

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the provisions hereof such that, subject to Section 6.16, the
interests of the Secured Parties may be adequately and effectively protected.

ARTICLE I.

DEFINITIONS

Section 1.1 Definitions.

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. Whenever any reference is
made to an amount the determination or calculation of which is governed by
Section 1.2, the provisions of Section 1.2 shall be applicable to such
determination or calculation, whether or not reference is specifically made to
Section 1.2, unless some other method of determination or calculation is
expressly specified in the particular provision.

“17g-5 Information Provider”: The Trustee.

“17g-5 Information Provider’s Website”: The internet website of the 17g-5
Information Provider, initially located at www.sf.citidirect.com under the tab
“NRSRO”, access to which is limited to Rating Agencies and NRSROs who have
provided an NRSRO Certification.

 

2



--------------------------------------------------------------------------------

“Accountants’ Certificate”: A certificate of a firm of Independent certified
public accountants of international reputation appointed by the Issuer pursuant
to Section 10.7.

“Act”: The meanings specified in Section 14.2(a).

“Adjusted Collateral Amount”: For any Collateral, (a) if such Collateral is not
a Collateral Obligation, the Principal Balance of such Collateral, and (b) if
such Collateral is a Collateral Obligation, the product of: (i) the Principal
Balance of such Collateral Obligation, multiplied by (ii) the related Purchase
Price Percentage for such Collateral Obligation (it being agreed that, to the
extent that multiple purchases of the same Collateral Obligation occur on
different purchase dates, the calculation of Principal Balance shall be done on
a lot basis, based on the Purchase Price Percentage obtained for each portion of
such Collateral Obligation purchased on its related purchase date).

“Administrative Expenses”: Amounts (other than any Reserved Expenses) due or
accrued with respect to any Payment Date and payable in the following order to:

(i) the Trustee pursuant to Section 6.7 and other provisions under this
Indenture;

(ii) the Collateral Administrator under the Collateral Administration Agreement
or this Indenture;

(iii) the Collateral Advisor, if appointed pursuant to Section 7.21(b);

(iv) the Collateral Manager (other than the Collateral Management Fees) under
the Collateral Management Agreement, including legal fees and expenses of
counsel to the Collateral Manager;

(v) the Independent Managers pursuant to the Independent Manager Agreement in
respect of certain services provided to the Issuer;

(vi) the Independent accountants, agents and counsel of the Issuer for fees,
including retainers, and expenses;

(vii) the Rating Agency for fees and expenses in connection with rating the
Class A Notes, for conducting on-going surveillance of the Class A Note ratings,
and for providing and maintaining credit estimates for certain Collateral
Obligations included in the Collateral Portfolio; and

(viii) without duplication, any Person in respect of any other reasonable fees
or expenses of the Issuer (including in respect of any indemnity obligations, if
applicable) not prohibited under this Indenture and any reports and documents
delivered pursuant to or in connection with this Indenture and the Class A
Notes.

“Advisers Act”: The U.S. Investment Advisers Act of 1940, as amended.

“Affected Bank”: A “bank” for purposes of Section 881 of the Code or an entity
affiliated with such a bank that neither (x) is a “United States person” (within
the meaning of section 7701(a)(30) of the Code) nor (y) is entitled to a 0%
withholding tax rate on interest derived from sources within the United States
under an applicable income tax treaty.

 

3



--------------------------------------------------------------------------------

“Affiliate” or “Affiliated”: With respect to a Person, (i) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (ii) any other Person who is a director, officer or
employee (a) of such Person, (b) of any subsidiary or parent company of such
Person or (c) of any Person described in subclause (i) above. For purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of any such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. With respect to the Issuer, this definition shall exclude the
Independent Managers, its Affiliates and any other special purpose vehicle to
which the Independent Managers are or will be providing administrative services,
as a result solely of the Independent Managers acting in such capacity or
capacities.

“Agent Members”: Members of, or participants in, DTC.

“Aggregate Coupon”: As of any Measurement Date, the sum, in the case of each
Fixed Rate Collateral Obligation, of the product of: (i) the stated coupon
(expressed as a percentage) on such Fixed Rate Collateral Obligation, multiplied
by (ii) the Principal Balance of such Collateral Obligation.

“Aggregate Excess Funded Spread”: As of any Measurement Date, the product of:
(a) the amount equal to LIBOR applicable to the Class A Notes during the
Interest Accrual Period in which such Measurement Date occurs, multiplied by
(b) the amount (not less than zero) equal to (i) the Aggregate Principal Amount
of the Collateral Obligations as of such Measurement Date minus
(ii) $320,000,000.

“Aggregate Funded Spread”: As of any Measurement Date, the sum of:

(a) in the case of each Floating Rate Collateral Obligation that bears interest
at a spread over a London interbank offered rate based index, (i) the stated
interest rate spread (excluding any Partial Deferrable Obligation to the extent
of any non-cash interest) on such Collateral Obligation above such index
multiplied by (ii) the Principal Balance of such Collateral Obligation; provided
that, with respect to any LIBOR Floor Obligation, the stated interest rate
spread on such Collateral Obligation above the applicable index shall be deemed
to be equal to the sum of (a) the stated interest rate spread (excluding any
Partial Deferrable Obligation to the extent of any non-cash interest) over the
London interbank offered rate based index for such LIBOR Floor Obligation plus
(b) the excess, if any, of the specified “floor” rate relating to such
Collateral Obligation over LIBOR with respect to the Class A Notes as of the
immediately preceding Determination Date; and

(b) in the case of each Floating Rate Collateral Obligation that bears interest
at a spread over an index other than a London interbank offered rate based
index, (i) the excess of the sum of such spread (excluding any Partial
Deferrable Obligation to the extent of any non-cash interest) and such index
over LIBOR with respect to the Class A Notes as of the immediately preceding
Determination Date (which spread or excess may be expressed as a negative
percentage) multiplied by (ii) the Principal Balance of each such Collateral
Obligation.

 

4



--------------------------------------------------------------------------------

“Aggregate Market Value”: When used with respect to any or all of the Collateral
Obligations, the aggregate of the Market Values of such Collateral Obligations
on the date of determination.

“Aggregate Outstanding Amount”: When used with respect to any or all of the
Class A Notes, the aggregate principal or notional amount of such Class A Notes
Outstanding on the date of determination.

“Aggregate Principal Amount”: When used with respect to any or all of the
Collateral Obligations, Eligible Investments or Cash, the aggregate of the
Principal Balances of such Collateral Obligations, Eligible Investments or Cash
on the date of determination.

“Applicable Approved Index”: With respect to each Collateral Obligation, one of
the indices in the Approved Index List as selected by the Collateral Manager
(with notice to the Collateral Administrator) upon the acquisition of such
Collateral Obligation; provided, that the Collateral Manager may change the
index applicable to a Collateral Obligation to any other index on the Approved
Index List at any time following the acquisition thereof after giving notice to
the Trustee and the Collateral Administrator.

“Applicable Period”: For (i) the first Interest Accrual Period, the period from
and including the Closing Date (except with respect to any Increase, from and
including the effective date of such Increase) to but excluding the first
Payment Date and (ii) each Interest Accrual Period thereafter, three months
(except with respect to the last Applicable Period, the period from and
including the immediately preceding Payment Date to but excluding the Stated
Maturity or the Redemption Date, as applicable).

“Approved Index List”: The nationally recognized indices specified in Schedule D
hereto as amended from time to time by the Collateral Manager with prior notice
of any amendment to S&P in respect of such amendment and a copy of any such
amended Approved Index List to the Collateral Administrator.

“Asset Transfer Agreement”: The Asset Transfer Agreement dated as of the Closing
Date between FS Investment Corporation II and the Issuer, as amended from time
to time.

“Assignment”: An interest in a Loan acquired directly by way of sale or
assignment.

“Assumed Reinvestment Rate”: With respect to any account or fund securing the
Secured Obligations, LIBOR minus 0.25% per annum.

“Authenticating Agent”: With respect to the Class A Notes, the Person, if any,
designated by the Trustee to authenticate such Class A Notes on behalf of the
Trustee pursuant to Section 6.15.

“Authorized Officer”: With respect to the Issuer, any Officer or any other
Person who is authorized to act for the Issuer in matters relating to, and
binding upon, the Issuer. With respect

 

5



--------------------------------------------------------------------------------

to the Collateral Manager, any officer, employee or agent of the Collateral
Manager who is authorized to act for the Collateral Manager in matters relating
to, and binding upon, the Collateral Manager with respect to the subject matter
of the request, certificate or order in question. With respect to the Collateral
Administrator, any officer, employee or agent of the Collateral Administrator
who is authorized to act for the Collateral Administrator in matters relating
to, and binding upon, the Collateral Administrator with respect to the subject
matter of the request, certificate or order in question. With respect to the
Trustee or any other bank or trust company acting as trustee of an express trust
or as custodian, a Trust Officer. Each party may receive and accept a
certification of the authority of any other party as conclusive evidence of the
authority of any Person to act, and such certification may be considered as in
full force and effect until receipt by such other party of written notice to the
contrary.

“Balance”: On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of (i) the current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) the principal amount
of interest-bearing corporate and government securities, money market accounts
and repurchase obligations; and (iii) the purchase price or the accreted value,
as applicable, (but not greater than the face amount) of non-interest-bearing
government and corporate securities and commercial paper.

“Bank”: Citibank, N.A., a national banking association, in its individual
capacity and not as Trustee, and any successor thereto.

“Bankruptcy Code”: The United States Bankruptcy Code, as set forth in Title 11
of the United States Code, as amended.

“Benefit Plan Investor”: Any (a) employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to the provisions of Title I of ERISA,
(b) plan as defined in Section 4975(e)(1) of the Code that is subject to
Section 4975 of the Code or (c) entity whose underlying assets include “plan
assets” (within the meaning of the Plan Asset Regulation, as modified by
Section 3(42) of ERISA) by reason of any such employee benefit plan’s or plan’s
investment in the entity.

“Board of Managers”: The Board of Managers specified in the Limited Liability
Company Agreement.

“Business Day”: Any day other than (i) Saturday or Sunday or (ii) a day on which
commercial banking institutions are authorized by law, regulation or executive
order to close in (a) New York, New York and (b) solely with respect to the
calculation of LIBOR, London, England.

“Calculation Agent”: The meaning specified in Section 7.16(a).

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

“Cause”: The meaning specified in the Collateral Management Agreement.

 

6



--------------------------------------------------------------------------------

“CCC Collateral Obligation”: A Collateral Obligation (other than a Defaulted
Obligation) with an S&P Rating of “CCC+” or lower.

“CCC Excess”: The amount equal to the excess of the Aggregate Principal Amount
of all CCC Collateral Obligations over an amount equal to 30% of the Aggregate
Principal Amount of the Collateral Portfolio as of the current Determination
Date; provided that, in determining which of the CCC Collateral Obligations
shall be included in the CCC Excess, the CCC Collateral Obligations with the
lowest Market Value (assuming that such Market Value is expressed as a
percentage of the principal balance of such Collateral Obligations as of such
Determination Date) shall be deemed to constitute such CCC Excess.

“CCC Excess Adjustment Amount”: As of any date of determination, an amount equal
to the excess, if any, of (i) the Aggregate Principal Amount of all Collateral
Obligations (or portion thereof) included in the CCC Excess, over (ii) the sum
of the Market Values of all Collateral Obligations (or portion thereof) included
in the CCC Excess.

“Certificate of Authentication”: The Trustee’s or Authenticating Agent’s
certificate of authentication on any Class A Note.

“Certificated Security”: The meaning specified in Section 8-102(a)(4) of the
UCC.

“Class”: All of the Class A Notes having the same priority and the same Stated
Maturity.

“Class A Break-even Default Rate”: With respect to the Class A Notes, the
maximum percentage of defaults, at any time, that the current Collateral
Portfolio or the Proposed Portfolio, as applicable, can sustain, determined
through application of the applicable S&P CDO Monitor chosen by the Collateral
Manager in accordance with the definition of “S&P CDO Monitor” that is
applicable to the Collateral Portfolio, which, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments,
will result in sufficient funds remaining for the payment of the Class A Notes
in full. After the Closing Date, S&P will provide the Collateral Manager and the
Collateral Administrator with the Class A Break-even Default Rates for each S&P
CDO Monitor based upon the Weighted Average Floating Spread and the Weighted
Average S&P Recovery Rate to be associated with such S&P CDO Monitor as selected
by the Collateral Manager (with a copy to the Collateral Administrator) from
Section 2 of Schedule C or any other Weighted Average Floating Spread or
Weighted Average S&P Recovery Rate selected by the Collateral Manager from time
to time.

“Class A Interest Coverage Ratio”: On the Second Determination Date and any
subsequent Measurement Date, the Interest Coverage Ratio as calculated with
respect to the Class A Notes.

“Class A Interest Coverage Test”: A test satisfied as of the Second
Determination Date and any subsequent Measurement Date if the Class A Interest
Coverage Ratio is equal to or greater than 150%.

 

7



--------------------------------------------------------------------------------

“Class A Interest Distribution Amount”: With respect to any Payment Date, an
amount equal to the sum of:

 

  (a) the aggregate amount of interest accrued, at the Note Interest Rate,
during the related Interest Accrual Period on the Aggregate Outstanding Amount
of the Class A Notes as of the first day of such Interest Accrual Period (it
being understood that with respect to the initial Interest Accrual Period, the
aggregate amount of interest accrued shall be equal to the sum of (i) the
aggregate amount of interest accrued with respect to the principal amount of
each Increase, plus (ii) the amount of accrued interest with respect to the
Class A Initial Principal Amount);

 

  (b) to the extent lawful and enforceable, the aggregate amount of interest
accrued, at the Note Interest Rate, during the related Interest Accrual Period,
on any unpaid Defaulted Interest relating to the Class A Notes; and

 

  (c) any unpaid Defaulted Interest relating to the Class A Notes.

“Class A Loss Differential”: As of any Measurement Date, the rate calculated by
subtracting the Class A Scenario Default Rate at such time from the Class A
Break-even Default Rate at such time.

“Class A Maximum Principal Amount”: As of any Measurement Date, $180,000,000.

“Class A Note Interest Amount”: As to each Interest Accrual Period, the amount
of interest for such Interest Accrual Period payable in respect of each $1,000
principal amount of the Class A Notes.

“Class A Note Owner Certificate”: A certificate to be signed by the beneficial
owner of a Class A Note, in the form attached hereto as Exhibit D.

“Class A Notes”: The Class A Floating Rate Notes having the Note Interest Rate
and Stated Maturity as set forth in Section 2.3.

“Class A Par Value Numerator”: An amount (without duplication) equal to the sum
of:

 

  (i) the Aggregate Principal Amount of the Collateral Obligations (other than
Defaulted Obligations and Discount Obligations); plus

 

  (ii) the principal amount of any Cash and Eligible Investments together with
any uninvested amounts on deposit in the Issuer Accounts representing Principal
Proceeds or Liquidation Proceeds (in each case excluding Reinvestment Income);
plus

 

  (iii) the sum of the Adjusted Collateral Amount of all Discount Obligations
(as determined in accordance with clause (b) of the definition of Adjusted
Collateral Amount); plus

 

  (iv) the sum of the Principal Balance of all Defaulted Obligations; minus

 

  (v) the CCC Excess Adjustment Amount.

 

8



--------------------------------------------------------------------------------

“Class A Par Value Ratio”: With respect to the Class A Notes, the ratio
determined as of any Measurement Date (expressed as a percentage), after giving
effect to Section 1.3(d) and the definition of “Principal Balance,” obtained by
dividing:

 

  (a) the Class A Par Value Numerator; by

 

  (b) the Aggregate Outstanding Amount of the Class A Notes.

“Class A Par Value Test”: A test satisfied as of the Effective Date and any
subsequent Measurement Date if the Class A Par Value Ratio is equal to or
greater than 164.44%.

“Class A Initial Principal Amount”: The initial principal amount of the Class A
Notes on the Closing Date, which is $22,000,000.

“Class A Scenario Default Rate”: With respect to the Class A Notes, at any time,
an estimate of the cumulative default rate for the current Collateral Portfolio
or the Proposed Portfolio, as applicable, consistent with S&P’s Initial Rating
of such Class A Notes, determined by application by the Collateral Manager of
the S&P CDO Monitor at such time.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearing Corporation”: The meaning specified in Section 8-102(a)(5) of the UCC.

“Clearing Corporation Security”: A Collateral Obligation that is a Financial
Asset that is registered in the name of a Clearing Corporation or the nominee of
such Clearing Corporation and, if a Certificated Security, is held in the
custody of such Clearing Corporation.

“Closing Date”: October 26, 2012.

“Code”: The United States Internal Revenue Code of 1986, as amended.

“Collateral”: All money, instruments, investment property and other property and
rights and all Proceeds that have been Granted by the Issuer to the Trustee
under the Granting Clause.

“Collateral Account”: The segregated trust account or accounts established
pursuant to Section 10.2(c).

“Collateral Administration Agreement”: An agreement dated as of the Closing
Date, among the Issuer, the Collateral Manager and the Collateral Administrator,
as amended from time to time.

“Collateral Administrator”: Virtus Group, LP, solely in its capacity as
Collateral Administrator under the Collateral Administration Agreement, until a
successor Person shall have become the Collateral Administrator pursuant to the
applicable provisions of the Collateral Administration Agreement, and thereafter
“Collateral Administrator” shall mean such successor Person.

 

9



--------------------------------------------------------------------------------

“Collateral Advisor”: The meaning specified in Section 7.21(b).

“Collateral Advisory Fee”: An amount payable in arrears (calculated on the basis
of a calendar year consisting of 360 days and the actual number of days elapsed)
on each Payment Date (subject to availability of funds and to the Priority of
Payments) equal to 0.15% per annum of the Aggregate Principal Amount of the
Collateral Portfolio measured as of the beginning of the Due Period preceding
such Payment Date.

“Collateral Interest Amount”: As of any date of determination, an amount,
determined in accordance with this Indenture, equal to (i) the aggregate amount
of Interest Proceeds that have been received by the Issuer or are expected by
the Collateral Manager to be received by the Issuer in each case during the Due
Period in which such date of determination occurs (provided that with respect to
Interest Proceeds from Collateral Obligations that pay interest less frequently
than quarterly, only the portion of such Interest Proceeds accrued as of such
Due Period shall be treated as having been received in that Due Period, and the
remaining unaccrued portion of such Interest Proceeds shall be treated as having
been received in the next succeeding Due Period) minus (ii) the amounts payable
in respect of subclauses (i) through (iv) of Section 11.1(a)(A) on the following
Payment Date.

“Collateral Management Agreement”: An agreement dated as of the Closing Date,
between the Issuer and the Collateral Manager relating to the Collateral
Manager’s performance on behalf of the Issuer of certain investment management
duties with respect to the Collateral, as amended from time to time in
accordance with the terms thereof and hereof.

“Collateral Management Fee”: The Collateral Management Fee as defined in the
Collateral Management Agreement.

“Collateral Manager”: FS Investment Corporation II, a corporation under the laws
of the State of Maryland, until a successor Person shall have become the
collateral manager pursuant to the provisions of the Collateral Management
Agreement, and thereafter “Collateral Manager” shall mean such successor Person.
Each reference herein to the Collateral Manager shall be deemed to constitute a
reference as well to any agent of the Collateral Manager and to any other Person
to whom the Collateral Manager has delegated any of its duties hereunder in
accordance with the terms of the Collateral Management Agreement, in each case
during such time as and to the extent that such agent or other Person is
performing such duties.

“Collateral Obligation”: An obligation will constitute a collateral obligation
and will be eligible for purchase if, at the time it is purchased or entered
into (or a commitment is made to purchase or enter into such obligation) by the
Issuer:

 

  (i) it is (1) an Assignment or Participation of a loan which (x) is not more
than 50% of the aggregate credit facility size of the obligor thereof, (y) the
credit facility size of the obligor thereof is at least $50,000,000 and (z) is
purchased at a price that is at least 80% of the par amount of such loan; (2) a
debt security; or (3) a Senior Secured Note, in all cases the payments with
respect to which are not by the terms of such obligation payable in a currency
other than Dollars;

 

10



--------------------------------------------------------------------------------

  (ii) it is issued by an issuer organized in the United States of America or a
Qualifying Jurisdiction;

 

  (iii) it is eligible to be entered into by, sold, assigned or participated to
the Issuer and pledged to the Trustee;

 

  (iv) it provides for periodic payments of interest thereon in Cash at least
semi-annually;

 

  (v) it is an obligation upon which no payments are subject to deduction or
withholding for or on account of any withholding or similar tax imposed by any
jurisdiction unless the related obligor is required to make “gross-up” payments
that cover the full amount of any such withholding tax (subject to customary
conditions to such payments which the Issuer (or the Collateral Manager on
behalf of the Issuer) in its good faith reasonable judgment expects to be
satisfied);

 

  (vi) it is not a Defaulted Obligation (other than an Exchanged Defaulted
Obligation);

 

  (vii) it is not the subject of an Offer other than (a) an offer of publicly
registered securities with equal or greater face value and substantially
identical terms issued in exchange for securities issued under Rule 144A or
(b) a Permitted Offer;

 

  (viii) it is not an obligation the interest payments of which are scheduled to
decrease (although interest payments may decrease due to unscheduled events such
as a decrease of the index relating to a Floating Rate Collateral Obligation,
the change from a default rate of interest to a non-default rate or an
improvement in the obligor’s financial condition);

 

  (ix) it is not a security whose repayment is subject to substantial material
non-credit related risk as determined by the Collateral Manager or to the
non-occurrence of certain catastrophes specified in the documents governing such
security;

 

  (x) if such obligation provides for the payment of interest at a floating
rate, such floating rate is determined by reference to (1) the Dollar prime
rate, LIBOR, Euro rate or similar interbank offered rate or commercial deposit
rate or (2) any other index approved by a Majority of the Controlling Class;

 

  (xi) it provides for payment of principal in Cash on or prior to the Stated
Maturity;

 

  (xii) it is not any of the Class A Notes;

 

  (xiii) it will not cause the Issuer or the pool of Collateral to be required
to register as an investment company under the Investment Company Act;

 

  (xiv) so long as the Majority of the Controlling Class remains the party that
is the Majority of the Controlling Class on the Closing Date, it has been
approved by a Majority of the Controlling Class in accordance with the
procedures set forth in Section 12.2(b);

 

11



--------------------------------------------------------------------------------

  (xv) it does not have an “f”, “r”, “p”, “pi”, “q”, “t” or “sf” subscript
assigned by S&P;

 

  (xvi) it has an S&P Rating;

 

  (xvii) if a Partial Deferrable Obligation, it is not currently in default with
respect to the portion of the interest due thereon scheduled to be paid in Cash
on each payment date with respect thereto;

 

  (xviii) it is not an obligation that at the time of purchase or commitment to
purchase provides for conversion into an Equity Security (1) automatically after
a specified period of time or (2) at the option of the issuer thereof at any
time; and

 

  (xix) it is not a Current Pay Obligation, Structured Finance Obligation,
Letter of Credit or Synthetic Security;

provided, however, that one or more of the foregoing requirements may be waived
in writing by the Majority of the Controlling Class (in its sole and absolute
discretion) prior to the Issuer’s commitment to purchase a Collateral
Obligation.

“Collateral Portfolio”: On any date of determination, all Pledged Obligations
and all Cash held in any Issuer Account (excluding Eligible Investments and Cash
constituting in each case Interest Proceeds).

“Collateral Quality Tests”: The Weighted Average Life Test, the Minimum Weighted
Average S&P Recovery Rate Test, the Minimum Weighted Average Fixed Rate Coupon
Test, the Minimum Weighted Average Floating Spread Test and the S&P CDO Monitor
Test.

“Concentration Limitations”: The limit set forth below with respect to a
particular type of Collateral Obligation as a percentage of the Aggregate
Principal Amount of the Collateral Portfolio:

 

         By Principal Balance
(as an amount or a
percentage of the
Aggregate Principal
Amount of the
Collateral Portfolio)   (i)  

Senior Secured Loans (including Assignments and Participations); Senior Secured
Notes; and Eligible Investments*

     ³ 60 %  (ii)  

Floating Rate Collateral Obligations*

     ³ 67 %  (iii)  

Senior Unsecured Loans; and unsecured debt

     £ 30 %  (iv)  

Single Obligor (including obligors that are Affiliates of such obligor in the
commercially reasonable judgment of the Collateral Manager) with respect to
Senior Secured Loans and Senior Secured Notes;

     £ 5 %**   

except that Collateral Obligations consisting of Senior Secured Loans and Senior
Secured Notes issued by each of up to four obligors and its Affiliates
(including obligors that are Affiliates of such obligor in the commercially
reasonable judgment of the Collateral Manager) may each constitute up to 6% of
the Collateral Portfolio.

   (v)  

Single Obligor (including obligors that are Affiliates of such obligor in the
commercially reasonable judgment of the Collateral Manager) with respect to
other than Senior Secured Loans and Senior Secured Notes

     £ 4 %** 

 

12



--------------------------------------------------------------------------------

        

By Principal Balance

(as an amount or a

percentage of the

Aggregate Principal

Amount of the

Collateral Portfolio)

  (vi)  

Participations

     £ 20 %   

Participations from any one Selling Institution

     £ 10 %  (vii)  

DIP Loans

     0.0 %  (viii)  

Second Lien Loans, Senior Unsecured Loans and unsecured debt

     £ 40 %  (ix)  

Mature after the Stated Maturity of the Class A Notes

     0.0 %  (x)  

Non-U.S. Obligors from Qualifying Jurisdictions

     £ 25 %  (xi)  

Non-U.S. Obligors from other than Qualifying Jurisdictions

     0.0 %  (xii)  

Deferrable Obligations and Partial Deferrable Obligations

     £ 10 %  (xiii)  

Collateral Obligations where obligors thereof are Affiliates of the Collateral
Manager

     0.0 %  (xiv)  

Collateral Obligations that pay interest less frequently than quarterly

     £ 33 %  (xv)  

Third Party Credit Exposure Limits

    
 
  May not be exceeded,
as set forth in the
definition thereof   
  
  

 

* The principal amount of Principal Proceeds and Sale Proceeds on deposit in the
Principal Collection Account and Eligible Investments purchased with such funds,
shall be deemed to be Floating Rate Collateral Obligations that are Senior
Secured Loans for purposes of calculating the Concentration Limitations.

** Or such higher percentage as approved in writing by the Majority of the
Controlling Class (in their sole discretion) on a case-by-case basis prior to
the commitment to purchase the relevant Collateral Obligation.

“Controlling Class”: The Class A Notes, until the Class A Notes have been paid
in full.

“Corporate Trust Office”: With respect to the Trustee, the principal corporate
trust office of the Trustee, (a) for note transfer purposes and for purposes of
presentment and surrender of the Notes for the final distributions thereon,
Citibank, N.A., 480 Washington Boulevard, 30th Floor, Jersey City, New Jersey
07310, Attention: Global Transaction Services – Lehigh River LLC, and (b) for
all other purposes, Citibank, N.A., 388 Greenwich Street, 14th Floor, New York,
New York 10013, Attention: Global Transaction Services – Lehigh River LLC,
telecopy no.: (212) 816-5527, email address: call (800) 422-2066 to obtain
Citibank, N.A. account manager’s email address, or such other address as the
Trustee may designate from time to time by notice to the Noteholders, the Issuer
and the Collateral Manager, or the principal corporate trust office of any
successor Trustee.

“Coverage Tests”: The Class A Par Value Test and the Class A Interest Coverage
Test.

“Credit Improved Obligation”: Any Collateral Obligation as to which:

(a) any Collateral Obligation that in the Collateral Manager’s commercially
reasonable business judgment (as certified to the Trustee, with a copy to the
Collateral Administrator) has significantly improved in credit quality from the
condition of its credit at the time of purchase which judgment may (but need
not) be based on one or more of the following facts:

(i) the obligor of such Collateral Obligation has shown improved financial
results since the published financial reports first produced after it was
purchased by the Issuer;

 

13



--------------------------------------------------------------------------------

(ii) the obligor of such Collateral Obligation since the date on which such
Collateral Obligation was purchased by the Issuer has raised significant equity
capital or has raised other capital that has improved the liquidity or credit
standing of such obligor; or

(iii) with respect to which one or more of the following criteria applies:
(A) such Collateral Obligation has been upgraded or put on a watch list for
possible upgrade by S&P since the date on which such Collateral Obligation was
acquired by the Issuer; (B) if such Collateral Obligation is a Loan or Bond, the
Sale Proceeds (excluding Sale Proceeds that constitute Interest Proceeds) of
such Loan would be at least 101% of its purchase price; (C) if such Collateral
Obligation is a Loan, the price of such Loan (determined without averaging) has
changed during the period from the date on which it was acquired by the Issuer
to the date of determination by a percentage either more positive, or less
negative, as the case may be, than the percentage change in the average price of
the applicable index for such Collateral Obligation on the Applicable Approved
Index plus 0.25% over the same period; (D) if such Collateral Obligation is a
Loan, the price of such Loan (determined without averaging) changed during the
period from the date on which it was acquired by the Issuer to the date of
determination by a percentage either more positive, or less negative, as the
case may be, than the percentage change in a nationally recognized loan index
selected by the Collateral Manager over the same period plus 0.50%; or (E) if
such Collateral Obligation is a Bond, the Market Value of such Bond has changed
during the period from the date on which it was acquired by the Issuer to the
date of determination by a percentage either more positive or less negative, as
the case may be, than the percentage change in the Eligible Bond Index plus
1.00% over the same period as determined by the Collateral Manager; or

(b) if S&P has reduced, withdrawn or qualified its Initial Rating of the Class A
Notes (and has not subsequently upgraded or restored its ratings to at least the
Initial Rating), any Collateral Obligation that in the Collateral Manager’s
commercially reasonable business judgment has significantly improved in credit
quality from the condition of its credit at the time of purchase and with
respect to which:

(i) one or more of the criteria referred to in clause (a)(iii) above applies, or

(ii) a Majority of the Controlling Class vote to treat such Collateral
Obligation as a Credit Improved Obligation.

“Credit Risk Obligation”: Any Collateral Obligation that in the Collateral
Manager’s commercially reasonable business judgment (as certified to the
Trustee, with a copy to the Collateral Administrator) has a significant risk of
declining in credit quality from the condition of its credit at the time of
purchase and, with a lapse of time, becoming a Defaulted Obligation, which
judgment may (but need not) be based on one or more of the following facts:

(a) as to which one or more of the following criteria applies:

(i) such Collateral Obligation has been downgraded or put on a watch list for
possible downgrade by S&P since the date on which such Collateral Obligation was
acquired by the Issuer;

 

14



--------------------------------------------------------------------------------

(ii) if such Collateral Obligation is a Loan the price of such Loan (determined
without averaging) has changed during the period from the date on which it was
acquired by the Issuer to the date of determination by a percentage either more
negative, or less positive, as the case may be, than the percentage change in
the average price of the Applicable Approved Index less 0.25% over the same
period;

(iii) if such Collateral Obligation is a Loan or a Bond, the Market Value of
such Collateral Obligation has decreased by at least 1.00% of the price paid by
the Issuer for such Collateral Obligation; or

(iv) if such Collateral Obligation is a Bond, the Market Value of such Bond has
changed during the period from the date on which it was acquired by the Issuer
to the date of determination by a percentage either more negative, or less
positive, as the case may be, than the percentage change in the Eligible Bond
Index less 1.00% over the same period, as determined by the Collateral Manager;
or

(b) with respect to which a Majority of the Controlling Class vote to treat such
Collateral Obligation as a Credit Risk Obligation.

“Cure Period”: The meaning specified in the definition of “Defaulted
Obligation”.

“Current Pay Obligation”: Any Collateral Obligation that is a Defaulted
Obligation but as to which no payments are due and payable that are unpaid and
with respect to which the Collateral Manager has certified to the Trustee (with
a copy to the Collateral Administrator) in writing that it believes, in its
reasonable business judgment, that (a) the issuer or obligor of such Collateral
Obligation will continue to make scheduled payments of interest thereon and will
pay the principal thereof by maturity or as otherwise contractually due, or
(b) if the issuer or obligor is subject to a bankruptcy proceeding, it has been
the subject of an order of a bankruptcy court that permits it to make the
scheduled payments on such Collateral Obligation and all interest and principal
payments due thereunder have been paid in cash when due.

“Default”: Any event or any occurrence that is, or with notice or the lapse of
time or both would become, an Event of Default.

“Defaulted Interest”: Any interest due and payable in respect of any Class A
Note which is not punctually paid or duly provided for on the applicable Payment
Date or at the Stated Maturity, as the case may be.

“Defaulted Obligation”: Any Collateral Obligation shall constitute a “Defaulted
Obligation” if:

 

  (i)

there has occurred and is continuing, (x) without regard to any waiver, for the
lesser of five Business Days and any applicable grace period (as the case may
be, the “Cure Period”) a default with respect to the payment of interest or
principal or (y) any other default under the related Underlying Instrument in
respect of such Collateral Obligation and an acceleration of such Collateral
Obligation by the holders thereof; provided, however, that, (A) for purposes of
clause (x) above, a Collateral Obligation shall constitute a Defaulted
Obligation only until such

 

15



--------------------------------------------------------------------------------

  default has been cured or the existence of such default has been eliminated in
connection with a restructuring and a Cure Period shall only be available if the
Collateral Manager has certified to the Trustee and the Collateral Administrator
in writing that, to the knowledge of the Collateral Manager, such default
resulted from non-credit related causes and (B) for purposes of clause
(y) above, a Collateral Obligation shall constitute a Defaulted Obligation only
until such default has been cured or waived; provided, a Collateral Obligation
that is a Deferrable Obligation shall not constitute a Defaulted Obligation
under this clause (i) unless it is a Deferring Obligation;

 

  (ii) (x) any bankruptcy, insolvency or receivership proceeding has been
initiated in connection with the issuer of such Collateral Obligation (and/or
the Selling Institution, in the case of a Participation), and is unstayed and
undismissed; provided that if such proceeding is an involuntary proceeding, the
condition of this clause (ii)(x) will not be satisfied until the earliest of the
following (I) the issuer consents to such proceeding, (II) an order for relief
under the Bankruptcy Code, or any substantially similar order under a proceeding
not taking place under the Bankruptcy Code, has been entered, and (III) such
proceeding remains unstayed and undismissed for 90 days; or (y) as to which
there has been proposed or effected any distressed exchange or other distressed
debt restructuring where the issuer of such Collateral Obligation has offered
the debt holders a new security or package of securities that, in the
commercially reasonable judgment of the Collateral Manager, amounts to a
diminished financial obligation; provided that a Collateral Obligation that was
determined to be a Defaulted Obligation pursuant to this clause (ii)(y), shall
not be considered to be a Defaulted Obligation if, as a result of subsequent
events, the new security or package of securities received in connection with
any distressed exchange or restructuring, if the Collateral Manager certifies to
the Trustee and Collateral Administrator that in its commercially reasonable
judgment of the Collateral Manager, no longer amounts to a diminished financial
obligation;

 

  (iii) the Collateral Manager knows (and certifies to the Trustee and
Collateral Administrator) the issuer thereof (and/or the Selling Institution, in
the case of a Participation) is in default as to payment of principal and/or
interest on another obligation (and such default has not been cured), but only
if one of the following conditions (I) or (II) is met: (I) both such other
obligation and the Collateral Obligation are unsecured obligations with the same
recourse and the other obligation is senior to or pari passu with the Collateral
Obligation in right of payment or (II) all of the following conditions (A),
(B) and (C) are satisfied: (A) both such other obligation and the Collateral
Obligation are full recourse secured obligations secured by identical
collateral, (B) the security interest securing the other obligation is senior to
or pari passu with the security interest securing the Collateral Obligation and
(C) the other obligation is senior to or pari passu with the Collateral
Obligation in right of payment;

 

16



--------------------------------------------------------------------------------

  (iv) such Collateral Obligation (and/or the Selling Institution, in the case
of a Participation) has been rated “CC” or lower or had such rating before it
was withdrawn by S&P or “D” or “LD” by Moody’s;

 

  (v) such Collateral Obligation is a Participation and the related Selling
Institution fails to make payments to the Issuer in accordance with the terms of
such Participation beyond the Cure Period;

 

  (vi) such Collateral Obligation is a Current Pay Obligation; or

 

  (vii) such Collateral Obligation is a Deferring Obligation.

For the avoidance of doubt, (i) the Collateral Manager shall be deemed to have
knowledge of all information the individuals actually performing the obligations
of the Collateral Manager under the Collateral Management Agreement have
actually received and (ii) an Exchanged Defaulted Obligation is a Defaulted
Obligation, for so long as it satisfies the definition of Defaulted Obligation.

Notwithstanding the foregoing definition, the Collateral Manager may declare
(with notice to the Trustee and the Collateral Administrator) any Collateral
Obligation to be a Defaulted Obligation if, in the Collateral Manager’s
judgment, the credit quality of the issuer of such Collateral Obligation has
significantly deteriorated such that there is a reasonable expectation of
payment default as of the next scheduled Payment Date with respect to such
Collateral Obligation; provided that a Collateral Obligation that has been
declared to be a Defaulted Obligation pursuant to this paragraph, shall cease to
be considered as a Defaulted Obligation if, in the Collateral Manager’s
judgment, the circumstances supporting such declaration no longer exist.

“Deferrable Obligation”: A Collateral Obligation (other than a Partial
Deferrable Obligation) which by its terms permits the deferral and/or
capitalization of payment of accrued, unpaid interest.

“Deferring Obligation”: A Deferrable Obligation that is deferring the payment of
interest due thereon and has been so deferring the payment of such interest due
thereon for (A) in the case of a quarterly-pay Collateral Obligation, such
Collateral Obligation has been deferring interest for two payment periods; and
(B) in the case of a semi-annual-pay Collateral Obligation, such Collateral
Obligation has been deferring interest for one payment period, in each case
which deferred capitalized interest has not, as of the date of determination,
been paid in Cash; provided that such Deferrable Obligation will cease to be a
Deferring Obligation at such time as it (a) ceases to defer or capitalize the
payment of interest, (b) pays in cash all accrued and unpaid interest and
(c) commences payment of all current interest in cash.

“Definitive Note”: Any Note delivered in exchange for a Global Note under
Section 2.10.

 

17



--------------------------------------------------------------------------------

“Deliver” or “Delivery”: The taking of the following steps:

 

  (i) in the case of each Certificated Security (other than a Clearing
Corporation Security) or Instrument, (A) causing the delivery to the Issuer
Accounts Securities Intermediary of the original executed certificate or other
writing that constitutes or evidences such Certificated Security or Instrument,
registered in the name of the Issuer Accounts Securities Intermediary or
endorsed to the Issuer Accounts Securities Intermediary or in blank by an
effective endorsement (unless such Certificated Security or Instrument is in
bearer form in which case delivery alone shall suffice), (B) causing the Issuer
Accounts Securities Intermediary to maintain continuous possession of such
Certificated Security or Instrument and (C) causing the Issuer Accounts
Securities Intermediary to continuously identify on its books and records that
such Certificated Security or Instrument is credited to the relevant Issuer
Account;

 

  (ii) in the case of each Uncertificated Security (other than a Clearing
Corporation Security), (A) causing such Uncertificated Security to be
continuously registered on the books of the issuer thereof to the Issuer
Accounts Securities Intermediary and (B) causing the Issuer Accounts Securities
Intermediary to continuously identify on its books and records that such
Uncertificated Security is credited to the relevant Issuer Account;

 

  (iii) in the case of each Clearing Corporation Security, causing (A) the
relevant Clearing Corporation to continuously credit such Clearing Corporation
Security to the securities account of the Issuer Accounts Securities
Intermediary at such Clearing Corporation and (B) the Issuer Accounts Securities
Intermediary to continuously identify on its books and records that such
Clearing Corporation Security is credited to the relevant Issuer Account;

 

  (iv) in the case of any Financial Asset that is maintained in book-entry form
on the records of a Federal Reserve Bank, causing (A) the continuous crediting
of such Financial Asset to a securities account of the Issuer Accounts
Securities Intermediary at any Federal Reserve Bank and (B) the Issuer Accounts
Securities Intermediary to continuously identify on its books and records that
such Financial Asset is credited to the relevant Issuer Account;

 

  (v) in the case of Cash or money, (A) causing the delivery of such Cash or
money to the Issuer Accounts Securities Intermediary, (B) causing the Issuer
Accounts Securities Intermediary to treat such Cash or money as a Financial
Asset maintained by the Issuer Accounts Securities Intermediary for credit to
the relevant Issuer Account in accordance with the provisions of Article 8 of
the UCC, and (C) causing the Issuer Accounts Securities Intermediary to
continuously indicate by book-entry that such Cash or money is credited to the
relevant Issuer Account;

 

  (vi) in the case of each Financial Asset not covered by the foregoing
subclauses (i) through (v), (A) causing the transfer of such Financial Asset to
the Issuer Accounts Securities Intermediary in accordance with applicable law
and regulation and (B) causing the Issuer Accounts Securities Intermediary to
continuously credit such Financial Asset to the relevant Issuer Account; and

 

18



--------------------------------------------------------------------------------

  (vii) in the case of any general intangible (including any participation
interest not evidenced by an Instrument or Certificated Security), by:

 

  (A) causing the Issuer to become and remain the owner thereof and causing a
UCC-1 financing statement describing the Collateral and naming the Issuer as
debtor and the Trustee as secured party to be filed (and remain effective) by
the Issuer with the Secretary of State of Delaware within ten (10) days after
the Closing Date, or

 

  (B) (1) causing the Issuer Accounts Securities Intermediary to become and
remain the owner thereof, (2) causing the Issuer Accounts Securities
Intermediary to credit and continuously identify such general intangible to the
relevant Issuer Account, (3) causing the Issuer Accounts Securities Intermediary
to agree to treat such general intangible as a Financial Asset and (4) causing
the Issuer Accounts Securities Intermediary to agree pursuant to the Securities
Account Control Agreement to comply with Entitlement Orders related thereto
originated by the Trustee without further consent by the Issuer.

In addition, with respect to clause (vii), the Collateral Manager on behalf of
the Issuer will use commercially reasonable efforts to obtain any and all
consents required by the underlying agreements relating to any such general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).

Notwithstanding the foregoing, any property or asset will also be “delivered”
for purpose of this definition if it is delivered in a method specified in an
Opinion of Counsel as sufficient to result in a first priority perfected
security interest in favor of the Trustee.

“Deposit”: Any Cash deposited with the Trustee by the Issuer on or before the
Closing Date for inclusion as Collateral and deposited by the Trustee in the
Principal Collection Account on the Closing Date.

“Determination Date”: With respect to a Payment Date, the last Business Day of
the immediately preceding Due Period.

“DIP Loan”: A loan made to a debtor in possession as described in Section 1107
of the Bankruptcy Code (or a trustee if appointment of a trustee has been
ordered).

“Discount Obligation”: A Collateral Obligation that is acquired by the Issuer
for a purchase price of less than 80% of its principal amount.

“Distribution”: Any payment of principal or interest or any dividend, premium or
fee payment made on, or any other distribution in respect of, a security or
obligation.

 

19



--------------------------------------------------------------------------------

“Dollar” or “$”: A dollar or other equivalent unit in such coin or currency of
the United States of America as at the time shall be legal tender for all debts,
public and private.

“DTC”: The Depository Trust Company, its nominees, and their respective
successors.

“Due Date”: Each date on which a Distribution is due on a Pledged Obligation.

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately following the eighth Business Day prior to the preceding Payment
Date (or in the case of the Due Period relating to the first Payment Date,
beginning on the Closing Date) and ending on (and including) the eighth Business
Day prior to such Payment Date (or, (i) in the case of the Due Period relating
to the first Payment Date, ending on the seventh Business Day prior to such
Payment Date and (ii) in the case of a Due Period that is applicable to the
Payment Date relating to the Stated Maturity of any Class A Note or a Redemption
Date ending on (and including) the Business Day immediately preceding such
Payment Date).

“Effective Date”: The earlier to occur of (a) April 24, 2013 and (b) the first
date on which the Collateral Manager certifies to the Trustee and the Collateral
Administrator that the Aggregate Principal Amount of Collateral Obligations that
are (i) held by the Issuer and (ii) of which the Issuer has committed to
purchase on such date, together with the amount of any proceeds of prepayments,
maturities or redemptions of Collateral Obligations purchased by the Issuer
prior to such date (other than any such proceeds that have been reinvested in
Collateral Obligations by the Issuer as of the Effective Date), will equal or
exceed $320,000,000.

“Eligibility Criteria”: The requirements specified in the definition of
“Collateral Obligation”.

“Eligible Bond Index”: The Merrill Lynch US High Yield Master II Index,
Bloomberg ticker HUC0, or such other nationally recognized high yield index as
the Collateral Manager selects and provides notice to S&P and the Collateral
Administrator.

“Eligible Institution”: The meaning specified in Section 6.8.

“Eligible Investment”: Any (a) Cash or (b) Dollar denominated investment that,
at the time it, or evidence of it, is Delivered to the Trustee (directly or
through an intermediary or bailee), is one or more of the following obligations
or securities:

 

  (i) direct Registered debt obligations of, and Registered debt obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America the obligations of which are expressly backed by
the full faith and credit of the United States of America that satisfies the
Eligible Investment Required Ratings at the time of such investment or
contractual commitment providing for such investment; provided, notwithstanding
the foregoing, the following securities shall not be Eligible Investments:
(i) General Services Administration participation certificates; (ii) U.S.
Maritime Administration guaranteed Title XI financing; (iii) Financing Corp.
debt obligations; (iv) Farmers Home Administration Certificates of Beneficial
Ownership; and (v) Washington Metropolitan Area Transit Authority guaranteed
transit bonds;

 

20



--------------------------------------------------------------------------------

  (ii) demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including the Bank) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, in each case payable
within 183 days of issuance, so long as the commercial paper and/or the debt
obligations of such depository institution or trust company (or, in the case of
the principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have the
Eligible Investment Required Ratings;

 

  (iii) unleveraged repurchase obligations with respect to (a) any security
described in clause (i) above or (b) any other security issued or guaranteed by
an agency or instrumentality of the United States of America, in either case
entered into with a depository institution or trust company (acting as
principal) described in clause (ii) above or entered into with an entity (acting
as principal) with, or whose parent company has, the Eligible Investment
Required Ratings;

 

  (iv) Registered debt securities bearing interest or sold at a discount with
maturities up to 365 days (but in any event such securities will mature by the
next succeeding Payment Date) issued by any entity formed under the laws of the
United States of America or any State thereof that have a S&P Rating of “AA” at
the time of such investment or contractual commitment providing for such
investment;

 

  (v) commercial paper or other short-term debt obligations with the Eligible
Investment Required Ratings and that either bear interest or are sold at a
discount from the face amount thereof and have a maturity of not more than 183
days from their date of issuance; provided that this clause (v) will not include
extendible commercial paper or asset backed commercial paper; and

 

  (vi) money market funds which have, at the time of such reinvestment, a credit
rating of “AAAm” by S&P;

subject, in each case, to having a maturity date not later than the earlier of
(A) the date that is 60 days after the date of Delivery thereof and (B) the
Business Day immediately preceding the Payment Date immediately following the
date of Delivery thereof; provided that Eligible Investments shall not include
(a) any interest-only security, any security purchased at a price in excess of
100% of the par value thereof or any security whose repayment is subject to
substantial non-credit related risk as determined in the sole judgment of the
Asset Manager, (b) any security whose rating assigned by Standard & Poor’s
includes the subscript “f”, “p”, “q”, “pi”, “r”, “sf” or “t” (c) any security
that is subject to an Offer, (d) any other security that is an asset the
payments on which are subject to withholding tax if owned by the Issuer unless
the issuer or obligor or other Person (and guarantor, if any) is required to
make “gross-up” payments that

 

21



--------------------------------------------------------------------------------

cover the full amount of any such withholding taxes, or (e) any security secured
by real property. Eligible Investments may include those investments with
respect to which the Bank or an Affiliate of the Bank is an obligor or provides
services.

“Eligible Investment Required Ratings”: A long-term senior unsecured debt rating
of at least “A” and a short-term credit rating of at least “A-1” by S&P (or, if
such institution has no short-term credit rating, a long-term senior unsecured
debt rating of at least “A+” by S&P).

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

“Equity Owner”: FS Investment Corporation II, as the owner of the entire
membership interest of the Issuer.

“Equity Security”: (i) Any equity security or any other security that is not
eligible for purchase by the Issuer hereunder and is received with respect to a
Collateral Obligation or (ii) any security purchased as part of a “unit” with a
Collateral Obligation and that itself is not eligible for purchase by the Issuer
hereunder.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default”: The meaning specified in Section 5.1.

“Excel Default Model Input File”: An electronic spreadsheet file in Microsoft
Excel format to be provided to S&P, which file shall include the information
provided in Section 7.23(a), if available (to the extent such information is not
confidential) with respect to each Collateral Obligation.

“Excess Weighted Average Fixed Rate Coupon”: As of any Measurement Date, a
number (expressed as a percentage) equal to the product of: (a) the excess, if
any, of the Weighted Average Fixed Rate Coupon over the Minimum Weighted Average
Fixed Rate Coupon, multiplied by (b) the number obtained by dividing the
Aggregate Principal Amount of all Fixed Rate Collateral Obligations by the
Aggregate Principal Amount of all Floating Rate Collateral Obligations.

“Excess Weighted Average Floating Spread”: As of any Measurement Date, a number
(expressed as a percentage) equal to the product of: (a) the excess, if any, of
the Weighted Average Floating Spread over the Minimum Weighted Average Floating
Spread, multiplied by (b) the number obtained by dividing the Aggregate
Principal Amount of all Floating Rate Collateral Obligations by the Aggregate
Principal Amount of all Fixed Rate Collateral Obligations.

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended.

“Exchanged Defaulted Obligation”: The meaning specified in Section 12.1(f).

 

22



--------------------------------------------------------------------------------

“Exchanged Equity Security”: Any equity security or any other security that is
not eligible for purchase by the Issuer under the definition of “Collateral
Obligation” and received in exchange for a Collateral Obligation.

“Expense Reserve Account”: The trust account established pursuant to
Section 10.3(d).

“Expense Reserve Amount”: $225,000.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“First Lien Last Out Loan”: A Loan that: (a) is not (and cannot by its terms
become) subordinate in right of payment to any other obligation of the obligor
of the Loan (other than (i) with respect to trade claims, capitalized leases or
similar obligations and

(ii) subordinate in right of payment solely to one or more Senior Secured Loans
of the obligor of the Loan that becomes effective solely upon the occurrence of
a default or event of default by the obligor of the Loan); (b) is secured by a
valid perfected security interest or lien in, to or on specified collateral
securing the obligor’s obligations under the Loan that, prior to the occurrence
of a default or event of default by the obligor of the Loan, is a first-priority
security interest or lien; (c) the value of the collateral securing the Loan at
the time of purchase together with other attributes of the obligor (including
its general financial condition, ability to generate cash flow available for
debt service and other demands for that cash flow) and of the Loan is adequate
(in the commercially reasonable judgment of the Collateral Manager and assuming
that there will be no occurrence of a default or event of default by the obligor
of the Loan) to repay the Loan in accordance with its terms and to repay all
other Loans of equal seniority secured by a first lien or security interest in
the same collateral and (d) is not secured solely or primarily by common stock
or other equity interests.

“Fixed Rate Collateral Obligations” or “Bonds”: Collateral Obligations (other
than Defaulted Obligations) that, at the time of determination, bear interest at
a fixed rate.

“Floating Rate Collateral Obligations”: Collateral Obligations (other than
Defaulted Obligations) that, at the time of determination, bear interest at a
floating rate.

“Global Notes”: The Rule 144A Global Class A Notes.

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over or confirm. A Grant of the
Collateral, or of any other Instrument, shall include all rights, powers and
options (but none of the obligations) of the granting party thereunder,
including the immediate continuing right to claim for, collect, receive and
receipt for principal and interest payments in respect of the Collateral, and
all other monies payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

 

23



--------------------------------------------------------------------------------

“Holder” or “Noteholder”: With respect to any Class A Note, the Person in whose
name such Class A Note is registered in the Register, or for purposes of voting
and determinations hereunder, as long as such Class A Note is in global form, a
beneficial owner thereof.

“Important Section 3(c)(7) Notice”: A notice substantially in the form of
Exhibit F.

“Increase”: The meaning specified in Section 2.13(b).

“Increase Request”: A request substantially in the form of Exhibit G.

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Independent”: As to any Person, any other Person (including a firm of
accountants or lawyers and any member thereof or an investment bank and any
member thereof) who (i) does not have and is not committed to acquire any
material direct or any material indirect financial interest in such Person or in
any Affiliate of such Person, (ii) is not connected with such Person as an
officer, employee, promoter, underwriter, voting trustee, partner, director or
Person performing similar functions and (iii) is not Affiliated with a firm that
fails to satisfy the criteria set forth in (i) and (ii). “Independent” when used
with respect to any accountant may include an accountant who audits the books of
any Person if in addition to satisfying the criteria set forth above the
accountant is independent with respect to such Person within the meaning of Rule
101 of the Code of Ethics of the American Institute of Certified Public
Accountants.

“Independent Manager Agreement”: That certain agreement relating to the
designation of Independent Managers, among the Issuer and/or Member and Lord
Securities Corporation, as such agreement may be amended from time to time.

“Independent Managers”: The Independent Managers appointed in the Limited
Liability Company Agreement of the Issuer.

“Information”: S&P’s “Credit Estimate Information Requirements” dated April 2011
and any other available information S&P reasonably requests in order to produce
a credit estimate for a particular asset.

“Initial Investment Period”: The period from, and including, the Closing Date
to, but excluding, the Effective Date.

“Initial Ratings”: The initial rating given to the Class A Notes by S&P on the
Closing Date.

“Instruments”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”: Subject to Section 14.13, the period from and
including the Closing Date (except with respect to any Increase, from and
including the effective date of such Increase) to but excluding the first
Payment Date, and each successive period from and including each Payment Date to
but excluding the following Payment Date (except with respect to the Payment
Date preceding the Stated Maturity or the Redemption Date, to but excluding the
Stated Maturity or the Redemption Date, as the case may be).

 

24



--------------------------------------------------------------------------------

“Interest Collection Account”: The trust account or accounts established
pursuant to Section 10.2(a).

“Interest Coverage Ratio”: On any Measurement Date and as to the Class A Notes,
the ratio (expressed as a percentage), after giving effect to Section 1.3(e),
obtained by dividing:

 

  (a) the Collateral Interest Amount as of such date; by

 

  (b) the sum of the scheduled interest payments due on the Class A Notes on the
following Payment Date.

For purposes of calculating the Interest Coverage Ratio:

(1) distributions on the Collateral Obligations and the Eligible Investments
will not include any scheduled interest payments as to which the Issuer or the
Collateral Manager has actual knowledge (with notice to the Trustee and the
Collateral Administrator) that such payment will not be made during the
applicable Due Period; and

(2) the expected interest income on Floating Rate Collateral Obligations and
Eligible Investments and the expected interest payable on the Class A Notes will
be calculated using the then-current interest rates applicable thereto, taking
into account any LIBOR-floor applicable thereto.

“Interest Proceeds”: With respect to any Payment Date and the Stated Maturity,
without duplication:

 

  (i) all payments of interest and dividends, commitment fees, facility fees and
fees payable with respect to the approval of amendments, waivers and similar
actions received during the related Due Period on the Pledged Obligations
(including Reinvestment Income, if any), other than (x) any payment of interest
received on any Defaulted Obligation if the outstanding principal amount thereof
then due and payable has not been received by the Issuer after giving effect to
the receipt of such payments of interest and (y) the amounts as specified in
clauses (vii) and (viii) of the definition of Principal Proceeds;

 

  (ii) to the extent not included in the definition of “Sale Proceeds,” if so
designated by the Collateral Manager and notice thereof is conveyed in writing
to the Trustee and the Collateral Administrator, any portion of the accrued
interest received during the related Due Period in connection with the sale of
any Pledged Obligations (excluding accrued interest received in connection with
the sale of (x) Defaulted Obligations if the outstanding principal amount
thereof has not been received by the Issuer after giving effect to such sale,
(y) Pledged Obligations in connection with an optional redemption of the Class A
Notes or (z) an asset that was acquired with Principal Proceeds);

 

25



--------------------------------------------------------------------------------

  (iii) unless otherwise designated by the Collateral Manager as Principal
Proceeds and notice thereof is conveyed in writing to the Trustee and the
Collateral Administrator, all amendment and waiver fees, all late payment fees
and all other fees received during such Due Period in connection with the
Pledged Obligations, excluding (A) fees received in connection with Defaulted
Obligations (but only to the extent that the outstanding principal amount
thereof has not been received by the Issuer); (B) premiums (including prepayment
premiums) constituting Principal Proceeds in accordance with subclause (iii) of
the definition thereof); and (C) fees received in connection with the
lengthening of the maturity of the related Collateral Obligation or the
reduction of the par of the related Collateral Obligation, in each case, as
determined by the Collateral Manager with notice to the Trustee and the
Collateral Administrator;

 

  (iv) any recoveries on Defaulted Obligations in excess of the outstanding
principal amount thereof;

 

  (v) (x) any amounts remaining on deposit in the Interest Collection Account
from the immediately preceding Payment Date and (y) any Principal Proceeds and
unused proceeds transferred to the Interest Collection Account for application
as Interest Proceeds as set forth in Sections 10.3(b) and 10.3(d);

 

  (vi) the aggregate amount of the Collateral Management Fees, if any, that the
Collateral Manager has elected to waive in the manner described under
Section 8(c) of the Collateral Management Agreement (to the extent not included
in Principal Proceeds); and

 

  (vii) all payments of principal and interest on Eligible Investments purchased
with the proceeds of any of subclauses (i) through (vi) of this definition
(without duplication);

provided, however, that in connection with the final Payment Date, Interest
Proceeds shall include any amount referred to in subclauses (i) through
(vi) above that is received from the sale of Collateral Obligations on or prior
to the day immediately preceding the final Payment Date.

“Investment Company Act”: The United States Investment Company Act of 1940, as
amended.

“Investment Criteria Adjusted Balance”: With respect to any Collateral
Obligation, the notional amount of such Collateral Obligation with valuations
calculated in accordance with the required terms of the Class A Par Value
Numerator definition.

“Investment Due Period”: The first Due Period following the Due Period of
receipt of any Principal Proceeds.

“Issuer”: Lehigh River LLC, a Delaware limited liability company, unless and
until a successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter Issuer shall mean such successor
Person.

 

26



--------------------------------------------------------------------------------

“Issuer Accounts”: The Interest Collection Account, the Payment Account, the
Collateral Account, the Principal Collection Account and the Expense Reserve
Account.

“Issuer Accounts Securities Intermediary”: The person acting as Securities
Intermediary under the Securities Account Control Agreement.

“Issuer Order” and “Issuer Request”: A written order or request dated and signed
in the name of the Issuer by an Authorized Officer of the Issuer or by an
Authorized Officer of the Collateral Manager, as the context may require or
permit.

“Letter of Credit”: A facility whereby (i) a fronting bank issues or will issue
a letter of credit for or on behalf of a borrower pursuant to an Underlying
Instrument, (ii) if the letter of credit is drawn upon, and the borrower does
not reimburse the letter of credit agent bank, the lender/participant is
obligated to fund its portion of the facility, and (iii) the letter of credit
agent bank passes on (in whole or in part) the fees and any other amounts it
receives for providing the letter of credit to the lender.

“LIBOR”: The meaning set forth in Schedule B attached hereto.

“LIBOR Determination Date”: The second Business Day prior to the commencement of
an Interest Accrual Period.

“LIBOR Floor Obligation”: As of any date, a Floating Rate Collateral Obligation
(a) for which the related Underlying Instruments allow an interest rate option
based on the London interbank offered rate for deposits in U.S. Dollars,
(b) that provides that such rate is (in effect) calculated as the greater of
(i) a specified “floor” rate per annum and (ii) such London interbank offered
rate for the applicable interest period for such Collateral Obligation and
(c) that, as of such date, bears interest based on such rate option, but only if
as of such date such London interbank offered rate for the applicable interest
period is less than such floor rate.

“Limited Liability Company Agreement”: The Limited Liability Company Agreement
of the Issuer, dated as of the Closing Date, as the same may be amended from
time to time in accordance with the terms hereof.

“Liquidation Proceeds”: With respect to any optional redemption includes,
without duplication: (i) all Sale Proceeds from Collateral Obligations sold in
connection with such redemption; and (ii) all Cash and Eligible Investments on
deposit in the Issuer Accounts.

“Loans”: Collectively, loans and participations and sub-participations in loans.

“Majority”: With respect to the Class A Notes, the Holders of more than 50% of
the Aggregate Outstanding Amount of the Class A Notes.

“Margin Stock”: The meaning specified under Regulation U.

“Market Value”: With respect to any Collateral Obligations, (i) the average of
at least three firm bids obtained by the Collateral Manager from nationally
recognized dealers (that are Independent of the Collateral Manager and
Independent of each other) that the Collateral

 

27



--------------------------------------------------------------------------------

Manager determines to be reasonably representative of the Collateral
Obligation’s current market value and reasonably reflective of current market
conditions; (ii) if only two such bids can be obtained, the lower of such two
bids shall be the Market Value of the Collateral Obligation; (iii) if only one
such bid can be obtained, such bid shall be the Market Value of the Collateral
Obligation; and (iv) if no such bids can be obtained, then, the Market Value of
such Collateral Obligation shall be zero. The Collateral Manager shall give
notice to the Trustee and the Collateral Administrator of the Market Value of
each Collateral Obligation.

“maturity”: With respect to any Collateral Obligation, the date on which such
obligation shall be deemed to mature (or its maturity date) shall be the earlier
of (x) the Stated Maturity of such obligation and (y) if the Issuer has a right
to require the issuer or obligor of such Collateral Obligation to purchase,
redeem or retire such Collateral Obligation (at par) on any one or more dates
prior to its Stated Maturity (a “put right”) and the Collateral Manager
determines that it shall exercise such put right on any such date, the maturity
date shall be the date specified in a certification provided to the Trustee and
Collateral Administrator.

“Maturity”: With respect to any Class A Note, the date on which any unpaid
principal or notional amount, as applicable, of such Class A Note becomes due
and payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.

“Measurement Date”: On and after the Effective Date, (i) each date the
Reinvestment Criteria apply in connection with a sale, purchase or substitution
of a Collateral Obligation (giving effect to such sale, purchase or
substitution), (ii) each Determination Date and (iii) the 10th day of the month
(or if such day is not a Business Day, the next Business Day) for purposes of
producing Monthly Reports.

“Member”: FS Investment Corporation II, as the initial member of the Issuer, and
any Person admitted as an additional member of the Issuer or a substitute member
of the Issuer pursuant to the provisions of Limited Liability Company Agreement,
each in its capacity as a member of the Company; provided, however, the term
“Member” shall not include the Independent Managers.

“Minimum Weighted Average Fixed Rate Coupon”: As of any Measurement Date, an
amount equal to 8.40% with respect to all Fixed Rate Collateral Obligations.

“Minimum Weighted Average Fixed Rate Coupon Test”: As of any Measurement Date on
or after the Effective Date, a test satisfied if the Weighted Average Fixed Rate
Coupon plus the Excess Weighted Average Floating Spread equals or exceeds the
Minimum Weighted Average Fixed Rate Coupon.

“Minimum Weighted Average Floating Spread”: The Weighted Average Floating Spread
selected by the Collateral Manager in connection with the S&P CDO Monitor Test.

“Minimum Weighted Average Floating Spread Test”: As of any Measurement Date on
or after the Effective Date, a test satisfied if the Weighted Average Floating
Spread plus the Excess Weighted Average Fixed Rate Coupon equals or exceeds the
Minimum Weighted Average Floating Spread.

 

28



--------------------------------------------------------------------------------

“Minimum Weighted Average S&P Recovery Rate Test”: As of any Measurement Date on
or after the Effective Date, a test satisfied if the Weighted Average S&P
Recovery Rate for the Class A Notes Outstanding equals or exceeds the Weighted
Average S&P Recovery Rate for the Class A Notes selected by the Collateral
Manager in connection with the S&P CDO Monitor Test.

“Monthly Report”: The monthly report provided to the Trustee pursuant to
Section 10.5(a), summarizing the account transactions with respect to the
Collateral.

“Moody’s”: Moody’s Investors Service, Inc. and any successor or successors
thereto.

“Non-Call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the November 2014 Payment Date.

“Non-Permitted Holder”: The meaning specified in Section 2.5(g)(ii).

“Non-U.S. Obligor”: An issuer or obligor of a Collateral Obligation that is
organized in a sovereign jurisdiction other than the United States of America or
any state thereof.

“Note Interest Rate”: With respect to the Class A Notes, the annual rate at
which interest accrues thereon, as specified in Section 2.3 and in such Class A
Notes.

“Notice of Default”: The meaning specified in Section 5.1(f).

“NRSRO”: Any nationally recognized statistical rating organization.

“NRSRO Certification”: A letter, substantially in the form of Exhibit H,
executed by an NRSRO and addressed to the 17g-5 Information Provider, with a
copy to the Trustee, the Issuer and the Collateral Manager, attaching a copy of
a certification satisfying the requirements of paragraph (a)(3)(iii)(B) of Rule
17g-5, upon which the 17g-5 Information Provider may conclusively rely for
purposes of granting such NRSRO access to the 17g-5 Information Provider’s
Website.

“Offer”: (i) With respect to any Collateral Obligation or Eligible Investment,
any offer by the issuer of such security or borrower with respect to such debt
obligation or by any other Person made to all of the holders of such security or
debt obligation to purchase or otherwise acquire such security or debt
obligation or to exchange such security or debt obligation for any other
security, debt obligation, Cash or other property (other than, in any case,
pursuant to any redemption in accordance with the terms of any related Reference
Instrument or for the purpose of registering the security or debt obligation) or
(ii) with respect to any Collateral Obligation or Eligible Investment that
constitutes a bond, any solicitation by the issuer of such security or borrower
with respect to such debt obligation or any other Person to amend, modify or
waive any provision of such security or debt obligation.

“Officer”: With respect to the Issuer or any other limited liability company,
any manager, officer or other person authorized pursuant to, or by resolutions
approved in accordance with, the operating agreement of such limited liability
company to act on behalf of such limited liability company; with respect to any
corporation, any director, the Chairman of the

 

29



--------------------------------------------------------------------------------

Board, the President, any Vice President, the Secretary, an Assistant Secretary,
the Treasurer or an Assistant Treasurer of such entity or such person’s
attorney-in-fact; with respect to any partnership, any general partner thereof
or such person’s attorney-in-fact; and with respect to the Trustee or any bank
or trust company acting as trustee of an express trust or as custodian, any
Trust Officer.

“Officer’s Certificate”: With respect to any Person, a certificate signed by an
Authorized Officer of such Person.

“Opinion of Counsel”: A written opinion addressed to the Trustee, in form and
substance reasonably satisfactory to the Trustee, of a nationally or
internationally recognized law firm or an attorney at law admitted to practice
(or law firm, one or more of the partners of which are admitted to practice)
before the highest court of any state of the United States of America or the
District of Columbia, which attorney may, except as otherwise expressly provided
in this Indenture, be counsel for the Issuer or the Collateral Manager and which
attorney or firm shall be reasonably satisfactory to the Trustee. Whenever an
Opinion of Counsel is required hereunder, such Opinion of Counsel may rely on
opinions of other counsel who are so admitted and otherwise satisfactory which
opinions of other counsel shall accompany such Opinion of Counsel and shall be
addressed to the Trustee or shall state that the Trustee shall be entitled to
rely thereon.

“Outstanding”: With respect to the Class A Notes, as of any date of
determination, all of such Class A Notes, theretofore authenticated and
delivered under this Indenture except:

 

  (a) Class A Notes theretofore cancelled by the Registrar or delivered to the
Registrar for cancellation or registered in the Register on the date that the
Trustee provides notice to Holders pursuant to Section 4.1 that the Indenture
has been discharged;

 

  (b) Class A Notes or, in each case, portions thereof for whose payment or
redemption funds in the necessary amount have been theretofore irrevocably
deposited with the Trustee or any Paying Agent in trust for the Holders of such
Class A Notes; provided that if such Class A Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture;

 

  (c) Class A Notes in exchange for or in lieu of which other Class A Notes have
been authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such original Class A Notes
are held by a Protected Purchaser;

 

  (d) Class A Notes alleged to have been mutilated, destroyed, lost or stolen
for which replacement Class A Notes have been issued as provided in Section 2.6
of this Indenture;

 

  (e) in determining whether the Holders of the requisite Outstanding amount
have given any request, demand, authorization, direction, notice, consent or
waiver hereunder Class A Notes that a Trust Officer of the Trustee has actual
knowledge are owned by the Issuer shall be disregarded and deemed not to be
Outstanding;

 

  (f) Class A Notes so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee that the pledgee has the right so to act with respect to such Class A
Notes and the pledgee is not the Issuer or any other obligor upon the Class A
Notes or any Affiliate of the Issuer or such other obligor.

 

30



--------------------------------------------------------------------------------

“Partial Deferrable Obligation” Any Collateral Obligation with respect to which
under the related Underlying Instruments (a) a portion of the interest due
thereon is required to be paid (and currently is being paid) in Cash on each
payment date therefor and is not permitted to be deferred or capitalized (which
portion shall at least be equal to LIBOR or the applicable index with respect to
which interest on such Collateral Obligation is calculated (or, in the case of a
fixed rate Collateral Obligation, at least equal to the forward swap rate for a
designated maturity equal to the scheduled maturity of such Collateral
Obligation)) and (b) the issuer thereof or obligor thereon may defer or
capitalize the remaining portion of the interest due thereon.

“Participation”: An interest in a Loan acquired indirectly by way of
participation from a Selling Institution.

“Paying Agent”: Any Person authorized by the Issuer to pay the principal of or
interest on any Class A Notes on behalf of the Issuer, as specified in
Section 7.4.

“Payment Account”: The trust account established pursuant to Section 10.3(c).

“Payment Date”: Each February 20, May 20, August 20 and November 20 of each year
(subject to Section 14.13), and the Stated Maturity, commencing May 20, 2013 and
ending on the Stated Maturity.

“Payment Default”: Any Event of Default specified in subclauses (a), (b), (c),
(g) or (h) of Section 5.1.

“Permitted Offer”: An offer pursuant to the terms of which the offeror offers to
acquire a debt obligation (including a Collateral Obligation) in exchange for
consideration consisting solely of Cash in an amount equal to or greater than
the full face amount of such debt obligation plus any accrued and unpaid
interest.

“Permitted Reinvestment Period”: With respect to Principal Proceeds received
during a Due Period, the period beginning on the day such Principal Proceeds are
received by the Issuer and ending the later of the last day of (i) the
Reinvestment Period and (ii) the Investment Due Period.

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), bank, unincorporated association or
government or any agency or political subdivision thereof or any other entity of
a similar nature.

“Plan Asset Regulation”: The U.S. Department of Labor’s “plan assets”
regulation, set forth at 29 C.F.R. Section 2510.3-101.

 

31



--------------------------------------------------------------------------------

“Pledged Obligations”: On any date of determination, the Collateral Obligations
and the Eligible Investments owned by the Issuer that have been Granted to the
Trustee.

“Principal Balance”: As of any date of determination, with respect to (x) any
Collateral Obligation, shall be the outstanding principal amount (excluding any
deferred or capitalized interest thereon) of such Collateral Obligation on such
date; and (y) any Eligible Investment or Cash, the outstanding principal amount
of such Eligible Investment or Cash; provided, however, that:

 

  (i) the Principal Balance of each Defaulted Obligation shall be deemed to be
zero; provided that (1) for the purpose of calculating the amounts payable to
the Trustee pursuant to this Indenture and the Collateral Administrator pursuant
to the Collateral Administration Agreement, the Principal Balance of a Defaulted
Obligation shall be the outstanding principal amount of such Defaulted
Obligation, (2) for the purpose of calculating the Collateral Management Fee and
the Collateral Advisory Fee, the Principal Balance of a Defaulted Obligation
shall be the outstanding principal amount of such Defaulted Obligation, (3) for
the purpose of calculating the CCC Excess, the Principal Balance of a Defaulted
Obligation shall be the outstanding principal amount of such Defaulted
Obligation and (4) for the purpose of calculating the Class A Par Value
Numerator, the Principal Balance of a Defaulted Obligation (A) that has been
held by the Issuer for less than three years shall be the S&P Collateral Value
for such Defaulted Obligation or (B) that has been held by the Issuer for three
years or more shall be deemed to have a Principal Balance of zero;

 

  (ii) the Principal Balance of each Equity Security and Exchanged Equity
Security shall be deemed to be zero; and

 

  (iii) the Principal Balance of any Collateral Obligations and any Eligible
Investments in which the Trustee does not have a first priority perfected
security interest shall be deemed to be zero; provided that for the purpose of
calculating the Management Fees, Collateral Advisory Fees and the amounts
payable to the Trustee pursuant to this Indenture and the Collateral
Administrator pursuant to the Collateral Administration Agreement, the Principal
Balance of such Collateral Obligation or Eligible Investment shall be the
outstanding principal amount thereof.

“Principal Collection Account”: The account or accounts so designated and
established pursuant to Section 10.3(a).

“Principal Payments”: With respect to any Payment Date, an amount equal to the
sum of any payments of principal (including optional or mandatory redemptions or
prepayments) received on the Pledged Obligations during the related Due Period,
including payments of principal received in respect of exchange offers and
tender offers and recoveries on Defaulted Obligations up to the outstanding
principal amount thereof, but not including Sale Proceeds received during the
Reinvestment Period.

 

32



--------------------------------------------------------------------------------

“Principal Proceeds”: With respect to any Payment Date and the Stated Maturity,
without duplication:

 

  (i) all Principal Payments received during the related Due Period on the
Pledged Obligations;

 

  (ii) any amounts, distributions or proceeds (including resulting from any
sale) received on any Defaulted Obligations (other than proceeds that constitute
Interest Proceeds under subclause (ii) or (v) of the definition thereof) during
the related Due Period to the extent the outstanding principal amount thereof
then due and payable has not been received by the Issuer after giving effect to
the receipt of such amounts, distributions or proceeds, as the case may be;

 

  (iii) all premiums (including prepayment premiums) received during the related
Due Period on the Collateral Obligations;

 

  (iv) (A) any amounts constituting unused proceeds remaining in the Principal
Collection Account from the issuance of the Class A Notes (1) at the end of the
Reinvestment Period or (2) on any Determination Date on or after the Effective
Date on which the Class A Par Value Test is not satisfied or on any
Determination Date on or after the Second Determination Date on which the
Class A Interest Coverage Test is not satisfied, other than Reinvestment Income
(which shall be treated as Interest Proceeds), (B) all amounts transferred to
the Principal Collection Account from the Expense Reserve Account during the
related Due Period and (C) any Principal Proceeds and unused proceeds designated
for application as Principal Proceeds as set forth in Section 10.3(b);

 

  (v) Sale Proceeds received during the related Due Period (excluding any Sale
Proceeds received in connection with an optional redemption of the Class A
Notes);

 

  (vi) any accrued interest purchased after the Closing Date with Principal
Proceeds that is received after the initial Payment Date;

 

  (vii) the aggregate amount of the Collateral Management Fees, if any, that the
Collateral Manager has elected to waive in the manner described under
Section 8(c) of the Collateral Management Agreement (to the extent not included
in Interest Proceeds); and

 

  (viii) all other payments received during the related Due Period on the
Collateral not included in Interest Proceeds;

provided that any of the amounts referred to in subclauses (i) through
(viii) above shall be excluded from Principal Proceeds to the extent such
amounts were previously reinvested in Collateral Obligations or are designated
by the Collateral Manager (with notice to the Trustee and the Collateral
Administrator) as retained for investment or funding in accordance with the
Reinvestment Criteria and certain other restrictions set forth herein; provided,
however, that with

 

33



--------------------------------------------------------------------------------

respect to the final Payment Date, “Principal Proceeds” shall include any
amounts referred to in subclauses (i) through (viii) above that are received
from the sale of Collateral Obligations on or prior to the day immediately
preceding the final Payment Date.

“Priority of Payments”: The meaning specified in Section 11.1(a).

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“Proceeds”: (i) Any property (including but not limited to Cash and securities)
received as a Distribution on the Collateral or any portion thereof, (ii) any
property (including but not limited to Cash and securities) received in
connection with the sale, liquidation, exchange or other disposition of the
Collateral or any portion thereof and (iii) all proceeds (as such term is
defined in the UCC) of the Collateral or any portion thereof.

“Proposed Portfolio”: The Collateral Portfolio resulting from the sale, maturity
or other disposition of a Collateral Obligation or a proposed reinvestment of
Principal Proceeds or Interest Proceeds, as the case may be, in a Substitute
Collateral Obligation.

“Protected Purchaser”: The meaning specified in Section 8-303 of the UCC.

“Purchase Price Percentage”: With respect to any Collateral Obligation, the
lesser of (x) 100% and (y) the discount percentage obtained by dividing the
purchase price of such Collateral Obligation by the outstanding principal amount
of such Collateral Obligation, in each case as of the date such Collateral
Obligation was purchased by the Issuer.

“Qualified Institutional Buyer”: A qualified institutional buyer as defined in
Rule 144A.

“Qualified Purchaser”: Any Person that, at the time of its acquisition,
purported acquisition or proposed acquisition of the Class A Notes, is a
qualified purchaser for purposes of Section 3(c)(7) of the Investment Company
Act.

“Qualifying Jurisdictions”: (i) Canada, (ii) Europe and (iii) any other
jurisdiction of organization of an obligor under a Collateral Obligation so long
as at least 80% (by reference to the latest available consolidated financial
statements) of such obligor’s business operations or such obligor’s assets
primarily responsible for generating its revenue are located in the United
States of America.

“Rating Agencies”: For so long as such Rating Agency is rating the Class A
Notes, S&P, or, with respect to the Collateral Obligations, Moody’s and S&P, or
any other nationally recognized investment rating agency selected by the Issuer
and reasonably satisfactory to a Majority of the Controlling Class.

“Redemption Control Class”: (a) With respect to any optional redemption in the
event of a Tax Event in accordance with Article IX, the Equity Owner or the
Majority of the Controlling Class, and (b) with respect to any other optional
redemption occurring after the Non-Call Period in accordance with Article IX,
the Equity Owner.

 

34



--------------------------------------------------------------------------------

“Redemption Date”: Any Payment Date specified for a redemption of Class A Notes
pursuant to Section 9.1.

“Redemption Date Statement”: The meaning specified in Section 10.5(d).

“Redemption Price”: With respect to the Class A Notes, (i) in connection with
any optional redemption in whole, an amount equal to the Aggregate Outstanding
Amount thereof on such Redemption Date and (ii) in connection with any optional
redemption in part, an amount equal to the share of such Class A Notes to the
aggregate principal amount of Class A Notes to be redeemed.

“Redemption Record Date”: With respect to any optional redemption of Class A
Notes, a date fixed pursuant to Section 9.1.

“Reference Banks”: Four major banks in the London interbank market selected by
the Calculation Agent.

“Reference Instrument”: The indenture, credit agreement or other agreement
pursuant to which a Collateral Obligation has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Collateral Obligation or of which the holders of such Collateral
Obligation are the beneficiaries.

“Register”: The register maintained by the Trustee or any Registrar with respect
to the Class A Notes pursuant to Section 2.5.

“Registered”: A debt obligation that is issued after July 18, 1984 and that is
in registered form within the meaning of Section 881(c)(2)(B)(i) of the Code and
the United States Treasury regulations promulgated thereunder, provided that an
interest in a grantor trust will be considered to be Registered if such interest
is in registered form and each of the obligations or securities held by such
trust was issued after July 18, 1984.

“Registrar”: The meaning specified in Section 2.5(a).

“Regular Record Date”: The date as of which the Holders entitled to receive a
payment of principal or interest on the succeeding Payment Date are determined,
such date as to any Payment Date being the fifteenth day (whether or not a
Business Day) preceding such Payment Date.

“Regulation D”: Regulation D under the Securities Act.

“Regulation U”: Regulation U issued by the Board of Governors of the Federal
Reserve System.

“Reinvestment Criteria”: The meaning specified in Section 12.2.

“Reinvestment Income”: Any interest or other earnings on unused proceeds
deposited in the Principal Collection Account.

 

35



--------------------------------------------------------------------------------

“Reinvestment Period”: The period from the Closing Date to and including the
earlier to occur of (i) the Business Day immediately preceding the Payment Date
in November 2016, and (ii) the occurrence of an Event of Default that results in
an acceleration of the Notes in accordance with Section 5.2.

“Reinvestment Target Par Balance”: As of any date of determination,
(i) $320,000,000 minus (ii) the amount of any reduction in the Aggregate
Outstanding Amount of the Class A Notes through the payment of Principal
Proceeds.

“Related Collateral Obligations”: The meaning specified in Section 3.2(f).

“Report Date”: The meaning specified in Section 10.7.

“Reserved Expenses”: The meaning specified in Section 10.3(d).

“Reuters Page LIBOR01”: The display designated as “Page LIBOR01” on Reuters
Money 3000 Service or any successor service (or such other page as may replace
Page LIBOR01 on that service or a successor service, for the purposes of
displaying rates comparable to LIBOR) or on Reuters Telerate Successor Page
3750, as reported by Bloomberg Financial Commodities News.

“Rule 144A”: Rule 144A under the Securities Act.

“Rule 144A Global Class A Notes”: One or more permanent global notes for the
Class A Notes in fully registered form without interest coupons sold in reliance
on exemption from registration under Rule 144A with the applicable legends added
to the form of the Class A Notes as set forth in the applicable Exhibits hereto.

“Rule 144A Information”: Such information as is specified pursuant to Section
(d)(4) of Rule 144A (or any successor provision thereto).

“Rule 17g-5”: Rule 17g-5 under the Exchange Act.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business or any successor to the ratings business thereof.

“S&P CDO Monitor”: Each dynamic, analytical computer model developed by S&P used
to calculate the default frequency in terms of the amount of debt assumed to
default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P’s proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Collateral Administrator and
the Trustee. Each S&P CDO Monitor shall be chosen by the Collateral Manager
(with notice to the Collateral Administrator) and associated with either (x) a
Weighted Average S&P Recovery Rate and a Weighted Average Floating Spread from
Section 2 of Schedule C or (y) a Weighted Average S&P Recovery Rate and a
Weighted Average Floating Spread confirmed by S&P; provided that as of any
Measurement Date on or after the Effective Date, (i) the Minimum Weighted
Average S&P Recovery Rate Test is satisfied, and (ii) the Minimum Weighted
Average Floating Spread Test is satisfied.

 

36



--------------------------------------------------------------------------------

“S&P CDO Monitor Test”: A test that will be satisfied on any Measurement Date on
or after the Effective Date following receipt by the Issuer and the Collateral
Administrator of the S&P CDO Monitor (along with the assumptions and
instructions to run the S&P CDO Monitor) if, after giving effect to the sale of
a Collateral Obligation or the purchase of a Collateral Obligation, the Class A
Loss Differential of the Proposed Portfolio is positive. The S&P CDO Monitor
Test will be considered to be improved if the Class A Loss Differential of the
Proposed Portfolio is greater than the corresponding Class A Loss Differential
of the current Collateral Portfolio.

“S&P Collateral Value”: With respect to any Defaulted Obligation, the lesser of
(i) the S&P Recovery Amount of such Defaulted Obligation as of the relevant date
of determination and (ii) the Market Value of such Defaulted Obligation as of
the relevant date of determination.

“S&P Rating”: With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:

(i) (a) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer,
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition; provided, that private
ratings may be used for this definition if the related Obligor has consented to
the disclosure thereof and a copy of such consent has been provided to S&P) or
(b) if there is no issuer credit rating of the issuer by S&P but (1) there is a
senior secured rating on any obligation or security of the issuer, then the S&P
Rating of such Collateral Obligation shall be one sub-category below such
rating; (2) if clause (1) above does not apply, but there is a senior unsecured
rating on any obligation or security of the issuer, the S&P Rating of such
Collateral Obligation shall equal such rating; and (3) if neither clause (1) nor
clause (2) above applies, but there is a subordinated rating on any obligation
or security of the issuer, then the S&P Rating of such Collateral Obligation
shall be one sub-category above such rating if such rating is higher than “BB+”,
and shall be two sub-categories above such rating if such rating is “BB+” or
lower;

(ii) if there is not a rating by S&P on the issuer or on an obligation of the
issuer, then the S&P Rating may be determined pursuant to clauses (a) through
(d) below:

(a) if the Collateral Obligation has a published rating by Moody’s, then the S&P
Rating will be determined in accordance with such published Moody’s rating
except that the S&P Rating of such Collateral Obligation will be (1) one
sub-category below the S&P equivalent of the Moody’s rating if such published
Moody’s rating is “Baa3” or higher and (2) two sub-categories below the S&P
equivalent of the Moody’s rating if such published Moody’s rating is “Ba1” or
lower;

 

37



--------------------------------------------------------------------------------

(b) the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Collateral Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall, prior to or within 30 days
after the acquisition of such Collateral Obligation, apply (and concurrently
submit all available Information in respect of such application) to S&P for a
credit estimate which shall be its S&P Rating; provided that, if such
Information is submitted within such 30-day period, then, pending receipt from
S&P of such estimate, such Collateral Obligation shall have an S&P Rating as
determined by the Collateral Manager in its sole discretion if the Collateral
Manager certifies to the Trustee and the Collateral Administrator that it
believes that such S&P Rating determined by the Collateral Manager is
commercially reasonable and will be at least equal to such rating; provided,
further, that if such Information is not submitted within such 30-day period,
then, pending receipt from S&P of such estimate, the Collateral Obligation shall
have (1) the S&P Rating as determined by the Collateral Manager for a period of
up to 90 days after the acquisition of such Collateral Obligation and (2) an S&P
Rating of “CCC-” following such 90-day period; unless, during such 90-day
period, the Collateral Manager has requested the extension of such period and
S&P, in its sole discretion, has granted such request; provided, further, that
if such 90-day period (or other extended period) elapses pending S&P’s decision
with respect to such application, the S&P Rating of such Collateral Obligation
shall be “CCC-”; provided, further, that if the Collateral Obligation has had a
public rating by S&P that S&P has withdrawn or suspended within six months prior
to the date of such application for a credit estimate in respect of such
Collateral Obligation, the S&P Rating in respect thereof shall be “CCC-” pending
receipt from S&P of such estimate, and S&P may elect not to provide such
estimate until a period of six months have elapsed after the withdrawal or
suspension of the public rating; provided, further that such credit estimate
shall expire 12 months after the acquisition of such Collateral Obligation,
following which such Collateral Obligation shall have an S&P Rating of “CCC-”
unless, during such 12-month period, the Issuer applies for renewal thereof in
accordance with the terms of Section 7.25(b), in which case such credit estimate
shall continue to be the S&P Rating of such Collateral Obligation until S&P has
confirmed or revised such credit estimate, upon which such confirmed or revised
credit estimate shall be the S&P Rating of such Collateral Obligation; provided,
further, that such confirmed or revised credit estimate shall expire on the next
succeeding 12-month anniversary of the date of the acquisition of such
Collateral Obligation and (when renewed annually in accordance with
Section 7.25(b)) on each 12-month anniversary thereafter;

(c) with respect to a Collateral Obligation that is not a Defaulted Obligation,
the S&P Rating of such Collateral Obligation will at the election of the Issuer
(at the direction of the Collateral Manager) be “CCC”; provided that (i) neither
the issuer of such Collateral Obligation nor any of its Affiliates are subject
to any bankruptcy or reorganization proceedings and (ii) the issuer has not
defaulted on any payment obligation in respect of any debt security or other
obligation of the issuer at any time within the two year period ending on such
date of determination, all such debt securities and other obligations of the
issuer that are pari passu with or senior to the Collateral Obligation are
current and the Collateral Manager reasonably expects them to remain current; or

(d) if such Collateral Obligation is not rated by Moody’s but a security with a
pari passu ranking (a “parallel security”) has a published rating (and not a
credit estimate) by Moody’s then the S&P Rating of such pari passu ranking
parallel security will be determined in accordance with the methodology set
forth in subclause (a) above, as applicable, and such rating will be used for
such Collateral Obligation;

 

38



--------------------------------------------------------------------------------

provided, that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on “credit
watch positive” by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on “credit watch negative” by S&P, such rating
will be treated as being one sub-category below such assigned rating.

“S&P Rating Condition”: With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P has, upon request of
the Collateral Manager or the Issuer, confirmed in writing (including by means
of electronic message, facsimile transmission, press release, posting to its
internet website, or other means normally used by S&P), or has waived the review
of such action by such means, to the Issuer, the Trustee, the Collateral
Administrator and the Collateral Manager that no immediate withdrawal or
reduction with respect to its then-current rating by S&P of the Class A Notes
will occur as a result of such action; provided, that (i) the S&P Rating
Condition will be deemed to be satisfied if the Class A Notes are not rated by
S&P and (ii) if S&P makes a public announcement or informs the Issuer, the
Collateral Manager or the Trustee in writing that (a) it believes that
satisfaction of the S&P Rating Condition is not required with respect to an
action or (b) its practice is not to give such confirmations, satisfaction of
the S&P Rating Condition will not be required with respect to the applicable
action; provided, further, that if a Majority of the Controlling Class consents
to a waiver of an obligation to satisfy the S&P Rating Condition, such
obligation shall be deemed to be satisfied.

“S&P Rating Confirmation Failure”: The meaning specified in Section 7.23(b).

“S&P Recovery Amount”: With respect to any Collateral Obligation, an amount
equal to the product of: (a) the applicable S&P Recovery Rate multiplied by
(b) the principal amount of such Collateral Obligation.

“S&P Recovery Rate”: With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule C using the Initial Rating of the Class A
Notes.

“S&P Recovery Rating”: With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the “Recovery Rating” assigned by S&P to such
Collateral Obligation based upon tables set forth in Schedule C hereto.

“Sale Proceeds”: All amounts representing:

 

  (i) proceeds from the sale or other disposition of any Collateral Obligation
or an Equity Security;

 

  (ii) at the Collateral Manager’s sole discretion (with notice to the Trustee
and the Collateral Administrator), any accrued interest received in connection
with any Eligible Investment purchased with any proceeds described in subclause
(i) above; and

 

  (iii) any proceeds of the foregoing, including from the sale of Eligible
Investments purchased with any proceeds described in subclause (i) above
(including any accrued interest thereon, but only to the extent so provided in
subclause (ii) above).

 

39



--------------------------------------------------------------------------------

In the case of each of subclauses (i) through (iii), Sale Proceeds (a) shall
only include proceeds received on or prior to the last day of the relevant Due
Period (or with respect to the final Payment Date, the day immediately preceding
the final Payment Date) and (b) shall be net of any reasonable amounts incurred
by the Collateral Manager, the Collateral Administrator or the Trustee in
connection with such sale or other disposition.

“Schedule of Collateral Obligations”: The schedule of Collateral Obligations set
forth on Schedule A hereto or any other schedule substantially in the form of
Schedule A and supplemented, in either case, by additional information regarding
Collateral Obligations acquired by the Issuer and in which a security interest
is Granted to the Trustee on or before the Effective Date and as amended from
time to time to reflect the release of Collateral Obligations pursuant to
Article X, and the inclusion of Substitute Collateral Obligations as provided in
Section 12.2.

“Second Determination Date”: With respect to the second Payment Date to occur
after the Closing Date, the last Business Day of the immediately preceding Due
Period.

“Second Lien Loan”: Any Assignment of or Participation in or other interest in a
Loan (i) that is not (and by its terms is not permitted to become) subordinate
(except with respect to (1) any obligation which, if purchased as a Collateral
Obligation, would be treated as a Senior Secured Loan and (2) any super-priority
lien or liquidation preference, in the case of clause (2), imposed by operation
of law) in right of payment to any obligation of the obligor in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
(ii) for which the Collateral Manager, exercising its commercially reasonable
business judgment, believes the lenders thereof have been granted a valid and
perfected second priority security interest (which interest ranks second only to
an obligation which, if purchased as a Collateral Obligation, would be treated
as a Senior Secured Loan), in the principal collateral securing such Assignment
of or Participation in such loan whether or not the lenders thereof have been
also granted a security interest of a higher or lower priority in additional
collateral, (iii) that is not secured solely or primarily by common stock or
equity securities; and (iv) with respect to which the Collateral Manager
estimates in good faith at or about the time of the commitment to acquire such
Second Lien Loan (whether such commitment was made before or after the Closing
Date) (which estimation may not be called into question as a result of
subsequent events, including, but not limited to the deterioration of the value
of any collateral, any adverse effects on the operations of any obligor of such
loan, and the market price of such loan) that the estimated value of the
collateral securing the obligor’s or obligors’ obligation under such loan, the
enterprise value of such obligor or obligors, and other relevant attributes of
such obligor or obligors (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Collateral Manager) to repay such secured loan and the outstanding
principal amounts of any other obligations that are senior to or pari passu with
such loan, which collateral value and enterprise value may include, without
limitation, an estimation of the enterprise value or market value of the obligor
or obligors, an estimation based on the

 

40



--------------------------------------------------------------------------------

appraised, market, or replacement value of the total assets of the obligor or
obligors (whether or not such assets secure the loan) and a pro-forma estimation
of the book value of the total assets of the obligor (which estimation may
include any intangible or goodwill asset).

“Section 3(c)(7) Reminder Notice”: A notice from the Issuer to the Noteholders
(to be delivered in accordance with Section 10.5(f)) in substantially the form
of Exhibit E.

“Secured Obligations”: Collectively, all of the indebtedness, liabilities and
obligations owed from time to time by the Issuer to any of the Secured Parties
whether for principal, interest, fees, costs, expenses or otherwise (including
all amounts which would become due but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code and the operation of Sections 502(b)
and 506(b) thereof or any analogous provisions of any similar laws).

“Secured Parties”: (i) The Trustee, (ii) the Holders of the Class A Notes,
(iii) the Collateral Manager and (iv) the Collateral Administrator.

“Securities Account Control Agreement”: An Agreement dated the Closing Date
between the Issuer and the Bank, as Collateral Agent and Securities
Intermediary.

“Securities Act”: The U.S. Securities Act of 1933, as amended.

“Securities Intermediary”: The meaning specified in Section 8-102(a)(14) of the
UCC.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Selling Institution”: Each institution from which a Participation is acquired,
which institution shall be rated at least “AA” or its equivalent by the Rating
Agencies, unless otherwise approved by a Majority of the Controlling Class.

“Senior Secured Note”: Any dollar denominated senior secured note issued
pursuant to an indenture by a corporation, partnership or other Person that is
secured by a first priority, perfected security interest or lien to or on
specified collateral securing the issuer’s obligations under such note.

“Senior Secured Loan”: Any Assignment of or Participation in or other interest
in a Loan (i) that is not (and cannot by its terms become) subordinate in right
of payment to any obligation of the obligor in any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, (ii) that is
secured by a first priority, valid, perfected security interest or lien to or on
specified collateral securing the issuer’s obligations under such loan,
(iii) that is not secured solely or primarily by common stock or equity
securities; and (iv) with respect to which the Collateral Manager estimates in
good faith at or about the time of the commitment to acquire such Senior Secured
Loan (whether such commitment was made before or after the Closing Date) (which
estimation may not be called into question as a result of subsequent events,
including, but not limited to the deterioration of the value of any collateral,
any adverse effects on the operations of any obligor of such loan, and the
market price of such loan) that the estimated value of the collateral securing
the obligor’s or obligors’ obligation under such loan, the enterprise value of
such obligor or obligors, and other relevant attributes of such obligor or
obligors (including, without limitation, its general financial condition,
ability to generate cash

 

41



--------------------------------------------------------------------------------

flow available for debt service and other demands for that cash flow) is
adequate (in the commercially reasonable judgment of the Collateral Manager) to
repay such secured loan and the outstanding principal amounts of any other
obligations that are pari passu with such secured loan, which collateral value
and enterprise value may include, without limitation, an estimation of the
enterprise value or market value of the obligor or obligors, an estimation based
on the appraised, market, or replacement value of the total assets of the
obligor or obligors (whether or not such assets secure the loan) and a pro-forma
estimation of the book value of the total assets of the obligor (which
estimation may include any intangible or goodwill asset).

“Senior Unsecured Loan”: Any Assignment of or Participation in or other interest
in a loan that is not subordinated in right of payment and is not a Senior
Secured Loan.

“Special Payment Date”: With respect to the payment of any Defaulted Interest
for the Class A Notes, a date described in Section 2.7(f)(i) or, if such date is
not a Business Day, the next following Business Day.

“Special Record Date”: With respect to the payment of any Defaulted Interest for
the Class A Notes, a date fixed by the Trustee pursuant to Section 2.7(f)(i).

“Specified Amendment”: With respect to any Collateral Obligation that is the
subject of a rating estimate or is a private or confidential rating by S&P, any
waiver, modification, amendment or variance that would:

(a) modify the amortization schedule with respect to such Collateral Obligation
in a manner that:

(i) reduces the Dollar amount of any Scheduled Distribution by more than the
greater of (x) 20% and (y) $250,000;

(ii) postpones any Scheduled Distribution by more than two payment periods or
eliminates a Scheduled Distribution; or

(iii) causes the Weighted Average Life of the applicable Collateral Obligation
to increase by more than 10%;

(b) reduce or increase the Cash interest rate payable by the Obligor thereunder
by more than 100 basis points (excluding any increase in an interest rate
arising by operation of a default or penalty interest clause under a Collateral
Obligation);

(c) extend the stated maturity date of such Collateral Obligation by more than
24 months; provided, that (x) any such extension shall be deemed not to have
been made until the Business Day following the original stated maturity date of
such Collateral Obligation and (y) such extension shall not cause the Weighted
Average Life of such Collateral Obligation to increase by more than 25%;

(d) release any party from its obligations under such Collateral Obligation, if
such release would have a material adverse effect on the Collateral Obligation;

 

42



--------------------------------------------------------------------------------

(e) reduce the principal amount thereof; or

(f) in the reasonable business judgment of the Collateral Manager, have a
material adverse impact on the value of such Collateral Obligation.

“Specified Event”: With respect to any Collateral Obligation that is the subject
of a rating estimate, private rating or confidential rating by S&P, the
occurrence of any of the following events of which the Issuer or the Collateral
Manager has knowledge:

(a) the non-payment of interest or principal due and payable with respect to
such Collateral Obligation;

(b) the rescheduling of any interest or principal in any part of the capital
structure of the related Obligor; or

(c) any restructuring of debt of the related Obligor.

“Stated Maturity”: With respect to any security or debt obligation, including a
Class A Note, the date specified in such security or debt obligation as the
fixed date on which the final payment of principal of such security or debt
obligation is due and payable or, if such date is not a Business Day, the next
following Business Day. The Stated Maturity with respect to the Class A Notes
will be the Payment Date in November 2023.

“Structured Finance Obligation”: Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgaged-backed securities.

“Subordinate Interests”: The rights of the Issuer and the Equity Owner in and to
the Collateral.

“Subordinated Loan”: Any Assignment of or Participation in or other interest in
a loan that is subordinated in right of payment.

“Subsequent Holder”: Any holder of a Class A Note that is considered to own such
Class A Note for U.S. income tax purposes and is not the sole Equity Owner.

“Substitute Collateral Obligation”: A Collateral Obligation that is acquired by
the Issuer in accordance with the Reinvestment Criteria in connection with the
sale or other disposal of another Collateral Obligation.

“Synthetic Security”: A security or swap transaction, other than a Participation
or a Letter of Credit, that has payments associated with either payments of
interest on and/or principal of a reference obligation or the credit performance
of a reference obligation.

“Tax Event”: An event that will occur upon a change in or the adoption of any
U.S. or non-U.S. tax statute or treaty, or any change in or the issuance of any
regulation (whether final,

 

43



--------------------------------------------------------------------------------

temporary or proposed), ruling, practice, procedure or any formal or informal
interpretation of any of the foregoing, which change, adoption or issuance
results or will result in (i) any portion of any payment due from any obligor
under any Collateral Obligation causing the Issuer to be properly subject to the
imposition of U.S. or foreign withholding tax, which withholding tax is not
compensated for by a provision under the terms of such Collateral Obligation
that would result in the net amount actually received by the Issuer (free and
clear of taxes, whether assessed against such obligor thereof, the counterparty
with respect thereto, or the Issuer) being equal to the full amount that the
Issuer would have received had no such deduction or withholding been required,
or (ii) any jurisdiction’s properly imposing net income, profits or similar tax
on the Issuer; provided, that the total amount of (A) the tax or taxes imposed
on the Issuer as described in clause (ii) of this definition, and (B) the total
amount withheld from payments to the Issuer that is not compensated for by a
“gross-up” provision as described in clause (i) of this definition are
determined to be in excess of 5% of the aggregate interest due and payable on
the Collateral Obligations during the Due Period.

“Third Party Credit Exposure Limits”: Limits that shall be satisfied if
Participations with counterparties having the ratings below from S&P do not
exceed the percentage of the Aggregate Principal Amount of the Collateral
Portfolio specified below:

 

S&P’s credit rating of
Selling Institution

   Aggregate
Percentage
Limit     Individual
Percentage
Limit   AAA      20 %      20 %  AA+      10 %      10 %  AA      10 %      10
%  AA-      10 %      10 %  A+      5 %      5 %  A      5 %      5 % 
A- or lower      0 %      0 % 

provided that a Selling Institution having an S&P credit rating of “A” must also
have a short-term S&P rating of “A-1” otherwise its Aggregate Percentage Limit
and Individual Percentage Limit shall be 0%.

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Collateral Administration Agreement, the Securities Account Control
Agreement, the Asset Transfer Agreement, the Transfer Supplements and the
Limited Liability Company Agreement.

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Class A Notes.

“Transfer Date”: The meaning specified in the Asset Transfer Agreement.

 

44



--------------------------------------------------------------------------------

“Transfer Supplement”: The Transfer Supplement, in the form of Exhibit A to the
Asset Transfer Agreement, delivered on each Transfer Date.

“Trust Officer”: When used with respect to the Trustee, any officer within the
Corporate Trust Services Division (or any successor group of the Trustee)
including any director, managing director, vice president, assistant vice
president, associate or officer of the Trustee customarily performing functions
similar to those performed by the persons who at the time shall be such
officers, or to whom any corporate trust matter is referred at the Corporate
Trust Office because of his knowledge of and familiarity with the particular
subject, in each case having direct responsibility for the administration of
this Indenture.

“Trustee”: Citibank, N.A., solely in its capacity as Trustee for the
Noteholders, unless a successor Person shall have become the Trustee pursuant to
the applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Person.

“UCC”: The Uniform Commercial Code as in effect in the state of the United
States that governs the relevant security interest as amended from time to time.

“Uncertificated Securities”: The meaning specified in Section 8-102(a)(18) of
the UCC.

“Underlying Instrument”: The indenture or other agreement pursuant to which a
Collateral Obligation or Eligible Investment has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Collateral Obligation or Eligible Investment or of which the holders of
such Collateral Obligation or Eligible Investment are the beneficiaries.

“Unregistered Securities”: Securities or debt obligations issued without
registration under the Securities Act.

“U.S. Person”: The meaning specified under Regulation S.

“Valuation Report”: The meaning specified in Section 10.5(b).

“Weighted Average Fixed Rate Coupon”: As of any Measurement Date, the number
(expressed as a percentage) obtained by dividing: (a) the Aggregate Coupon by
(b) the Aggregate Principal Amount of all Fixed Rate Collateral Obligations as
of such Measurement Date.

“Weighted Average Floating Spread”: As of any Measurement Date, the number
(expressed as a percentage) obtained by dividing: (a) the amount equal to
(i) the Aggregate Funded Spread plus (ii) the Aggregate Excess Funded Spread, by
(b) the Aggregate Principal Amount of all Floating Rate Collateral Obligations
as of such Measurement Date; provided, however, that the Aggregate Excess Funded
Spread addition in clause (ii) shall not be included for purposes of the S&P CDO
Monitor calculation.

 

45



--------------------------------------------------------------------------------

“Weighted Average Life”: As of any Measurement Date with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:

(a) the Average Life at such time of each such Collateral Obligation by (b) the
outstanding Principal Balance of such Collateral Obligation

and dividing such sum by:

(b) the Aggregate Principal Amount at such time of all Collateral Obligations
other than Defaulted Obligations.

For the purposes of the foregoing, the “Average Life” is, on any Measurement
Date with respect to any Collateral Obligation, the quotient obtained by
dividing (i) the sum of the products of (a) the number of years (rounded to the
nearest one hundredth thereof) from such Measurement Date to the respective
dates of each successive scheduled distribution of principal of such Collateral
Obligation and (b) the respective amounts of principal of such scheduled
distributions by (ii) the sum of all successive scheduled distributions of
principal on such Collateral Obligation.

“Weighted Average Life Test”: A test satisfied on any Measurement Date on or
after the Effective Date if the Weighted Average Life of all Collateral
Obligations as of such date is less than the number of years (rounded to the
nearest one hundredth thereof) during the period from such Measurement Date to
October 26, 2020.

“Weighted Average S&P Recovery Rate”: As of any Measurement Date, the number,
expressed as a percentage and determined for the Class A Notes, obtained by
summing the products obtained by multiplying the outstanding Principal Balance
of each Collateral Obligation by its corresponding recovery rate as determined
in accordance with Section 1 of Schedule C hereto, dividing such sum by the
Aggregate Principal Amount of all Collateral Obligations, and rounding to the
nearest tenth of a percent.

“Withholding Tax Security”: A Collateral Obligation if (a) any payments thereon
to the Issuer are subject to deduction or withholding for or on account of any
withholding or similar tax imposed by any jurisdiction or taxing authority
thereof or therein and (b) under the Reference Instrument with respect to such
Collateral Obligation, the issuer of or counterparty with respect to such
Collateral Obligation is not required to make payments to the Issuer that would
result in the net amount actually received by the Issuer (free and clear of
taxes, whether assessed against such obligor thereof, the counterparty with
respect thereto, or the Issuer) being equal to the full amount that the Issuer
would have received had no such deduction or withholding been required.

Section 1.2 Assumptions as to Collateral Obligations.

(a) In connection with all calculations required to be made pursuant to this
Indenture with respect to Distributions on any Pledged Obligations, or any
payments on any other assets included in the Collateral, and with respect to the
income that can be earned on Distributions on such Pledged Obligations and on
any other amounts that may be received for deposit in the Interest Collection
Account or the Principal Collection Account, the provisions set forth in this
Section 1.2 shall be applied.

(b) All calculations with respect to Distributions on the Pledged Obligations
shall be made by the Collateral Manager on the basis of information as to the
terms of each such Pledged

 

46



--------------------------------------------------------------------------------

Obligation and upon report of payments, if any, received on such Pledged
Obligation that are furnished by or on behalf of the issuer of or borrower with
respect to such Pledged Obligation and, to the extent they are not manifestly in
error, such information or report may be conclusively relied upon in making such
calculations. To the extent they are not manifestly in error, any information or
report received by the Collateral Manager (other than those prepared by the
Collateral Manager), the Collateral Administrator or the Trustee with respect to
the Collateral Obligations may be conclusively relied upon in making such
calculations.

(c) For each Due Period, the Distribution on any Pledged Obligation (other than
a Defaulted Obligation or other Collateral which is assigned a Principal Balance
of zero, which shall be, until any Distribution is actually received by the
Issuer from such Defaulted Obligation or Collateral Obligation, assumed to have
a Distribution of zero) shall be the minimum amount, including coupon payments,
accrued interest, scheduled Principal Payments, if any, by way of sinking fund
payments which are assumed to be on a pro rata basis or other scheduled
amortization of principal, return of principal, and redemption premium, if any,
assuming that any index applicable to any payments on a Pledged Obligation that
is subject to change is not changed, that, if paid as scheduled, will be
available in the Interest Collection Account or the Principal Collection
Account, at the end of the Due Period net of withholding or similar taxes to be
withheld from such payments (but taking into account payments made in respect of
such taxes that result in the net amount actually received by the Issuer (free
and clear of taxes, whether assessed against such obligor thereof, the
counterparty with respect thereto, or the Issuer) being equal to the full amount
that the Issuer would have received had no such deduction or withholding been
required).

(d) Absent actual knowledge of the Issuer (or the Collateral Manager on behalf
of the Issuer) to the contrary, each Distribution receivable with respect to a
Pledged Obligation shall be assumed to be received on the applicable Due Date,
and each such Distribution shall be assumed to be immediately deposited in the
Interest Collection Account or the Principal Collection Account, and, except as
otherwise specified, to earn interest at the Assumed Reinvestment Rate. All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Interest Collection Account or the Principal
Collection Account, for application, in accordance with the terms hereof, to
payments of principal or of interest on the Class A Notes or other amounts
payable pursuant to this Indenture.

Section 1.3 Rules of Construction and Certain Other Matters.

(a) All references in this Indenture to designated “Articles,” “Sections,”
“Subsections” and other subdivisions are to the designated Articles, Sections,
Subsections and other subdivisions of this instrument as originally executed.
The words “herein,” “hereof,” “hereunder,” and other words of similar import
refer to this Indenture as a whole and not to any particular Article, Section,
Subsection or other subdivision. The term “including” shall mean “including
without limitation”.

(b) The Collateral Manager’s judgment in all cases under this Indenture shall be
subject to Section 2 of the Collateral Management Agreement.

 

47



--------------------------------------------------------------------------------

(c) For purposes of (i) the Schedule of Collateral Obligations or a list of
Collateral Obligations prepared in accordance with Section 3.4(d), (ii) the
Valuation Reports, (iii) the Monthly Reports, (iv) the statement of the
Independent accountants appointed pursuant to Section 10.7, (v) the Additional
Reports prepared in accordance with Section 10.8, (vi) the Accountants’
Certificates, (vii) calculating the Coverage Tests, the Concentration
Limitations and the amounts specified in Section 3.2(c) and (viii) preparing any
other reports hereunder, Collateral Obligations committed to be purchased by the
Issuer shall be treated as owned or acquired by the Issuer (with the Issuer
deemed to have a perfected security interest in such Collateral Obligation) and
Collateral Obligations committed to be sold by the Issuer shall be treated as
having been sold by the Issuer and shall not be treated as owned by the Issuer.

(d) For purposes of the Coverage Tests, amounts deposited in the Expense Reserve
Account shall be excluded.

ARTICLE II.

THE CLASS A NOTES

Section 2.1 Forms Generally.

The Class A Notes and the Certificate of Authentication shall be in
substantially the forms required by this Article, with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture, and may have such letters, numbers or other marks
of identification and such legends or endorsements placed thereon, as may be
consistent herewith, determined by the Authorized Officers of the Issuer.

Any portion of the text of any Class A Note may be set forth on the reverse
thereof, with an appropriate reference thereto on the face of the Class A Note.

Section 2.2 Forms of Class A Notes and Certificate of Authentication.

(a) The forms of the Class A Notes, including the Certificate of Authentication,
shall be as set forth in the applicable Exhibit hereto.

(b) Class A Notes offered and sold to Qualified Institutional Buyers (in
reliance on Section 4(2), Rule 144A or another exemption under the Securities
Act) and to Qualified Purchasers shall be issued in the form of a Rule 144A
Global Class A Note, which shall be deposited with the Trustee, as custodian for
DTC, and registered in the name of DTC or the nominee of DTC, in each case, duly
executed by the Issuer and authenticated by the Trustee in accordance with
Section 2.2(c). The aggregate principal amount of the Rule 144A Global Class A
Notes may from time to time be increased or decreased by adjustments made on the
records of the Trustee or DTC or its nominee, as the case may be, as hereinafter
provided.

(c) This Section 2.2(c) shall apply only to Global Notes deposited with or on
behalf of DTC.

The Issuer shall execute and the Trustee shall upon receipt of an Issuer Order,
in accordance with this Section 2.2(c), authenticate and deliver initially one
or more Global Notes, that (i) shall be registered in the name of DTC for such
Global Note or Global Notes or the nominee of DTC and (ii) is held by the
Trustee, as custodian for DTC.

 

48



--------------------------------------------------------------------------------

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by DTC or under the Global Note, and DTC may be
treated by the Issuer, the Trustee, and any agent of the Issuer or the Trustee
as the absolute owner of such Global Note for all purposes whatsoever (except to
the extent otherwise provided herein). Notwithstanding the foregoing, nothing
herein shall prevent the Issuer, the Trustee, or any agent of the Issuer or the
Trustee, from giving effect to any written certification, proxy or other
authorization furnished by DTC or impair, as between DTC and its Agent Members,
the operation of customary practices governing the exercise of the rights of a
Holder of any Class A Note.

(d) Except as provided in Section 2.10, owners of beneficial interests in Global
Notes will not be entitled to receive physical delivery of Definitive Notes.

Section 2.3 Authorized Amount; Note Interest Rate; Stated Maturity;
Denominations.

Subject to the provisions set forth below, the aggregate principal amount of
Class A Notes that may be authenticated and delivered under this Indenture is
limited to $180,000,000, except for (i) Class A Notes authenticated and
delivered upon registration of transfer of, or in exchange for, or in lieu of,
other Class A Notes pursuant to Section 2.5 or 2.6 of this Indenture and
(ii) Class A Notes issued in accordance with Section 2.13 and Article VIII.

Such Class A Notes shall have the designation, original principal amount, Note
Interest Rate and Stated Maturity as follows:

 

Designation    Initial S&P
Rating   Maximum Principal
Amount/Original
Notional Amount      Note Interest Rate     Stated Maturity

Class A Notes

   “[A(sf)]”   $ 180,000,000         LIBOR1 + 2.75 %    November 20, 2023

CUSIP: 524885 AA8

         

ISIN: US524885AA80

         

 

1 LIBOR refers to LIBOR for the Applicable Period.

The Class A Notes shall be issuable in the following minimum denomination:

 

Note

  

Minimum Denomination (integral multiples)

Class A Notes    Rule 144A: $500,000 ($1,000 in excess thereof)

Section 2.4 Execution, Authentication, Delivery and Dating.

The Class A Notes shall be executed on behalf of the Issuer by one of the
Authorized Officers of the Issuer. The signature of such Authorized Officer on
the Class A Notes may be manual or facsimile.

 

49



--------------------------------------------------------------------------------

Class A Notes bearing the manual or facsimile signatures of individuals who were
at any time the Authorized Officers of the Issuer shall bind the Issuer,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Class A Notes
or did not hold such offices at the date of issuance of such Class A Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer may deliver Class A Notes executed by the Issuer to the
Trustee or the Authenticating Agent for authentication, and the Trustee or the
Authenticating Agent, upon Issuer Order, shall authenticate and deliver such
Class A Notes as provided in this Indenture and not otherwise.

Each Class A Note authenticated and delivered by the Trustee or the
Authenticating Agent to or upon Issuer Order on the Closing Date shall be dated
as of the Closing Date. All other Class A Notes that are authenticated after the
Closing Date for any other purpose under this Indenture shall be dated the date
of their authentication.

Class A Notes issued upon transfer, exchange or replacement of other Class A
Notes shall be issued in authorized denominations, if applicable, reflecting the
original aggregate principal amount or notional amount, as the case may be, of
the Class A Notes so transferred, exchanged or replaced, but shall represent
only the current Outstanding principal amount or notional amount, as the case
may be, of the Class A Notes so transferred, exchanged or replaced. In the event
that any Class A Note is divided into more than one Class A Note in accordance
with this Article II, the original principal amount or notional amount, as the
case may be, of such Class A Note shall be proportionately divided among the
Class A Notes delivered in exchange therefor and shall be deemed to be the
original aggregate principal amount or notional amount, as the case may be, of
such subsequently issued Class A Notes.

No Class A Note shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose, unless there appears on such Class A Note a
Certificate of Authentication, substantially in the form provided for herein,
executed by the Trustee or by the Authenticating Agent by the manual signature
of one of their authorized signatories, and such certificate upon any Class A
Note shall be conclusive evidence, and the only evidence, that such Class A Note
has been duly authenticated and delivered hereunder.

Section 2.5 Registration, Registration of Transfer and Exchange.

(a) The Issuer shall cause to be kept the Register in which, subject to such
reasonable regulations as it may prescribe, the Issuer shall provide for the
registration of Class A Notes (including the identity of the Holder and the
outstanding principal amounts or outstanding notional amounts, as the case may
be, on the Class A Note, which amounts shall include the amounts of any
Increases under Section 2.13) and the registration of all assignments and
transfers of Class A Notes. The Trustee is hereby initially appointed as agent
of the Issuer to act as “Registrar” for the purpose of registering and recording
in the Register the Class A Notes and assignments and transfers of such Class A
Notes as herein provided. Upon any resignation or removal of the Registrar, the
Issuer shall promptly appoint a successor.

 

50



--------------------------------------------------------------------------------

If a Person other than the Trustee is appointed by the Issuer as Registrar, the
Issuer will give the Trustee prompt written notice of the appointment of a
Registrar and of the location, and any change in the location, of the Registrar,
and the Trustee shall have the right to inspect the Register at all reasonable
times and to obtain copies thereof and the Trustee shall have the right to rely
upon a certificate executed on behalf of the Registrar by an Officer thereof as
to the names and addresses of the Holders of the Class A Notes and the principal
amounts or notional amounts, as the case may be, of such Class A Notes.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Class A Notes at the office or agency of the Issuer to be maintained as provided
in Section 7.4, the surrendered Class A Notes shall be returned to the Issuer
marked “canceled,” or retained by the Trustee in accordance with its standard
retention policy and the Issuer shall execute, and the Trustee or the
Authenticating Agent, as the case may be, upon Issuer Order, shall authenticate
and deliver in the name of the designated transferee or transferees, one or more
new Class A Notes of any authorized denomination and of a like aggregate
principal amount or notional amount, as the case may be.

The Issuer or the Collateral Manager, as applicable, will notify the Trustee in
writing of any Class A Note beneficially owned by or pledged to the Issuer or
the Collateral Manager or any of their respective Affiliates promptly upon its
knowledge of the acquisition thereof or the creation of such pledge.

All Class A Notes issued and authenticated upon any registration of transfer or
exchange of Class A Notes shall be the valid obligations of the Issuer,
evidencing the same debt and entitled to the same benefits under this Indenture
as the Class A Notes surrendered upon such registration of transfer or exchange.

A Class A Note, and the rights to payments evidenced thereby, may be assigned or
otherwise transferred in whole or in part pursuant to the terms of this
Section 2.5 only by the registration of such assignment and transfer of such
Class A Note (and each Class A Note shall so expressly provide on the Register).
No transfer of a Class A Note shall be effective unless such transfer shall have
been recorded in the Register by the Registrar as provided in this Section 2.5.
Any assignment or transfer of all or part of such Class A Note shall be
registered on the Register only upon presentment or surrender for registration
of transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer in form satisfactory to the Issuer and the Registrar,
duly executed by the Holder thereof or his attorney duly authorized in writing.
The Registrar may request evidence reasonably satisfactory to it proving the
identity of the transferee or the transferor or the authenticity of their
signatures. Prior to the due presentment for registration of transfer of any
Class A Note and in the absence of manifest error, the Issuer, the Trustee and
the Registrar shall treat the Person in whose name such Class A Note is
registered as the owner thereof for the purpose of receiving all payments or
distribution thereon as the case may be, and subject to the provision of
Section 2.8 hereof, for all other purposes, notwithstanding any notice to the
contrary.

No service charge shall be made to a Holder for any exchange of Class A Notes,
but the Issuer may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any exchange of
Class A Notes.

 

51



--------------------------------------------------------------------------------

The Issuer shall not be required (i) to issue, register the transfer of or
exchange any Class A Note during a period beginning at the opening of business
15 days before any selection of Class A Notes to be redeemed and ending at the
close of business on the day of the mailing of the relevant notice of
redemption, or (ii) to register the transfer of or exchange any Class A Note so
selected for redemption.

(b) No Class A Note may be sold or transferred (including, by pledge or
hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act and is exempt under applicable state
securities laws.

(c) For so long as any of the Class A Notes are Outstanding, the Issuer shall
issue or permit the transfer of any equity of the Issuer only to Persons that
are both U.S. Persons and United States Persons within the meaning of
Section 7701(a)(30) of the Code.

(d) During the Initial Investment Period, no Class A Note may be sold or
transferred (including, by pledge or hypothecation) to an Affected Bank.

(e) Upon final payment due on the Maturity of a Class A Note, the Holder thereof
shall present and surrender such Class A Note at the Corporate Trust Office of
the Trustee or at the office of any Paying Agent on or prior to such Maturity;
provided, however, that if there is delivered to the Issuer and the Trustee such
security or indemnity as may be required by them to save each of them harmless
and an undertaking thereafter to surrender such certificate, then, in the
absence of notice to the Issuer or the Trustee that the applicable Class A Note
has been acquired by a Protected Purchaser, such final payment shall be made
without presentation or surrender.

(f) (i) Definitive Notes. In the event that a Global Note is exchanged for the
Class A Notes in definitive registered form without interest coupons, pursuant
to Section 2.10 such Class A Note may be exchanged for another only in
accordance with such procedures and restrictions as are substantially consistent
as determined by the Issuer to insure that such transfers comply with Rule 144A
or another exemption from registration requirements of the Securities Act.

(ii) [Reserved].

(iii) Restrictions on Transfers. Transfers of interests in a Rule 144A Global
Class A Note to a Non-Permitted Holder shall be null and void and shall not be
given effect for any purpose hereunder, and the Trustee, upon a Trust Officer
obtaining actual knowledge of such transfer, to the extent it obtains possession
of any funds conveyed by the intended transferee of such interest in such Rule
144A Global Class A Note for the transferor, shall promptly reconvey such funds
to such Person in accordance with the written instructions thereof delivered to
the Trustee at its address listed in Section 14.3.

(g) Each Holder of a beneficial interest in a Rule 144A Global Class A Note will
be deemed to have represented and agreed with the Issuer as follows:

(i) (A) The Holder is a Qualified Institutional Buyer and a Qualified Purchaser,
(B) the Holder is purchasing the Class A Notes for its own account or the

 

52



--------------------------------------------------------------------------------

account of another Qualified Purchaser that is also a Qualified Institutional
Buyer as to which the Holder exercises sole investment discretion, (C) the
Holder and any such account is acquiring the Class A Notes as principal for its
own account for investment and not for sale in connection with any distribution
thereof, (D) the Holder and any such account was not formed solely for the
purpose of investing in the Class A Notes (except when each beneficial owner of
the Holder or any such account is a Qualified Purchaser), (E) to the extent the
Holder (or any account for which it is purchasing the Class A Notes) is a
private investment company formed on or before April 30, 1996, the Holder and
each such account has received the necessary consent from its beneficial owners,
(F) the Holder is not a broker-dealer that owns and invests on a discretionary
basis less than $25,000,000 in securities of unaffiliated issuers, (G) the
Holder is not a pension, profit sharing or other retirement trust fund or plan
in which the partners, beneficiaries or participants or affiliates may designate
the particular investment to be made, (H) the Holder agrees that it and each
such account shall not hold such Class A Notes for the benefit of any other
Person and shall be the sole beneficial owner thereof for all purposes and that
it shall not sell participation interests in the Class A Notes or enter into any
other arrangement pursuant to which any other Person shall be entitled to a
beneficial interest in the distributions on the Class A Notes (except when each
beneficial owner of the Holder or any such account is a Qualified Purchaser),
(I) the Class A Notes purchased directly or indirectly by the Holder or any
account for which it is purchasing the Class A Notes constitute an investment of
no more than 40% of the Holder’s and each such account’s assets (except when
each beneficial owner of the Holder or any such account is a Qualified
Purchaser), (J) the Holder and each such account is holding the Class A Notes in
a principal amount of not less than the minimum denomination requirement for the
Holder and each such account, (K) the Holder will provide notice of the transfer
restrictions set forth in this Indenture (including the exhibits hereto) to any
transferee of its Class A Notes, (L) the Holder understands and agrees that the
Issuer may receive a list of participants in the Class A Notes from one or more
book-entry depositories and (M) the Holder understands and agrees that any
purported transfer of the Class A Notes to a Holder that does not comply with
the requirements of this subclause (i) shall be null and void ab initio.

(ii) If any Person that is not both (i) a Qualified Institutional Buyer and
(ii) a Qualified Purchaser at the time it acquires an interest in a Class A Note
or becomes the beneficial owner of any Class A Note (any such Person, a
“Non-Permitted Holder”), the Issuer shall, promptly after discovery that such
Person is a Non-Permitted Holder by the Issuer or the Trustee (and notice by the
Trustee to the Issuer, if the Trustee makes the discovery), send notice to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest to a Person that is not a Non-Permitted Holder within 30 days of the
date of such notice. If such Non-Permitted Holder fails to transfer its Class A
Notes, the Issuer shall have the right, without further notice to the
Non-Permitted Holder, to sell such Class A Notes or interest in Class A Notes to
a Holder selected by the Issuer that is not a Non-Permitted Holder on such terms
as the Issuer may choose. The Issuer, an investment bank selected by the Issuer,
or the Trustee at the written direction of the Issuer (and approved by the
Collateral Manager) may select the Holder by soliciting one or more bids from
one or more brokers or other market professionals that regularly deal in
securities similar to the Class A Notes, and selling

 

53



--------------------------------------------------------------------------------

such Class A Notes to the highest such bidder. However, the Issuer or the
Trustee, at the written direction of the Issuer, may select a Holder by any
other means determined by it in its sole discretion. The Holder of each Class A
Note, the Non-Permitted Holder and each other Person in the chain of title from
the Holder to the Non-Permitted Holder, by its acceptance of an interest in the
Class A Notes, agrees to cooperate with the Issuer and the Trustee to effect
such transfers. The proceeds of such sale, net of any commissions, expenses,
including fees of attorneys and agents, and taxes due in connection with such
sale shall be remitted to the Non-Permitted Holder. The terms and conditions of
any sale under this paragraph shall be determined in the sole discretion of the
Issuer, and none of the Issuer, the Collateral Administrator, or the Trustee
shall be liable to any Person having an interest in the Class A Notes sold as a
result of any such sale or the exercise of such discretion (including for the
price of any such sale).

(iii) The Holder understands and agrees that the Class A Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and the
sale of the Class A Notes to the Holder is being made in reliance on an
exemption from registration under the Securities Act, and may be reoffered,
resold or pledged or otherwise transferred only (A) to a Person whom the Holder
reasonably believes is a Qualified Institutional Buyer purchasing for its own
account or for the account of a Qualified Institutional Buyer as to which the
Holder exercises sole investment discretion in a transaction meeting the
requirements of Rule 144A, and (B) in accordance with all applicable securities
laws of the states of the United States. The Holder also understands that the
Issuer and the Collateral have not been registered under the Investment Company
Act and, therefore, no transfer having the effect of causing the Issuer or the
Collateral to be required to be registered as an investment company under the
Investment Company Act will be recognized. The Holder understands and agrees
that any purported transfer of the Class A Notes to a Person that does not
comply with the requirements of this subclause (iii) shall be null and void ab
initio.

(iv) The Holder is not purchasing the Class A Notes with a view toward the
resale, distribution or other disposition thereof in violation of the Securities
Act. The Holder understands and agrees that an investment in the Class A Notes
involves certain risks, including the risk of loss of its entire investment in
the Class A Notes under certain circumstances. The Holder has had access to such
financial and other information concerning the Issuer and the Class A Notes as
it deemed necessary or appropriate in order to make an informed investment
decision with respect to its purchase of the Class A Notes, including an
opportunity to ask questions of, and request information from, the Issuer.

(v) In connection with the purchase of the Class A Notes: (A) none of the
Issuer, the Trustee, the Collateral Manager (except such representation is not
made by Affiliates of the Collateral Manager that purchase any Class A Notes,
with respect to the Collateral Manager), the Collateral Administrator or the
Registrar (or any of their respective Affiliates) is acting as a fiduciary or
financial or investment adviser for the Holder; (B) the Holder is not relying
(for purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the

 

54



--------------------------------------------------------------------------------

Issuer, the Trustee, the Collateral Manager (except such representation is not
made by Affiliates of the Collateral Manager that purchase any Class A Notes,
with respect to the Collateral Manager), the Collateral Administrator or the
Registrar (or any of their respective Affiliates) other than any representations
expressly set forth in a written agreement with the Issuer and the Collateral
Manager; (C) none of the Issuer, the Trustee, the Collateral Manager (except
such representation is not made by Affiliates of the Collateral Manager that
purchase any Class A Notes, with respect to the Collateral Manager), the
Collateral Administrator or the Registrar (or any of their respective
Affiliates) has given to the Holder (directly or indirectly through any other
Person) any assurance, guarantee, or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence or benefit (including legal, regulatory, tax, financial,
accounting or otherwise) as to an investment in the Class A Notes; (D) the
Holder has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisers to the extent it has deemed necessary, and it
has made its own investment decisions (including decisions regarding the
suitability of any transaction pursuant to this Indenture) based upon its own
judgment and upon any advice from such advisers as it has deemed necessary and
not upon any view expressed by the Issuer, the Trustee, the Collateral Manager
(except such representation is not made by Affiliates of the Collateral Manager
that purchase any Class A Notes, with respect to the Collateral Manager), the
Collateral Administrator or the Registrar (or any of their respective
Affiliates); (E) the Holder has evaluated the terms and conditions of the
purchase and sale of the Class A Notes with a full understanding of all of the
risks thereof (economic and otherwise), and it is capable of assuming and
willing to assume (financially and otherwise) those risks; (F) the Holder is a
sophisticated investor; and (G) if acquiring the Class A Notes for any account,
the Holder has not made any disclosure, assurance, guarantee or representation
not consistent with the provisions and the requirements contained herein.

(vi) By acquiring a Class A Note (or interest therein), each purchaser and
transferee (and, if the purchaser or transferee is an employee benefit plan or
other plan, its fiduciary) shall be deemed to represent and warrant that (i) it
is not acquiring the Class A Note (or interest therein) with the assets of a
Benefit Plan Investor, (ii) if the purchaser or transferee is a governmental
plan or church plan, its acquisition and holding of the Class A Note (or
interest therein) will not give rise to a nonexempt violation of any state,
local or other law that is similar to the fiduciary and prohibited transaction
provisions of ERISA or Section 4975 of the Code and (iii) if the purchaser or
transferee is acquiring the Class A Note during the Initial Investment Period,
such purchaser or transferee is not an Affected Bank. Any purported transfer of
a Class A Note (or interest therein) to a purchaser or transferee that does not
comply with the applicable requirements of this restriction shall be null and
void ab initio.

(vii) The Rule 144A Global Class A Notes will bear the legend set forth in
Exhibit A.

(viii) The purchaser understands that Executive Orders issued by the President
of the United States of America, Federal regulations administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) and other
federal laws

 

55



--------------------------------------------------------------------------------

prohibit, among other things, U.S. persons or persons under the jurisdiction of
the United States from engaging in certain transactions with certain foreign
countries, territories, entities and individuals, and that the lists of
prohibited countries, territories, entities and individuals can be found on,
among other places, the OFAC website at www.treas.gov/ofac. Neither the
purchaser nor any of its Affiliates, owners, directors or officers is, or is
acting on behalf of, a country, territory, entity or individual named on such
lists, nor is the purchaser or any of its Affiliates, owners, directors or
officers a natural person or entity with whom dealings are prohibited under any
OFAC regulation or other applicable federal law or acting on behalf of such a
natural person or entity.

(h) Notwithstanding a request made to remove the legend on any Class A Note or
any legend pursuant to Section 4(1) of the Securities Act from any of the
Class A Notes, such Class A Notes shall bear the applicable legend, and the
applicable legend shall not be removed, unless there is delivered to the Issuer
and the Trustee such satisfactory evidence, which may include an Opinion of
Counsel satisfactory to the Issuer, as may be reasonably required by the Issuer
to the effect that neither the applicable legend nor the restrictions on
transfer set forth therein are required to ensure that transfers thereof comply
with the provisions of Rule 144A or Section 4(1) of the Securities Act, as
applicable, and the Investment Company Act. Upon provision of such satisfactory
evidence, the Trustee, upon receipt of an Issuer Order, shall authenticate and
deliver the Class A Notes that do not bear such legend.

(i) Any transfer of a Class A Note in definitive registered form to a Person
that is not a Qualified Purchaser shall be null and void and shall not be given
effect for any purpose hereunder, and the Trustee shall hold any funds conveyed
by the intended transferee of such definitive registered Class A Note for the
transferor and shall promptly reconvey such funds to such Person in accordance
with the written instructions thereof delivered to the Trustee at its address
listed in Section 14.3.

(j) Any purported transfer of a Class A Note or any shares of the Issuer not in
accordance with this Section 2.5 shall be null and void and shall not be given
effect for any purpose hereunder.

(k) Nothing in this Section 2.5 shall be construed to limit any contractual
restrictions on transfers of Class A Notes or interests therein that may apply
to any Person.

(l) Notwithstanding any provision to the contrary herein, so long as a Global
Note remains Outstanding and is held by or on behalf of DTC, transfers of a
Global Note, in whole or in part, shall (i) only be made accordance with
Sections 2.2 and 2.5 and (ii) shall be limited to transfers of such Global Note
in whole, but not in part, to nominees of DTC or to a successor of DTC or such
successor’s nominee.

(m) If a Global Note is exchanged for a Class A Note in definitive registered
form, without interest coupons, pursuant to Section 2.10, such Global Note may
be exchanged only in accordance with such procedures and restrictions as are
substantially consistent as determined by the Issuer to insure that such
transfers comply with Rule 144A or another exemption from registration
requirements of the Securities Act.

 

56



--------------------------------------------------------------------------------

(n) Notwithstanding anything contained herein to the contrary, neither the
Trustee nor the Registrar shall be responsible for ascertaining whether any
transfer complies with the registration provisions of or any exemptions from the
Securities Act, applicable state securities laws or the applicable laws of any
other jurisdiction, ERISA, the USA Patriot Act, the Code or the Investment
Company Act; provided, that if a certificate is specifically required by the
express terms of Section 2.4 or this Section 2.5 to be delivered to the Trustee
by a Holder or transferee of a Class A Note, the Trustee shall be under a duty
to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the requirements of this Indenture and
shall promptly notify the party delivering the same if such certificate does not
comply with such terms. For the avoidance of doubt, it is hereby acknowledged
that the Trustee will not have the ability to monitor transfers of beneficial
interests in Global Notes and will have no liability for such transfers in
violation of the transfer restrictions described herein.

Section 2.6 Mutilated, Destroyed, Lost or Stolen Class A Notes.

If (i) any mutilated Class A Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Class A Note and (ii) there is delivered to the Issuer, the Trustee
and such Transfer Agent such security or indemnity as may be required by them to
save each of them and any agent of any of them harmless, then, in the absence of
written notice to the Issuer, a Trust Officer of the Trustee or such Transfer
Agent that such Class A Note has been acquired by a Protected Purchaser, the
Issuer shall execute and, upon Issuer Request, the Trustee shall authenticate
and deliver, in lieu of any such mutilated, destroyed, lost or stolen Class A
Note, a new Class A Note of same tenor and principal amount or notional amount,
as applicable, and bearing a number not contemporaneously outstanding.

If, after delivery of such new Class A Note, a Protected Purchaser of the
predecessor Class A Note presents for payment, transfer or exchange such
predecessor Class A Note, the Issuer, the Transfer Agent and the Trustee shall
be entitled to recover such new Class A Note from the Person to whom it was
delivered or any Person taking therefrom, and shall be entitled to recover upon
the security or indemnity provided therefor to the extent of any loss, damage,
cost or expense incurred by the Issuer, the Trustee and the Transfer Agent in
connection therewith.

In case any such mutilated, destroyed, lost or stolen Class A Note has become
due and payable, the Issuer in its discretion may, instead of issuing a new
Class A Note pay such Class A Note without requiring surrender thereof except
that any mutilated Class A Note shall be surrendered.

Upon the issuance of any new Class A Note under this Section 2.6, the Issuer,
the Trustee or a Transfer Agent may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Trustee)
connected therewith.

Every new Class A Note issued pursuant to this Section 2.6 in lieu of any
mutilated, destroyed, lost or stolen Class A Note shall constitute an original
additional contractual obligation of the Issuer, and such new Class A Note shall
be entitled, subject to the second paragraph of this Section 2.6, to all the
benefits of this Indenture equally and proportionately with any and all other
Class A Notes duly issued hereunder.

 

57



--------------------------------------------------------------------------------

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Class A Notes.

Section 2.7 Payment of Principal and Interest, Preservation of Rights.

(a) The Class A Notes shall accrue interest during each Interest Accrual Period
at the Note Interest Rate specified in Section 2.3. Interest on the Class A
Notes shall be due and payable on each Payment Date immediately following the
related Interest Accrual Period.

(b) The principal of each Class A Note shall be due and payable on the Stated
Maturity thereof unless the unpaid principal of such Class A Note becomes due
and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.

(c) Interest and principal due on any Payment Date on the Class A Notes shall be
payable by the Paying Agent by wire transfer in immediately available funds to a
Dollar account maintained by the Holder thereof or its nominee or, if
appropriate instructions are not received at least fifteen days prior to the
relevant Payment Date, by Dollar check drawn on a bank in the United States of
America. In the case of a check, such check shall be mailed to the Person
entitled thereto at his address as it appears on the Register and, in the case
of a wire transfer, such wire transfer shall be sent in accordance with written
instructions provided by such Person. Upon final payment due on the Maturity of
a Class A Note, the Holder thereof shall present and surrender such Class A Note
at the Corporate Trust Office of the Trustee or at the office of any Paying
Agent on or prior to such Maturity; provided, however, that if there is
delivered to the Issuer and the Trustee such security or indemnity as may be
required by them to save each of them harmless and an undertaking thereafter to
surrender such certificate, then, in the absence of notice to the Issuer or the
Trustee that the applicable Class A Note has been acquired by a Protected
Purchaser, such final payment shall be made without presentation or surrender.
In the case where any final payment of principal and interest is to be made on
any Class A Note (other than at the Stated Maturity thereof) the Issuer or, upon
Issuer Request, the Trustee, in the name and at the expense of the Issuer shall,
not more than 30 nor less than 10 days (or not less than 3 days, in the case of
a distribution pursuant to Section 5.7) prior to the date on which such payment
is to be made, mail to the Persons entitled thereto at their addresses appearing
on the Register, a notice which shall state the date on which such payment will
be made, the amount of such payment per $100,000 initial principal amount of
Class A Notes and shall specify the place where such Class A Notes may be
presented and surrendered for such payment.

(d) Subject to the provisions of Sections 2.7(a) and (b) and Section 5.9, the
Holders of the Class A Notes as of the Regular Record Date in respect of a
Payment Date shall be entitled to the interest accrued and payable in accordance
with the Priority of Payments and the principal payable in accordance with the
Priority of Payments on such Payment Date. All such payments that are mailed or
wired and returned to the Corporate Trust Office of the Trustee or at the office
of any Paying Agent shall be held for payment as herein provided at the office
or agency of the Issuer to be maintained as provided in Section 7.4.

 

58



--------------------------------------------------------------------------------

(e) Interest on any Class A Note which is payable, and is punctually paid or
duly provided for, on any Payment Date shall be paid to the Person in whose name
that Class A Note (or one or more predecessor Class A Notes) is registered at
the close of business on the Regular Record Date for such interest. Payments of
principal to Holders of Class A Notes shall be made in the proportion that the
Aggregate Outstanding Amount of the Class A Notes registered in the name of each
such Holder on such Regular Record Date or Redemption Record Date bears to the
Aggregate Outstanding Amount of all Class A Notes on such Regular Record Date or
Redemption Record Date.

(f) (i) Subject to Section 2.7(a), following any Payment Date giving rise to any
Defaulted Interest with respect to the Class A Notes, the Trustee shall make
payment of such Defaulted Interest and any accrued and unpaid interest thereon
on such date that is not more than three Business Days after sufficient funds
are available therefor in the Interest Collection Account (a “Special Payment
Date”). The special record date (a “Special Record Date”) for the payment of
such Defaulted Interest shall be one Business Day prior to the Special Payment
Date as fixed by the Trustee. The Trustee shall notify the Issuer, the Paying
Agent and the applicable Holders of the Class A Notes of such Special Payment
Date and the Special Record Date at least two Business Days prior to the Special
Payment Date. Defaulted Interest shall be paid on such Special Payment Date
based on the principal amount Outstanding to the Holders of the applicable
Class A Notes as of the close of business on such Special Record Date in
accordance with the priorities set forth in Section 11.1(a)(A).

(ii) Notwithstanding the foregoing, payment of any Defaulted Interest may be
made in any other lawful manner in accordance with the priorities set forth in
Section 11.1(a)(A) if notice of such payment is given by the Trustee to the
Issuer and the Holders of the Class A Notes and such manner of payment shall be
deemed practicable by the Trustee.

(g) Interest accrued with respect to the Class A Notes shall be computed on the
basis of the actual number of days elapsed in the applicable Interest Accrual
Period divided by 360, commencing on the Closing Date.

(h) All reductions in the principal amount of a Class A Note (or one or more
predecessor Class A Note) effected by payments of installments of principal made
on any day shall be binding upon all future Holders of such Class A Note and of
any Class A Note issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, whether or not such payment is noted on such
Class A Note.

(i) Notwithstanding any other provision of this Indenture, the obligations of
the Issuer under this Indenture and the Class A Notes are limited recourse
obligations of the Issuer payable solely from the Collateral in accordance with
the terms of this Indenture. After having realized the Collateral and
distributed the net proceeds thereof in accordance with this Indenture, none of
the Trustee, the Holders of the relevant Class A Notes nor any other Secured
Party may take any further steps against the Issuer in respect of any sums still
unpaid in respect of the relevant Class A Notes or any other obligations of the
Issuer under this Indenture and all obligations of and claims against either or
both of the Issuer hereunder or under the Class A Notes or in connection
herewith or therewith shall be extinguished and shall not revive. No

 

59



--------------------------------------------------------------------------------

recourse shall be had for the payment of any amount owing in respect of the
Class A Notes against any agent, officer, manager, member, employee or
incorporator of the Issuer, the Collateral Manager or any successors or assigns
thereof for any amounts payable under the Class A Notes or this Indenture. It is
understood that the foregoing provisions of this paragraph (i) shall not
(i) prevent recourse to the Collateral for the sums due or to become due under
any security, instrument or agreement which is part of the Collateral or
(ii) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Class A Notes or secured by this Indenture, and the same shall
continue until paid or discharged out of the Collateral or until the Collateral
has been exhausted. It is further understood that the foregoing provisions of
this paragraph (i) shall not limit the right of any Person to name the Issuer as
a party defendant in any action or suit or in the exercise of any other remedy
under the Class A Notes or this Indenture, so long as no judgment in the nature
of a deficiency judgment or seeking personal liability shall be asked for or (if
obtained) enforced against any such Person.

(j) Subject to the foregoing provisions of this Section 2.7, each Class A Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Class A Note shall carry the rights of
unpaid interest and principal that were carried by such other Class A Note.

(k) Notwithstanding any of the foregoing provisions with respect to payments of
principal of and interest on the Class A Notes, if the Class A Notes have become
or been declared due and payable following an Event of Default and such
acceleration of Maturity and its consequences have not been rescinded and
annulled, then payments of principal of and interest on such Class A Notes shall
be made in accordance with Section 5.9.

Section 2.8 Persons Deemed Owners.

The Issuer, the Trustee, and any agent of the Issuer or the Trustee may treat
the Person in whose name any Class A Note is registered as the owner of such
Class A Note on the Register on the applicable Regular Record Date, Redemption
Record Date or Special Record Date for the purpose of receiving payments of
principal and interest on such Class A Note and on any other date for all other
purposes whatsoever (whether or not such Class A Note is overdue), and neither
the Issuer nor the Trustee nor any agent of the Issuer or the Trustee shall be
affected by notice to the contrary; provided, however, that DTC, or its nominee,
shall be deemed the owner of the Global Notes, and except as otherwise provided
herein, owners of beneficial interests in Global Notes will not be considered
the owners of any Class A Notes.

Section 2.9 Cancellation.

All Class A Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee and shall be promptly cancelled by
it. No Class A Notes shall be authenticated in lieu of or in exchange for any
Class A Notes cancelled as provided in this Section 2.9, except as expressly
permitted by this Indenture. All cancelled Class A Notes held by the Trustee
shall be destroyed or held by the Trustee in accordance with its standard
retention policy unless the Issuer shall direct by an Issuer Order that they be
returned to the Issuer. No Class A Notes shall be cancelled except under the
circumstances specified in this Section 2.9.

 

60



--------------------------------------------------------------------------------

Section 2.10 Global Notes; Temporary Notes.

(a) A Global Note deposited with DTC pursuant to Section 2.2 shall be
transferred to the beneficial owners thereof only if such transfer complies with
Section 2.5 of this Indenture and either (i) DTC notifies the Issuer that it is
unwilling or unable to continue as depositary for such Global Note or if at any
time such depositary ceases to be a Clearing Agency and a successor depositary
is not appointed by the Issuer within 90 days of such notice, or (ii) as a
result of any amendment to or change in, the laws or regulations of the United
States or of any authority therein or thereof having power to tax or in the
interpretation or administration of such laws or regulations which become
effective on or after the Closing Date, the Issuer or the Paying Agent becomes
aware that it is or will be required to make any deduction or withholding from
any payment in respect of the Class A Notes which would not be required if the
Class A Notes were in definitive form. In addition, the owner of a beneficial
interest in a Global Note will be entitled to receive a Definitive Note in
exchange for such interest if an Event of Default has occurred and is
continuing.

(b) Any Global Note that is transferable to the beneficial owners thereof
pursuant to this Section 2.10 shall be surrendered by DTC to the Trustee’s
applicable Corporate Trust Office, in whole or from time to time in part,
without charge, and the Issuer shall execute and the Trustee shall, upon Issuer
Order, authenticate and deliver, upon such transfer of each portion of such
Global Note, an equal aggregate principal amount or notional amount, as the case
may be, of the Class A Notes, as applicable, of authorized denominations. Any
portion of a Rule 144A Global Class A Note transferred pursuant to this
Section 2.10 shall be executed, authenticated and delivered in denominations of
$500,000 and integral multiples of $1,000 in excess thereof. None of the Issuer,
the Collateral Manager, the Registrar nor the Trustee shall be liable for any
delay in delivery of such direction and may conclusively rely on, and shall be
protected in relying on, such registration directions. None of the Issuer, the
Collateral Manager, the Registrar nor the Trustee shall have any responsibility
for any aspect of the records relating to or payments made on account of
beneficial ownership interests of the Global Notes held by the Depository or for
maintaining, supervising or reviewing any records relating to such beneficial
ownership interests. Any Class A Note delivered by the Trustee or its agent in
exchange for an interest in a Rule 144A Global Class A Note shall, except as
otherwise provided by Section 2.5(g), bear the legend set forth in Exhibit A.

(c) Subject to the provisions of Section 2.10(b) above, the registered Holder of
a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the
Class A Notes.

(d) Upon receipt of notice from DTC of the occurrence of either of the events
specified in paragraph (a) of this Section 2.10 or upon the written request of
any beneficial owner of an interest in a Global Note following the occurrence
and continuation of an Event of Default, the Issuer shall use its commercially
reasonable efforts to make arrangements with DTC for the exchange of interests
in the Global Notes for Definitive Notes and cause the requested Definitive
Notes to be executed and delivered to the Registrar in sufficient quantities and
authenticated by or on behalf of the Trustee for delivery to Holders of the
Global Notes. In the event that Definitive Notes are not so issued by the Issuer
to such beneficial owners of interests

 

61



--------------------------------------------------------------------------------

in Global Notes, the Issuer expressly acknowledges that such beneficial owners
shall be entitled to pursue any remedy that the Holders of a Global Notes would
be entitled to pursue in accordance with Article V of this Indenture (but only
to the extent of such beneficial owner’s interest in the Global Notes) as if
Definitive Notes had been issued.

Pending the preparation of certificates for such Class A Notes, pursuant to this
Section 2.10, the Issuer may execute, and upon Issuer Order the Trustee shall
authenticate and deliver, temporary certificates for such Class A Notes, that
are printed, lithographed, typewritten, mimeographed or otherwise reproduced, in
any authorized denomination, substantially of the tenor of the definitive
certificates in lieu of which they are issued and with such appropriate
insertions, omissions, substitutions and other variations as the Officers
executing such temporary certificates may determine, as conclusively evidenced
by their execution of such certificates.

If temporary certificates for Class A Notes are issued, the Issuer will cause
such Class A Notes to be prepared without unreasonable delay. The definitive
certificates shall be printed, lithographed or engraved, or provided by any
combination thereof, or in any other manner permitted by the rules and
regulations of any applicable securities exchange, all as determined by the
Officers executing such definitive certificates. After the preparation of
definitive certificates, the temporary certificates shall be exchangeable for
definitive certificates upon surrender of the temporary certificates at the
office or agency maintained by the Issuer for such purpose, without charge to
the Holder. Upon surrender for cancellation of any one or more temporary
certificates, the Issuer shall execute, and, upon Issuer Order, the Trustee
shall authenticate and deliver, in exchange therefor the same aggregate
principal amount of definitive certificates of authorized denominations. Until
so exchanged, the temporary certificates shall in all respects be entitled to
the same benefits under this Indenture as definitive certificates.

Persons exchanging interests in a Global Note for individual definitive Class A
Notes will be required to provide to the Trustee, through DTC, written
instructions and other information required by the Issuer and the Trustee to
complete, execute and deliver such individual definitive Class A Notes. In all
cases, individual definitive Class A Notes delivered in exchange for any Global
Note or beneficial interests therein will be registered in the names, and issued
in any approved denominations, requested by DTC. None of the Issuer, the
Registrar or the Trustee shall be liable for any delay in delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions as to the names of the beneficial owners in whose names such
Class A Notes shall be registered or as to delivery instructions for such
Class A Notes.

Section 2.11 No Gross Up.

Neither the Equity Owner nor the Issuer shall be obligated to pay any additional
amounts to the Holders or beneficial owners of the Class A Notes to compensate
for any withholding or deduction for, or on account of, any present or future
taxes, duties, assessments or governmental charges required with respect to
amounts payable under the Class A Notes.

 

62



--------------------------------------------------------------------------------

Section 2.12 Class A Notes Beneficially Owned by Non-Permitted Holders.

Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a beneficial interest in any Class A Notes to a Person that is not
both a Qualified Institutional Buyer and a Qualified Purchaser shall be null and
void ab initio and any such purported transfer of which the Issuer or the
Trustee shall have notice may be disregarded by the Issuer and the Trustee for
all purposes.

Section 2.13 Increases on the Class A Notes.

(a) The Class A Notes will be issued on the Closing Date in initial aggregate
principal amounts equal to the Class A Initial Principal Amount and may be
increased from time to time up to the Class A Maximum Principal Amount subject
to the terms and conditions herein. The Registrar will make a record of any such
increase in principal amount of the Class A Notes in the Register.

(b) After the Closing Date and up to and including the Effective Date, the
aggregate outstanding principal amount of the Class A Notes may be increased up
to the Class A Maximum Principal Amount (each such increase referred to as an
“Increase”), in connection with the acquisition of Collateral Obligations
permitted to be acquired hereunder or to be retained by the Issuer in
anticipation of such acquisition; provided that an Issuer Order from the
Collateral Manager substantially in the form of Exhibit G (an “Increase
Request”) is delivered by, or on behalf of, the Issuer and received by the
Trustee. Notwithstanding the foregoing, the Issuer (or the Collateral Manager on
its behalf) shall not submit an Increase Request, and no such requested Increase
may occur, if the Increase requested thereby will cause the quotient of the
Aggregate Outstanding Amount of the Class A Notes divided by Class A Par Value
Numerator to exceed 56.25%.

(c) The aggregate outstanding principal amount of the Class A Notes may be
increased on any Business Day pursuant to subsection (b) above, only upon
satisfaction of each of the following conditions with respect to each proposed
Increase:

(i) The aggregate outstanding principal amount of the Rule 144A Global Class A
Notes shall be increased in any number of times on or after the Closing Date;
provided, that the aggregate principal amount of all Increases during the period
from the Closing Date through the Effective Date shall not, in the aggregate, be
less than $158,000,000.

(ii) The aggregate principal amount of any Increase shall be in a minimum amount
of $22,000,000 (and in integral multiple of $50,000 in excess thereof), unless
the remaining aggregate principal amount of the Class A Notes available for an
Increase is less than such minimum amount, then in the entire available amount
of the Class A Notes.

(iii) No Event of Default has occurred and is continuing.

(iv) After giving effect to such Increase, the principal amount of each Class A
Note shall not exceed the Class A Maximum Principal Amount.

 

63



--------------------------------------------------------------------------------

(v) The Trustee shall have received an Increase Request substantially in the
form of Exhibit G (i) specifying the aggregate principal amount of the Increase
to be applied to each Class A Note and the effective date of such Increase and
(ii) certifying that all conditions precedent to such Increase on such Business
Day have been satisfied.

(vi) The prior written consent of the Majority of the Controlling Class with
respect to such Increase has been provided to the Issuer.

(vii) Notwithstanding anything herein to the contrary, if on the Effective Date
the aggregate outstanding principal amount of the Class A Notes is less than the
Class A Maximum Principal Amount of the Class A Notes, the Issuer (or the
Collateral Manager on behalf of the Issuer) shall request from the respective
Holders of the Class A Notes an Increase in an amount equal to such remaining
principal amount of the Class A Notes and thereafter, no further Increases shall
be made hereunder.

(d) Upon receipt of the cash proceeds of such Increase by or on behalf of the
Issuer, the Trustee shall deposit such proceeds in the Principal Collection
Account and shall instruct the Registrar to make appropriate notations on the
Register or on its books and records of the amount of such adjustment to the
outstanding principal amounts of each of the Class A Notes as specified in the
Increase Request delivered to the Trustee in connection with an Increase, and
the Issuer hereby authorizes the Trustee to make such notations on the Register
and on its books and records as aforesaid. Further, in accordance with DTC’s
procedures, the Trustee, as Registrar, will credit or cause to be credited to
the account of the relevant Holder a principal amount of such Class A Note equal
to such Increase.

(e) Notwithstanding the foregoing, or any other provision of this Indenture
(including without limitation Article XI), the Issuer, at the option of the
Equity Owner, shall have the right to direct the Trustee (such direction to be
given no later than the Business Day immediately following the receipt of the
cash proceeds of the final Increase such that the Outstanding Principal Amount
of the Class A Notes equals the Class A Maximum Principal Amount) to make a cash
distribution from the cash proceeds of such Increase to the Equity Owner but
only if, and only to the extent that, after giving effect to such cash
distribution, (A) the Class A Par Value Numerator minus the Aggregate
Outstanding Amount of the Class A Notes shall not fall below $140,000,000, and
(B) the aggregate Adjusted Collateral Amount of the Collateral, minus the
Aggregate Outstanding Amount of the Class A Notes shall not fall below
$136,500,000.

Section 2.14 Additional Issuances.

(a) Notwithstanding any other provision of this Indenture, at any time on or
after the Closing Date and before the end of the Reinvestment Period, the Issuer
may issue and sell any one or more new classes of notes that are fully
subordinated to the existing Class A Notes and use the proceeds to purchase or
in exchange for additional Collateral Obligations or as otherwise permitted
under this Indenture, provided that the following conditions are met:

(i) such issuance is consented to by the Collateral Manager and a Majority of
the Controlling Class;

 

64



--------------------------------------------------------------------------------

(ii) immediately after giving effect to such issuance, (i) each Coverage Test is
satisfied, or (ii) with respect to any Coverage Test that was not satisfied
immediately prior to giving effect to such issuance, such Coverage Test is
maintained or improved immediately after giving effect to such issuance and the
application of the proceeds thereof;

(iii) an opinion of tax counsel of nationally recognized standing in the United
States experienced in such matters shall be delivered to the Trustee that
provides that such additional issuance will not make the Issuer an association
taxable as a corporation for federal, state or any applicable tax purposes;

(iv) the conditions for an additional issuance set forth in Section 3.5 have
been satisfied; and

(v) an Officer’s Certificate of the Issuer is delivered to the Trustee stating
that the foregoing conditions (i) through (vi) have been satisfied.

ARTICLE III.

CONDITIONS PRECEDENT; CERTAIN PROVISIONS

RELATING TO COLLATERAL

Section 3.1 General Provisions.

The Class A Notes to be issued on the Closing Date may be executed by the Issuer
and delivered to the Trustee for authentication and thereupon the same shall be
authenticated and delivered by the Trustee upon Issuer Request, upon compliance
with Section 3.2 and upon receipt by the Trustee of the following:

(a) an Officer’s Certificate of the Issuer (A) evidencing the authorization by
company resolutions of the execution and delivery of, among other documents,
this Indenture, the Collateral Management Agreement, the Asset Transfer
Agreement, the Transfer Supplements, the Securities Account Control Agreement,
the Collateral Administration Agreement, the Limited Liability Company
Agreement, the execution, authentication and delivery of the Class A Notes and
specifying the Stated Maturity, the principal amount and Note Interest Rate of
the Class A Notes to be authenticated and delivered; and (B) certifying that
(1) the attached copy of the company resolutions is a true and complete copy
thereof, (2) such resolutions have not been rescinded and are in full force and
effect on and as of the Closing Date and (3) the Officers authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon;

(b) either (A) a certificate of the Issuer or other official document evidencing
the due authorization, approval or consent of any governmental body or bodies,
at the time having jurisdiction in the premises, together with an Opinion of
Counsel on which the Trustee is entitled to rely, to the effect that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the Class A Notes or (B) an Opinion of Counsel of the Issuer
to the Trustee, to the effect that no such authorization, approval or consent of
any governmental body is required for the valid issuance of such Class A Notes
except as may have been given for purposes of the foregoing, it being agreed
that the opinions of Dechert LLP, substantially in the form of Exhibits B and C,
respectively, shall satisfy this subclause (b);

 

65



--------------------------------------------------------------------------------

(c) opinions of Dechert LLP, counsel to the Issuer dated the Closing Date,
substantially in the form of Exhibit B and Exhibit C attached hereto (including
all exhibits attached thereto);

(d) an opinion of Dechert LLP, counsel to the Collateral Manager dated the
Closing Date;

(e) an opinion of SNR Denton US LLP, counsel to the Trustee dated the Closing
Date;

(f) an Officer’s Certificate stating that the Issuer is not in Default under
this Indenture and that the issuance of the Class A Notes will not result in a
breach of any of the terms, conditions or provisions of, or constitute a default
under, the Limited Liability Company Agreement or other organizational documents
of the Issuer, any indenture or other agreement or instrument to which the
Issuer is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which the Issuer is a party
or by which it may be bound or to which it may be subject; and that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Class A Notes have been complied with;

(g) an executed copy of the Securities Account Control Agreement;

(h) an executed copy of the Collateral Management Agreement;

(i) an executed copy of the Collateral Administration Agreement;

(j) an executed copy of the Limited Liability Company Agreement;

(k) an executed copy of the Asset Transfer Agreement and the Transfer
Supplement; and

(l) such other documents as the Trustee may reasonably require; provided that
nothing in this subclause (l) shall imply or impose a duty on the Trustee to so
require.

Section 3.2 Security for the Class A Notes.

The Class A Notes to be issued on the Closing Date may be executed by the
Issuer, and delivered to the Trustee for authentication, and thereupon the same
shall be authenticated and delivered to the Issuer by the Trustee upon Issuer
Order and upon delivery by the Issuer to the Trustee, and receipt by the
Trustee, of the following:

(a) Grant of Collateral Obligations. Fully executed copies of this Indenture and
copies of any other instrument or document, fully executed (as applicable),
necessary to consummate and perfect the Grant set forth in the Granting Clauses
of this Indenture of a perfected security interest that is of first priority,
free of any adverse claim or the legal equivalent

 

66



--------------------------------------------------------------------------------

thereof in favor of the Trustee on behalf of the Holders of the Class A Notes in
all of the Issuer’s right, title and interest in and to the Collateral
Obligations and any Deposit pledged to the Trustee for inclusion in the
Collateral on the Closing Date, including compliance with the provisions of
Section 3.3.

(b) Certificate of the Issuer. A certificate of an Authorized Officer of the
Issuer, dated as of the Closing Date, to the effect that, in the case of each
Collateral Obligation and any Deposit pledged to the Trustee for inclusion in
the Collateral on the Closing Date and immediately prior to the Delivery thereof
on the Closing Date:

(i) the Issuer has good and marketable title to such Collateral Obligation and
Deposit free and clear of any liens, claims, encumbrances or defects of any
nature whatsoever except (1) for those which are being released on the Closing
Date or (2) for those encumbrances arising from due bills, if any, with respect
to interest, or a portion thereof, accrued on such Collateral Obligation prior
to the Closing Date and owed by the Issuer to the seller of such Collateral
Obligation;

(ii) the Issuer has acquired its ownership in such Collateral Obligation and
Deposit in good faith without notice of any adverse claim, except as described
in paragraph (i) above;

(iii) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Collateral Obligation and Deposit (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;

(iv) the Issuer has full right to Grant a security interest in and assign and
pledge such Collateral Obligation and Deposit to the Trustee;

(v) the information set forth with respect to such Collateral Obligation in
Schedule A is correct;

(vi) the Collateral Obligations to be included in the Collateral satisfy the
requirements of the definition of “Collateral Obligation” and, together with any
Deposit, Section 3.2(a); and

(vii) upon Grant by the Issuer and the taking of the relevant actions
contemplated by Section 3.3, the Trustee has a perfected security interest in
the Collateral that is of first priority, free of any adverse claim or the legal
equivalent thereof.

(c) (i) Deposits to Principal Collection Account. On the Closing Date, the
Issuer shall have delivered the Deposit in an amount of approximately
$22,000,000 to the Trustee and the Trustee shall have deposited such Deposit in
the Principal Collection Account for purchases of Collateral Obligations after
the Closing Date; provided that, notwithstanding any other provision of this
Indenture (including Article XI), the Issuer, at the option of the Equity Owner,
shall have the right to direct the Trustee (such direction to be given on the
Closing Date) to make a one-time cash distribution from such Deposit to the
Equity Owner in an amount not to exceed $3,666,666.67. The purchase price to be
paid by the Issuer on the Closing Date for the Collateral

 

67



--------------------------------------------------------------------------------

Obligations listed on Schedule A on the Closing Date shall consist of the
issuance of the Issuer’s membership interest to the Equity Owner. On or prior to
the date of the first Increase, the Issuer shall deliver cash in an amount of
$95,000,000 to the Trustee for deposit in the Principal Collection Account;
provided that the Issuer, at the option of the Equity Owner, may deliver to the
Trustee, in lieu of cash, Collateral Obligations in an Aggregate Principal
Amount of not less than $95,000,000 and subject to the prior written consent of
the Majority of the Controlling Class with respect to each such Collateral
Obligation.

(ii) Deposit to Expense Reserve Account. On the Closing Date, the Issuer shall
have delivered the Expense Reserve Amount to the Trustee for deposit in the
Expense Reserve Account.

(d) Issuer Accounts. Evidence of the establishment of the Issuer Accounts.

(e) Issuer Requests. An Issuer Request from the Issuer directing the Trustee to
authenticate the Class A Notes in the amounts and names set forth therein.

(f) Related Collateral Obligations. On the Closing Date the Issuer shall have
acquired (or committed to acquire) Collateral Obligations with an Aggregate
Principal Amount equal to $167,068,289.16 from the Equity Owner. Any asset that
is subject to a commitment to acquire on the Closing Date shall be termed a
“Related Collateral Obligation”. The Collateral Manager, on behalf of the
Issuer, shall use commercially reasonable efforts to complete the legal
assignment of the Related Collateral Obligations to the Issuer in a timely
manner after the Closing Date and, in any event, no later than the 30 Business
Days after such Closing Date. Any Related Collateral Obligation shall not be
considered part of the Collateral hereunder until the settlement date has
occurred and such Related Collateral Obligation has been legally assigned to the
Issuer. If the completion of the legal assignment of a Related Collateral
Obligation has not occurred within 30 Business Days of the Closing Date, then,
upon the direction of the Majority of the Controlling Class, as set forth in the
relevant sale and participation agreement, the trade with respect to such
Related Collateral Obligation shall be deemed cancelled and the Issuer shall
have no monetary obligation to the Equity Owner.

Section 3.3 Delivery of Pledged Obligations.

(a) The Trustee shall credit all Collateral Obligations and Eligible Investments
purchased in accordance with this Indenture and Cash to the relevant Issuer
Account established and maintained pursuant to Article X, as to which in each
case the Trustee and the Issuer shall have entered into the Securities Account
Control Agreement.

(b) Each time that the Issuer, or the Collateral Manager on behalf of the
Issuer, shall direct or cause the acquisition of any Collateral Obligation or
Eligible Investment, the Issuer or the Collateral Manager on behalf of the
Issuer shall, if such Collateral Obligation or Eligible Investment has not
already been transferred to the relevant Issuer Account, cause such Collateral
Obligation or Eligible Investment to be Delivered. The security interest of the
Trustee in the funds or other property utilized in connection with such
acquisition shall, immediately and without further action on the part of the
Trustee, thereupon be released. The security interest of the Trustee shall
nevertheless come into existence and continue in such Collateral Obligation or
Eligible Investment so acquired, including all rights of the Issuer in and to
any contracts related to and proceeds of such Collateral Obligation or Eligible
Investment.

 

68



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, the Issuer, or the Collateral Manager on
behalf of the Issuer, will use its commercially reasonable efforts to direct the
Issuer Accounts Securities Intermediary to take such different or additional
action as may be necessary in order to maintain the perfection or priority of
the security interest in the event of any change in applicable law or
regulation, including without limitation Articles 8 and 9 of the UCC, in
accordance with Section 7.7.

(d) In addition to the steps specified in subclauses (b) and (c) above, the
Issuer or the Collateral Manager (at the sole cost and expense of the Issuer) on
behalf of the Issuer will use commercially reasonable efforts to take all
actions necessary or advisable under the laws of the applicable jurisdiction of
organization of the Issuer to protect the security interest of the Trustee.

Section 3.4 Purchase and Delivery of Collateral Obligations and Other Actions
During the Initial Investment Period; Effective Date Requirements.

(a) Investment of Deposit in Collateral Obligations. The Collateral Manager on
behalf of the Issuer shall seek to invest the Deposits and Increases, as
applicable, in Collateral Obligations in accordance with the provisions hereof.
Subject to the provisions of this Section 3.4, all or any portion of the Deposit
or Increase may be applied prior to the end of the Reinvestment Period to
purchase a Collateral Obligation or one or more Eligible Investments for
inclusion in the Collateral upon receipt by the Trustee of an Issuer Order with
respect thereto directing the Trustee to pay out the amount specified therein
against delivery of the Collateral Obligations or Eligible Investments specified
therein.

(b) Investment of Deposit in Eligible Investments. Any portion of the Deposit or
any Increase that is not invested in Collateral Obligations at 3:00 p.m., New
York City time, on any Business Day during the Reinvestment Period shall, on the
next succeeding Business Day or as soon as practicable thereafter, be invested
in Eligible Investments as directed by the Collateral Manager in writing (which
may be in the form of standing instructions).

(c) [Reserved].

(d) Schedule of Collateral Obligations. The Issuer shall cause to be delivered
to the Trustee, the Collateral Administrator and the Controlling Class, as
promptly as practicable on or after the Effective Date, either an amended
Schedule of Collateral Obligations to this Indenture or a list of Collateral
Obligations setting forth all Collateral Obligations acquired by the Issuer and
Granted to the Trustee pursuant to Section 3.2 and this Section 3.4 between the
Closing Date and the Effective Date, which schedule or list shall supersede any
prior Schedule of Collateral Obligations delivered to the Trustee and the
Collateral Administrator, and which schedule or list shall include all
Collateral Obligations held as of the Effective Date.

(e) Accountants’ Certificate. The Issuer shall cause to be delivered to the
Trustee, the Collateral Administrator and the Collateral Manager, as promptly as
practicable on or after the Effective Date (and in any event no later than the
Business Day prior to the Payment Date in May 2013), an Accountants’
Certificate, dated as of the Effective Date, (i) confirming certain

 

69



--------------------------------------------------------------------------------

information with respect to each Collateral Obligation, purchased by or on
behalf of the Issuer, set forth on the amended Schedule of Collateral
Obligations or list of Collateral Obligations, as the case may be, delivered
pursuant to Section 3.4(d) and certain information provided by the Issuer with
respect to every other asset included in the Collateral, by reference to such
sources as shall be specified therein, (ii) evidencing the calculation of the
Class A Par Value Test and the Concentration Limitations as of the Effective
Date and (iii) specifying the procedures undertaken by them to review data and
computations relating to such information.

(f) Legal Opinion. The Issuer shall cause to be delivered to the Trustee, as
promptly as practicable on or after the Effective Date, an Opinion of Counsel as
of the Effective Date, similar in substance to the opinions delivered on the
Closing Date pursuant to Section 3.1(c) with respect to the perfection of the
security interests granted by the Issuer to the Trustee.

Section 3.5 Conditions for Additional Issuances.

(a) Terms for Issuance of Additional Notes. Any additional notes to be issued
after the Closing Date but before the end of the Reinvestment Period in
accordance with Section 2.14 may be executed by the Issuer and delivered to the
Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:

(i) Officers’ Certificates of the Issuer Regarding Corporate Matters. An
Officer’s Certificate of the Issuer (A) evidencing the authorization of the
execution, authentication and delivery of the notes applied for by it and
specifying the Stated Maturity, principal amount and the note interest rate of
the notes applied for by it and (B) certifying that (1) the attached copy of the
relevant resolution providing such authorization is a true and complete copy
thereof, (2) such resolutions have not been rescinded and are in full force and
effect on and as of the date of issuance and (3) the Officers authorized to
execute and deliver such documents hold the offices and have the signatures
indicated thereon.

(ii) Governmental Approvals. Either (A) a certificate of the Issuer or other
official document evidencing the due authorization, approval or consent of any
governmental body or bodies, at the time having jurisdiction in the premises,
together with an Opinion of Counsel of the Issuer that no other authorization,
approval or consent of any governmental body is required for the valid issuance
of the additional notes or (B) an Opinion of Counsel of the Issuer that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such additional notes except as has been given.

(iii) Officers’ Certificates of the Issuer Regarding Indenture. An Officer’s
Certificate of the Issuer stating that, to the best of the signing Officer’s
knowledge, the Issuer is not in default under this Indenture and that the
issuance of the additional notes applied for by it will not result in a default
or a breach of any of the terms, conditions or provisions of, or constitute a
default under, its organizational documents, any indenture or other agreement or
instrument to which it is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which it is a

 

70



--------------------------------------------------------------------------------

party or by which it may be bound or to which it may be subject; that the
provisions of Section 2.14 and all conditions precedent provided in this
Indenture relating to the authentication and delivery of the additional notes
applied for by it have been complied with; and that all expenses due or accrued
with respect to the offering of such notes or relating to actions taken on or in
connection with the additional issuance have been paid or reserves therefor have
been made. The Officer’s Certificate of the Issuer shall also state that all of
its representations and warranties contained herein are true and correct as of
the date of additional issuance.

(iv) Supplemental Indenture. A fully executed counterpart of the supplemental
indenture pursuant to Article VIII making such changes to this Indenture as
shall be necessary to permit such additional issuance.

(v) S&P Rating Condition. If the Class A Notes are rated by S&P at the time of
the additional issuance, an Officer’s Certificate of the Issuer confirming that
the S&P Rating Condition has been satisfied with respect to the additional
issuance.

(vi) Issuer Order for Deposit of Funds into Accounts. One or more Issuer Orders
signed in the name of the Issuer by an Authorized Officer of the Issuer, dated
as of the date of the additional issuance, authorizing the deposit of (1) such
amounts as are determined (at the date of issuance by the Collateral Manager) to
be necessary to account for expenses arising in connection with such additional
issuance into the Expense Reserve Account for use pursuant to Section 10.3(d),
and (2) the net proceeds of the issuance into the Principal Collection Account
for use pursuant to Section 10.3(b).

(vii) Evidence of Required Consents. A certificate of the Collateral Manager
consenting to such additional issuance and satisfactory evidence of the consent
of a Majority of the Controlling Class.

(viii) Opinion and Certificate. An Opinion of Counsel and Officer’s Certificate
of the Issuer delivered to the Trustee stating that the foregoing conditions
(i) through (vii) have been satisfied.

(ix) Other Documents. Such other documents as the Trustee may reasonably
require.

 

71



--------------------------------------------------------------------------------

ARTICLE IV.

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture. This Indenture shall cease
to be of further effect with respect to the Class A Notes except as to
(i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, destroyed, lost or stolen Class A Notes, (iii) rights of Holders to
receive payments of principal thereof, interest thereon and distributions as
provided herein, (iv) the rights and immunities of the Trustee hereunder and the
obligations of the Trustee in respect of the matters described in this
Section 4.1, and in the last sentence of Section 4.1(c), (v) the rights and
immunities of the Collateral Manager hereunder and under the Collateral
Management Agreement, (vi) the rights and immunities of the Collateral
Administrator hereunder and under the Collateral Administration Agreement and
(vii) the rights of Holders as beneficiaries hereof with respect to the property
deposited with the Trustee and payable to all or any of them, and the Trustee,
on demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when:

(a) either

(i) all Class A Notes theretofore authenticated and delivered (other than
(A) Class A Notes which have been mutilated, destroyed, lost or stolen and which
have been replaced or paid as provided in Section 2.6 and (B) Class A Notes for
whose payment money has theretofore irrevocably been deposited in trust and
thereafter repaid to the Issuer or discharged from such trust as provided in
Section 7.5) have been delivered to the Trustee for cancellation; or

(ii) all Class A Notes not theretofore delivered to the Trustee for cancellation
(A) have become due and payable, or (B) will become due and payable at their
Stated Maturity within one year, or (C) are to be called for redemption within
one year pursuant to Section 9.1 under an arrangement satisfactory to the
Trustee and there has been given notice of redemption by the Issuer pursuant to
Section 9.3 and, in the case of (A), (B) or (C) the Issuer has irrevocably
deposited or caused to be deposited with the Trustee in an account which account
shall be maintained for the benefit of the Holders, in trust for such purpose,
Cash or non-callable direct obligations of the United States of America,
provided that (x) the obligations are Eligible Investments, in an amount
sufficient, as verified by a firm of certified public accountants which are
nationally recognized, to pay and discharge the entire indebtedness on such
Class A Notes not theretofore delivered to the Trustee for cancellation, for
principal and interest to the date of such deposit (in the case of Class A Notes
which have become due and payable), or to the Stated Maturity or the Redemption
Date, as the case may be and (y) the obligations constitute all of the Eligible
Investments owned by the Issuer, the Issuer owns no Collateral Obligations and
all such obligations mature no later than the Stated Maturity; provided,
however, that this subsection (ii) shall not apply if an election to act in
accordance with the provisions of Section 5.5(a) shall have been made and not
rescinded;

(b) the Issuer has paid or caused to be paid all other sums payable hereunder
and under the Collateral Management Agreement by the Issuer; and

 

72



--------------------------------------------------------------------------------

(c) (i) the Issuer has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel stating that all conditions precedent relating to the
satisfaction and discharge of this Indenture have been complied with; or

(ii) the Issuer has delivered to the Trustee an Officer’s Certificate stating
that (i) there are no Pledged Obligations that remain subject to the lien of
this Indenture and (ii) all funds on deposit in the Issuer Accounts have been
distributed in accordance with the terms of this Indenture (including the
Priority of Payments) or have otherwise been irrevocably deposited in trust with
the Trustee for such purpose.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee, the Collateral Administrator and, if
applicable, the Collateral Manager and the Noteholders, as the case may be,
under Sections 2.5, 2.6, 2.7, 4.2, 5.4(d), 5.9, 5.18, 6.1, 6.3, 6.4, 6.5, 6.6,
6.7, 6.8, 6.11, 6.16, 6.17, 7.1, 7.4, 7.5, 7.16(d) and Article XIII and Article
XIV shall survive the satisfaction and discharge of this Indenture.

Section 4.2 Application of Trust Money.

All monies deposited with the Trustee pursuant to Section 4.1 shall be held in
trust and applied by it in accordance with the provisions of Class A Notes and
this Indenture, including the Priority of Payments, to the payment of the
principal, interest and either directly or through any Paying Agent, as the
Trustee may determine, to the Person entitled thereto of the principal and
interest for whose payment such money has been deposited with the Trustee; but
such money need not be segregated from other funds except to the extent required
herein or required by law.

Section 4.3 Repayment of Monies Held by Paying Agent.

In connection with the satisfaction and discharge of this Indenture with respect
to the Class A Notes, all monies then held by any Paying Agent other than the
Trustee under the provisions of this Indenture shall, upon demand of the Issuer,
be paid to the Trustee to be held and applied pursuant to Section 7.5 and in
accordance with the Priority of Payments and thereupon such Paying Agent shall
be released from all further liability with respect to such monies.

ARTICLE V.

REMEDIES

Section 5.1 Events of Default.

“Event of Default,” wherever used herein, means any one of the following events:

(a) a default in the payment, when due and payable, of any interest on any
Class A Note, which default shall continue for a period of five Business Days
(or, in the case of a default in payment resulting solely from an administrative
error or omission by the Trustee, any Paying Agent or the Registrar, such
default continues for a period of five or more Business Days after the Trustee
receives written notice of or a Trust Officer has actual knowledge of such
administrative error or omission);

 

73



--------------------------------------------------------------------------------

(b) a default in the payment of principal on any Class A Note at its Stated
Maturity or Redemption Date (unless notice of such redemption has been timely
withdrawn);

(c) the failure on any Payment Date to disburse amounts available in the Payment
Account in excess of $1,000 in accordance with the Priority of Payments and
continuation of such failure for a period of ten Business Days (provided, if
such failure results solely from an administrative error or omission by the
Trustee, such default continues for a period of ten or more Business Days after
the Trustee receives written notice of or a Trust Officer has actual knowledge
of such administrative error or omission);

(d) as of any Measurement Date, failure of the percentage equivalent of a
fraction, (i) the numerator of which is equal to (1) the Aggregate Principal
Amount of all Collateral Obligations plus (2) the aggregate Market Value of all
Defaulted Obligations as of such date and (ii) the denominator of which is equal
to the Aggregate Outstanding Amount of the Class A Notes, to equal or exceed
147.07%;

(e) a circumstance in which the Issuer or the pool of Collateral becomes an
investment company required to be registered under the Investment Company Act;

(f) a default in the performance, in a material respect, or breach, in a
material respect, of any covenant, representation, warranty or other agreement
of the Issuer in this Indenture (other than a covenant or agreement which is
specifically addressed elsewhere in this Section 5.1) (it being understood that
a failure to satisfy a Collateral Quality Test, a Coverage Test, a Concentration
Limitation or, other than in connection with the purchase of a Collateral
Obligation, any of the Reinvestment Criteria, does not constitute a default or
breach) or in any certificate or other writing delivered pursuant hereto or in
connection herewith or if any representation or warranty of the Issuer in this
Indenture or in any certificate or writing delivered pursuant hereto proves to
be incorrect in any material respect when made, and, in each case, the
continuance of such default or breach for a period of 5 Business Days after
written notice thereof shall have been given to the Issuer and the Collateral
Manager by the Trustee or to the Issuer, the Collateral Manager and the Trustee
by the Holders of at least 25% of the Aggregate Outstanding Amount of the
Controlling Class, specifying such default, breach or failure and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;

(g) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer as bankrupt or insolvent or granting an order for relief or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer under the Bankruptcy
Code or any other applicable law, or appointing a receiver, liquidator,
assignee, or sequestrator (or other similar official) of the Issuer or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs; or an involuntary case or Proceeding shall be commenced against the
Issuer seeking any of the foregoing and such case or Proceeding shall continue
in effect for a period of 60 consecutive days;

(h) the institution by the Issuer of Proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency Proceedings against it, or the filing by the Issuer of a petition or
answer or consent seeking reorganization or relief under the Bankruptcy Code or
any other applicable law, or the consent by it to the filing of any

 

74



--------------------------------------------------------------------------------

such petition or to the appointment of a receiver, liquidator, assignee, trustee
or sequestrator (or other similar official) of the Issuer or of any substantial
part of its property, or the making by it of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debts
generally as they become due, or the taking of any action by the Issuer in
furtherance of any such action;

(i) GSO / Blackstone Debt Funds Management LLC ceases to be the sub-advisor of
FSIC II Advisor, LLC; or

(j) the failure of the Issuer to deliver the tax opinion required under
Section 7.17(e) hereof.

Upon the occurrence of an Event of Default, the Issuer shall promptly notify the
Trustee, the Collateral Administrator, the Collateral Manager, the Holders and
each Paying Agent in writing.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default occurs and is continuing (other than an Event of
Default specified in Section 5.1(g) or 5.1(h)), the Trustee may by notice to the
Issuer or shall, at the written direction of a Majority of the Controlling Class
by notice to the Issuer (and the Trustee shall in turn provide notice to the
Holders of all Class A Notes then Outstanding) declare the principal of and
accrued and unpaid interest on all the Class A Notes to be immediately due and
payable, and upon any such declaration such principal, together with all accrued
and unpaid interest thereon, and other amounts payable hereunder, shall become
immediately due and payable. If an Event of Default specified in Section 5.1(g)
or (h) occurs, all unpaid principal, together with all accrued and unpaid
interest thereon, of all the Class A Notes, and other amounts payable hereunder,
shall automatically become due and payable without any declaration or other act
on the part of the Trustee or any Noteholder.

(b) At any time after such a declaration of acceleration of the Stated Maturity
of the Class A Notes has been made and before a judgment or decree for payment
of the money due has been obtained by the Trustee as hereinafter provided in
this Article V, a Majority of the Controlling Class, by written notice to the
Issuer and the Trustee, may rescind and annul such declaration and its
consequences if:

(i) the Issuer has paid or deposited with the Trustee a sum sufficient to pay,
and shall pay:

 

  (A) all overdue installments of interest on and principal of the Class A Notes
(other than amounts due solely as a result of such acceleration);

 

  (B) to the extent that payment of such interest is lawful, interest upon any
Defaulted Interest at the Note Interest Rate;

 

  (C) all unpaid taxes and Administrative Expenses and other sums paid or
advanced by the Trustee and the Collateral Administrator hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee and
the Collateral Administrator and their agents and counsel; and

(ii) the Trustee has determined that either (1) all Events of Default, other
than the non-payment of the interest on or principal of Class A Notes that have
become due solely by such acceleration, have been cured and a Majority of the
Controlling Class by written notice to the Trustee has agreed with such
determination or (2) a Majority of the Controlling Class by written notice to
the Trustee has waived such Event of Default as provided in Section 5.14.

 

75



--------------------------------------------------------------------------------

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee.

If an Event of Default has occurred and is continuing and the Class A Notes have
been declared due and payable and such declaration and its consequences have not
been rescinded and annulled, or at any time on or after the Stated Maturity of
the Class A Notes, the Trustee may in its discretion after written notice to the
Holders of the Class A Notes and shall upon written direction of a Majority of
the Controlling Class (subject to the terms hereof) proceed to protect and
enforce its rights and the rights of the Secured Parties by such appropriate
Proceedings, in its own name and as trustee of an express trust, as the Trustee
shall reasonably deem most effective (if no direction by a Majority of the
Controlling Class is received by the Trustee) or as the Trustee may be directed
by a Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Class A Notes under the Bankruptcy Code or any other applicable
bankruptcy, insolvency or other similar law, or in case a receiver, assignee or
trustee in bankruptcy or reorganization, liquidator, sequestrator or similar
official shall have been appointed for or taken possession of the Issuer or its
property or such other obligor or its property, or in case of any other
comparable Proceedings relative to the Issuer or other obligor upon the Class A
Notes, or the creditors or property of the Issuer or such other obligor, the
Trustee, regardless of whether the principal of any Class A Notes shall then be
due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:

(a) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of each of the Class A Notes and, to file
such other papers or documents and take such other actions as may be necessary,
including sitting on a committee of creditors, or advisable in order to have the
claims of the Trustee (including any claim for reasonable compensation to the
Trustee and each predecessor Trustee, and their respective agents, attorneys and
counsel, and for reimbursement of all expenses and liabilities incurred, and

 

76



--------------------------------------------------------------------------------

all advances made, by the Trustee and each predecessor Trustee) and of the
Holders of Class A Notes allowed in any Proceedings relative to the Issuer or
other obligor upon the Class A Notes or to the creditors or property of the
Issuer or such other obligor;

(b) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of the Class A Notes in any election of a trustee or a standby
trustee in arrangement, reorganization, liquidation or other bankruptcy or
insolvency Proceedings or a Person performing similar functions in comparable
Proceedings; and

(c) to collect and receive any monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Holders of Class A Notes and of the Trustee on
their behalf; and any trustee, receiver or liquidator, custodian or other
similar official is hereby authorized by each of the Holders of Class A Notes to
make payments to the Trustee, and, in the event that the Trustee shall consent
to the making of payments directly to the Holders of Class A Notes, to pay to
the Trustee such amounts as shall be sufficient to cover reasonable compensation
to the Trustee, each predecessor Trustee and their respective agents, attorneys
and counsel, and all other reasonable expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee, except as a result
of its negligence or bad faith.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Class A
Notes or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such Proceeding except, as aforesaid,
to vote for the election of a trustee in bankruptcy or similar Person.

In any Proceedings brought by the Trustee on behalf of the Holders of Class A
Notes (and any such Proceedings involving the interpretation of any provision of
this Indenture to which the Trustee shall be a party), the Trustee shall be held
to represent all the Holders of Class A Notes.

Section 5.4 Remedies.

(a) If an Event of Default shall have occurred and be continuing, and the
Class A Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Issuer agrees that the
Trustee may (and shall, subject to the terms hereof, upon written direction by a
Majority of the Controlling Class), to the extent permitted by applicable law,
exercise one or more of the following rights, privileges and remedies:

(i) institute Proceedings for the collection of all amounts then payable on the
Class A Notes or otherwise payable under this Indenture, whether by declaration
or otherwise, enforce any judgment obtained, and collect from the Collateral
monies adjudged due;

(ii) sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 and provided such sale of all or a
portion of the Collateral is at market prices obtained at public auction;

 

77



--------------------------------------------------------------------------------

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Secured
Parties hereunder; and

(v) to the extent not inconsistent with subclauses (i) through (iv), exercise
any other rights and remedies that may be available at law or in equity;

provided, however, that the Trustee may not sell or liquidate the Collateral or
institute Proceedings in furtherance thereof pursuant to this Section 5.4 unless
any of the conditions specified in Section 5.5(a) is met or the preservation of
the Collateral by the Trustee is prohibited by applicable law.

The Trustee may, but need not, obtain and rely upon an opinion or advice of an
Independent investment banking firm of national reputation as to the feasibility
and recommended manner of any action proposed to be taken in accordance with
this Section 5.4 and as to the sufficiency of the Proceeds and other amounts
receivable with respect to the Collateral to make the required payments of
principal and interest on the Class A Notes, which opinion shall be conclusive
evidence as to such feasibility or sufficiency and the fees and expenses of any
firm so retained shall be Administrative Expenses.

(b) If an Event of Default as described in Section 5.1(f) shall have occurred
and be continuing the Trustee at the written request of the Holders of not less
than 25% of the Aggregate Outstanding Amount of the Controlling Class shall
institute a Proceeding solely to compel performance of the covenant or agreement
or to cure the representation or warranty, the breach of which gave rise to the
Event of Default under Section 5.1(f), and enforce any equitable decree or order
arising from such Proceeding.

(c) Upon any sale, whether made under the power of sale hereby given or by
virtue of judicial proceedings, any Secured Party, to the extent permitted by
the UCC, may bid for and purchase the Collateral or any part thereof and, upon
compliance with the terms of sale, may hold, retain, possess or dispose of such
property in its or their own absolute right without accountability; and any
purchaser at any such sale may, in paying the purchase money, turn in any of the
Class A Notes in lieu of Cash equal to the amount which shall, upon distribution
of the net proceeds of such sale, be payable on the Class A Notes so turned in
by such Holder (taking into account any amounts payable prior to such Secured
Party in accordance with the Priority of Payments and Article XIII). Said
Class A Notes, in case the amounts so payable thereon shall be less than the
amount due thereon, shall be returned to the Holders thereof after proper
notation has been made thereon to show partial payment.

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Trustee, or of the officer making a
sale under judicial proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.

 

78



--------------------------------------------------------------------------------

Any such sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall bind the Issuer, the Trustee and the Secured
Parties, shall operate to divest all right, title and interest whatsoever,
either at law or in equity, of each of them in and to the property sold, and
shall be a perpetual bar, both at law and in equity, against each of them and
their successors and assigns, and against any and all Persons claiming through
or under them.

(d) Notwithstanding any other provision of this Indenture, neither the Trustee,
in its own capacity, or on behalf of any Holder of Class A Notes, nor any
Secured Parties may, prior to the date which is one year and one day (or, if
longer, the applicable preference period) after the payment in full of all
Class A Notes, institute against, or join any other Person in instituting
against, the Issuer any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings, or other proceedings under United States
federal or state bankruptcy or similar laws. Subject to Section 2.7(i), nothing
in this Section 5.4 shall preclude, or be deemed to stop, the Trustee (i) from
taking any action prior to the expiration of the aforementioned one year and one
day (or longer) period in (A) any case or proceeding voluntarily filed or
commenced by the Issuer or (B) any involuntary insolvency proceeding filed or
commenced by a Person other than the Trustee or (ii) from commencing against the
Issuer or any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding.

Section 5.5 Optional Preservation of Collateral.

(a) If an Event of Default shall have occurred and be continuing and an
acceleration has occurred, the Trustee shall retain the Collateral, collect and
cause the collection of the proceeds thereof and make and apply all payments and
deposits and maintain all accounts hereunder in accordance with the provisions
of Article X, Article XI, Article XII and Article XIII unless:

(i) the Trustee determines (based upon information provided to it by the
Collateral Manager in accordance with Section 5.5(c) or, if Cause has occurred
under the Collateral Management Agreement, a Majority of the Controlling Class),
and a Majority of the Controlling Class agree with such determination, that the
anticipated proceeds of a sale or liquidation of the Collateral (after deducting
the expenses of such sale or liquidation) would be sufficient to pay in full the
sum of:

(A) the principal and accrued interest with respect to all the Outstanding
Class A Notes; and

(B) all items prior to payments on the Outstanding Class A Notes pursuant to
Section 11.1(a)(D); or

(ii) (1) with respect to an Event of Default other than an Event of Default
under Section 5.1(i), a Majority of the Controlling Class, subject to the terms
and conditions set forth below, direct the sale and liquidation of the
Collateral, or (2) with respect to an Event of Default under Section 5.1(i),
100% of the Controlling Class, subject to the terms and conditions set forth
below, direct the sale and liquidation of the Collateral.

 

79



--------------------------------------------------------------------------------

(b) Nothing contained in Section 5.5(a) shall be construed to require the
Trustee to sell the Collateral if the conditions set forth in Section 5.5(a) are
not satisfied. Nothing contained in Section 5.5(a) shall be construed to require
the Trustee to preserve the Collateral if prohibited by applicable law or if the
Trustee is directed to liquidate the Collateral pursuant to Section 5.5(a)(ii).

(c) In determining whether the conditions specified in Section 5.5(a)(i) are
satisfied, the Trustee shall rely upon the bid prices obtained by the Collateral
Manager (or if Cause has occurred under the Collateral Management Agreement, a
Majority of the Controlling Class) with respect to each security and debt
obligation contained in the Collateral from two nationally recognized dealers(or
in the event that there is only one market maker, then the Collateral Manager
(or a Majority of the Controlling Class, as applicable) shall obtain a bid price
from that market maker), as specified by the Collateral Manager (or a Majority
of the Controlling Class, as applicable) in writing, at the time making a market
in such securities and debt obligations and shall compute the anticipated
proceeds of sale or liquidation on the basis of the lower of such bid prices (or
if only one bid price is received, on the basis of such bid price) for each such
security and debt obligation. In addition, in determining issues relating to
whether the conditions specified in Section 5.5(a)(i) are satisfied and to the
terms of a bid and sale, the Trustee may retain and rely on an opinion or advice
of an Independent investment banking firm of national reputation and their fees
will be an Administrative Expense. So long as the Collateral Manager obtains bid
prices from at least two nationally recognized dealers (unaffiliated with the
Collateral Manager or its affiliates) for any security or debt obligation
contained in the Collateral Portfolio, the Collateral Manager and its
affiliates, subject to Section 12.3, will also be permitted to bid on such
security or debt obligation and submit such bid to the Trustee.

(d) The Trustee shall promptly deliver to the Holders of the Class A Notes and
the Collateral Manager a report stating the results of any determination
required pursuant to Section 5.5(a)(i). The Trustee shall make the
determinations required by Section 5.5(a)(i) within 30 days after an Event of
Default and acceleration which is continuing and at the request of a Majority of
the Controlling Class at any time during which the Trustee retains the
Collateral pursuant to Section 5.5(a)(i). In the case of each calculation made
by the Trustee pursuant to Section 5.5(a)(i), the Trustee shall, at the expense
of the Issuer, obtain a letter of an Independent certified public accountant of
national reputation confirming the mathematical accuracy of the computations of
the Trustee and certifying their conformity to the requirements of this
Indenture.

 

80



--------------------------------------------------------------------------------

Section 5.6 Trustee May Enforce Claims Without Possession of Class A Notes. All
rights of action and claims under this Indenture or the Class A Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Class A Notes or the production thereof in any Proceeding relating thereto, and
any such Proceeding instituted by the Trustee shall be brought in its own name
as Trustee of an express trust, and any recovery of judgment, subject to the
payment of the reasonable expenses, disbursements and compensation of the
Trustee, each predecessor Trustee and its agents and attorneys in counsel, shall
be applied as set forth in Section 5.7.

Section 5.7 Application of Money Collected.

The application of any money collected by the Trustee pursuant to this Article V
and any money that may then be held or thereafter received by the Trustee
hereunder shall be applied on one or more dates fixed by the Trustee (which may
be dates other than Payment Dates) subject to Section 13.1, and otherwise in
accordance with Section 11.1(a)(D). For the avoidance of doubt, any such
application of money under this Indenture shall be made only in accordance with
the Priority of Payments set forth in Section 11.1(a)(D) except to the extent
provided otherwise in Section 13.1.

Section 5.8 Limitation on Suits.

No Noteholder shall have any right to institute any Proceedings, judicial or
otherwise, with respect to this Indenture, or for the appointment of a receiver
or Trustee, or for any other remedy hereunder, unless:

(a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;

(b) except as otherwise provided in Section 5.9, the Holders of at least 25% of
the Aggregate Outstanding Amount of the Controlling Class shall have made a
written request to the Trustee to institute Proceedings in respect of such Event
of Default in its own name as the Trustee hereunder;

(c) such Holder or Holders have offered to the Trustee indemnity reasonably
satisfactory to it against the costs, expenses and liabilities to be incurred in
compliance with such request;

(d) the Trustee for 30 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding; and

(e) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class;

it being understood and intended that no one or more Holders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holders
of Class A Notes or to obtain or to seek to obtain priority or preference over
any other Holders of Class A Notes or to enforce any right under this Indenture,
except in the manner herein provided and for the equal and ratable benefit of
all the

 

81



--------------------------------------------------------------------------------

Holders of Class A Notes, subject to and in accordance with Section 13.1 and
otherwise in accordance with the Priority of Payments. In addition, any action
taken by any one or more Holders of Class A Notes shall be subject to the same
restrictions imposed on the Trustee in accordance with Section 5.4(d).

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity pursuant to this Section 5.8 from two or more groups of Holders of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall act on the direction of the group of Holders
representing the greater percentage of the Controlling Class and if the groups
shall represent the same percentage, the Trustee in its sole discretion may
determine what action, if any, shall be taken, notwithstanding any other
provisions of this Indenture.

Section 5.9 Unconditional Rights of Holders of Class A Notes to Receive
Principal and Interest.

Notwithstanding any other provision in this Indenture (but subject to
Section 2.7(i)), the Holder of any Class A Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Class A Note as such principal and interest become due and payable in
accordance with the Priority of Payments, except as provided otherwise in
Section 13.1.

Section 5.10 Restoration of Rights and Remedies.

If the Trustee or any Holder of Class A Notes has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder of Class A Notes then and in every such case the
Issuer, the Trustee and such Holder of Class A Notes shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee and the Holders of Class A Notes shall continue as though no such
Proceeding had been instituted.

Section 5.11 Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee or to the
Holders of the Class A Notes is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing by law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

Section 5.12 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder to exercise any right or
remedy accruing upon any Event of Default shall impair any such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article V or by law to the Trustee or to
the Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders, as the case may be.

 

82



--------------------------------------------------------------------------------

Section 5.13 Control by Noteholders.

A Majority of the Controlling Class shall have the right to cause the
institution of and direct the time, method and place of conducting any
Proceeding for any remedy available to the Trustee or exercising any trust,
right, remedy or power conferred on the Trustee; provided that:

(a) such direction be in writing and shall not be in conflict with any rule of
law or with this Indenture;

(b) the Trustee may take any other action deemed proper by it that is not
inconsistent with such direction or this Indenture; provided, however, that,
subject to Section 6.1, it need not take any action that it determines might
involve it in liability;

(c) the Trustee shall have been provided with indemnity reasonably satisfactory
to it; and

(d) any direction to the Trustee to undertake a sale of the Collateral shall be
by the Noteholders secured thereby representing the percentage of the Aggregate
Outstanding Amount of Class A Notes specified in Section 5.4 or 5.5, as
applicable.

Section 5.14 Waiver of Past Defaults.

Prior to the time a judgment or decree for payment of the money due has been
obtained by the Trustee as provided in this Article V, a Majority of the
Controlling Class may on behalf of the Holders of all the Class A Notes waive
any past Default and its consequences, except a Default:

(a) constituting a Payment Default; or

(b) in respect of a covenant or provision for the individual protection or
benefit of the Trustee, without its consent.

In the case of any such waiver, the Issuer, the Trustee and the Holders shall be
restored to their former positions and rights hereunder, respectively, but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereto. The Trustee shall promptly give notice of any such waiver to
the Collateral Manager.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

Section 5.15 Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Class A Note by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion

 

83



--------------------------------------------------------------------------------

assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defenses made by such party litigant; but the provisions of this
Section shall not apply to any suit instituted by the Trustee, to any suit
instituted by any Holder of Class A Notes, or group of Holders of Class A Notes,
holding in the aggregate more than 10% of the Aggregate Outstanding Amount of
the Controlling Class, or to any suit instituted by any Holder of Class A Notes
for the enforcement of the payment of the principal of or interest on any
Class A Note on or after the Stated Maturity expressed in such Class A Note (or,
in the case of redemption, on or after the applicable Redemption Date).

Section 5.16 Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that they may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants, the performance
of or any remedies under this Indenture; and the Issuer (to the extent that it
may lawfully do so) hereby expressly waive all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

Section 5.17 Sale of Collateral.

(a) The power to effect any sale of any portion of the Collateral pursuant to
Sections 5.4 and 5.5 shall not be exhausted by any one or more sales as to any
portion of such Collateral remaining unsold, but shall continue unimpaired
(subject to Section 5.5(d) in the case of sales pursuant to Section 5.5) until
the entire Collateral shall have been sold or all amounts secured by the
Collateral shall have been paid. The Trustee may and shall, upon written
direction of a Majority of the Controlling Class, from time to time postpone any
sale. The Trustee hereby expressly waives its rights to any amount fixed by law
as compensation for any sale; provided that the Trustee shall be authorized to
deduct the reasonable costs, charges and expenses incurred by it in connection
with such sale from the proceeds thereof notwithstanding the provisions of
Section 6.7.

(b) The Trustee may bid for and acquire any portion of the Collateral in
connection with a public sale thereof. The Trustee may hold, lease, operate,
manage or otherwise deal with any property so acquired in any manner permitted
by law in accordance with this Indenture.

(c) If any portion of the Collateral consists of Unregistered Securities, the
Trustee may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a
no-action position from the Securities and Exchange Commission or any other
relevant federal or state regulatory authorities, regarding the legality of a
public or private sale of such Unregistered Securities.

(d) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest, without recourse, representation or
warranty, in any portion of the Collateral in connection with a sale thereof. In
addition, the Trustee is hereby irrevocably

 

84



--------------------------------------------------------------------------------

appointed the agent and attorney-in-fact of the Issuer to transfer and convey
its interest in any portion of the Collateral in connection with a sale thereof,
and to execute and deliver any instruments and take all action (whether in its
name or in the name of the Issuer) necessary to effect such sale. No purchaser
or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, to inquire into the satisfaction of any conditions precedent or see
to the application of any monies.

Section 5.18 Action on the Class A Notes.

The Trustee’s right to seek and recover judgment on the Class A Notes or under
this Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to this Indenture.
Neither the lien of this Indenture nor any rights or remedies of the Trustee or
the Holders of the Class A Notes shall be impaired by the recovery of any
judgment by the Trustee against the Issuer or by the levy of any execution under
such judgment upon any portion of the Collateral or upon any of the assets of
the Issuer.

ARTICLE VI.

THE TRUSTEE

Section 6.1 Certain Duties and Responsibilities.

(a) Except during the continuance of an Event of Default actually known to a
Trust Officer of the Trustee:

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided, however, that in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they substantially conform on their
face to the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee within fifteen
(15) days after such notice from the Trustee, the Trustee shall so notify the
Noteholders.

(b) In case an Event of Default actually known to a Trust Officer of the Trustee
has occurred and is continuing, the Trustee shall, prior to the receipt of
directions, if any, from a Majority of the Controlling Class, exercise such of
the rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs.

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

(i) this subsection shall not be construed to limit the effect of subsection
(a) of this Section 6.1;

 

85



--------------------------------------------------------------------------------

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

(iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Collateral Manager and/or a Majority (or such larger percentage as
may be expressly required by the terms hereof) of the Controlling Class or any
other required Classes relating to its obligations as set forth herein and
relating to the time, method and place of conducting any Proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Indenture;

(iv) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if it shall have reasonable grounds for believing that repayment of such funds
or indemnity satisfactory to it against such risk or liability is not reasonably
assured to it unless such risk or liability relates to its ordinary services,
including mailing of notices under Article V under the Indenture; and

(v) in no event shall the Trustee be liable for special, indirect, or
consequential loss or damage (including loss profits) even if the Trustee has
been advised of the likelihood of such damages and regardless of such action.

(d) For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Default or Event of Default described in
Sections 5.1(e), 5.1(f) 5.1(g), 5.1(h), or 5.1(i), unless a Trust Officer
assigned to and working in the Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such an Event of
Default or Default is received by the Trustee at the Corporate Trust Office, and
such notice references the Class A Notes generally, the Issuer, the Collateral
or this Indenture. For purposes of determining the Trustee’s responsibility and
liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee is deemed to have
notice as described in this Section 6.1.

(e) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section 6.1
and Section 6.3.

Section 6.2 Notice of Default.

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after any
declaration of acceleration has been made or delivered to the Trustee pursuant
to Section 5.2, the Trustee shall transmit by mail or telecopy to the Collateral
Manager and to all Holders of Class A Notes, as their names and addresses appear
on the Register, notice of all Defaults hereunder actually known to a Trust
Officer of the Trustee, unless such Default shall have been cured or waived.

 

86



--------------------------------------------------------------------------------

Section 6.3 Certain Rights of Trustee.

Except as otherwise provided in Section 6.1:

(a) the Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document (including the Valuation Report) reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties;

(b) any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order, as the case may be;

(c) whenever in the administration of this Indenture the Trustee shall (i) deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, rely upon
an Officer’s Certificate or (ii) be required to determine the value of any
Collateral or funds hereunder or the cashflows projected to be received
therefrom, the Trustee may, in the absence of bad faith on its part, rely on
reports, opinions or advice of nationally recognized accountants, investment
bankers or other persons qualified to provide the information required to make
such determination, including nationally recognized dealers in securities of the
type being valued and securities or loan pricing quotation services;

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee may consult with counsel and the advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder in good faith and in reliance
thereon;

(e) the Trustee shall be under no obligation to exercise or to honor any of the
rights or powers vested in it by this Indenture or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request or
direction of any of the Noteholders pursuant to this Indenture, unless such
Noteholders shall have offered to the Trustee security or indemnity satisfactory
to it against all costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities which might reasonably be incurred by it in compliance
with such request or direction;

(f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, note or other paper or
documents, but the Trustee, in its discretion, may and, upon the written
direction of a Majority of the Controlling Class, shall make such further
inquiry or investigation into such facts or matters as it may see fit or as it
shall be directed, and the Trustee shall be entitled to receive, on reasonable
prior notice to the Collateral Manager, copies of the books and records of the
Collateral Manager relating to the Class A Notes and the Collateral, and on
reasonable prior notice to the Issuer, to examine the books and records relating
to the Class A Notes and the Collateral and the premises of the Issuer
personally or by agent or attorney during the Issuer’s normal business hours;
provided that the Trustee shall, and shall

 

87



--------------------------------------------------------------------------------

cause its agents, to hold in confidence all such information, except (i) to the
extent disclosure may be required by law or by any regulatory or governmental
authority and (ii) except to the extent that the Trustee in its sole judgment
may determine that such disclosure is consistent with its obligations hereunder;
provided, further, that the Trustee may disclose on a confidential basis any
such information to its agents, attorneys and auditors in connection with the
performance of its responsibilities hereunder.

(g) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys; provided
that the Trustee shall not be responsible for any misconduct or negligence on
the part of any agent or attorney appointed with due care by it hereunder;

(h) the Trustee shall not be liable for any action it takes or omits to take in
good faith that it reasonably and, after the occurrence and during the
continuance of an Event of Default, subject to Section 6.1(b), prudently
believes to be authorized or within its rights or powers hereunder;

(i) for the avoidance of doubt, any permissive right or discretionary act of the
Trustee to take or refrain from taking any actions enumerated in this Indenture
shall not be construed as a duty and the Trustee shall not be responsible for
other than its own negligent action, its own negligent failure to act, or its
own willful misconduct with respect to the performance of such act;

(j) the Trustee shall not be responsible for the accuracy of the books or
records of, or for any acts or omissions of, DTC, any Transfer Agent (other than
the Bank acting in such capacity), Issuer Accounts Securities Intermediary
(other than the Bank acting in such capacity), any Calculation Agent (other than
the Trustee itself acting in such capacity) or any Paying Agent (other than the
Bank acting in that capacity);

(k) in making or disposing of any investment permitted by this Indenture, the
Trustee is authorized to deal with itself (in its individual capacity) or with
any one or more of its Affiliates, whether it or such Affiliate is acting as a
subagent of the Trustee or for any third person or dealing as principal for its
own account. If otherwise qualified, obligations of the Bank or any of its
Affiliates shall qualify as Eligible Investments hereunder;

(l) the Trustee shall not be liable for the actions or omissions of the
Collateral Manager, and without limiting the foregoing, the Trustee shall not
(except to the extent expressly provided in this Indenture) be under any
obligation to monitor, evaluate or verify compliance by the Collateral Manager
with the terms hereof or the Collateral Management Agreement, or to verify or
independently determine the accuracy of information received by it from the
Collateral Manager (or from any selling institution, agent bank, trustee or
similar source) with respect to the Collateral and the Trustee shall have no
additional duties following the resignation or removal of the Collateral
Manager;

(m) the Trustee shall have no duty (i) to see to any recording, filing, or
depositing of this Indenture or any Indenture referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording or filing or depositing or to
any rerecording, refiling or redepositing of any thereof or (ii) to see to any
insurance;

 

88



--------------------------------------------------------------------------------

(n) the Trustee shall not be required to give any bond or surety in respect of
the execution of this Indenture or the powers granted hereunder;

(o) nothing herein shall be construed to impose an obligation on the part of the
Trustee to recalculate, evaluate, verify or independently determine the accuracy
of any report, certificate or information received from the Issuer or Collateral
Manager;

(p) the Trustee shall not be responsible or liable for any failure or delay in
the performance of its obligations under this Indenture arising out of or
caused, directly or indirectly, by circumstances beyond its reasonable control,
including without limitation, acts of God; earthquakes; fires; floods; wars;
civil or military disturbances; sabotage; epidemics; riots; interruptions, loss
or malfunctions of utilities, computer (hardware or software) or communications
service, accidents; labor disputes; acts of civil or military authority or
governmental actions (it being understood that the Trustee shall use
commercially reasonable efforts to resume performance as soon as practicable
under the circumstances);

(q) the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or sub-custodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible Investments.
Such compensation is not payable or reimbursable under Section 6.7 of this
Indenture;

(r) to help fight the funding of terrorism and money laundering activities, the
Trustee will obtain, verify, and record information that identifies individuals
or entities that establish a relationship or open an account with the Trustee.
The Trustee will ask for the name, address, tax identification number and other
information that will allow the Trustee to identify the individual or entity who
is establishing the relationship or opening the account. The Trustee may also
ask for formation documents such as articles of incorporation, an offering
memorandum, or other identifying documents to be provided; and

(s) Notwithstanding anything to the contrary herein, any and all communications
(both text and attachments) by or from the Trustee that the Trustee in its sole
discretion deems to contain confidential, proprietary, and/or sensitive
information and sent by electronic mail will be encrypted. The recipient of the
email communication will be required to complete a one-time registration
process. Information and assistance on registering and using the email
encryption technology can be found at the Trustee’s secure website
www.citigroup.com/citigroup/citizen/privacy/email.htm or by calling
(866) 535-2504 (in the U.S.) or (904) 954-6181 at any time.

(t) The Collateral Administrator shall have the same rights, privileges and
indemnities afforded to the Trustee in this Article VI.

 

89



--------------------------------------------------------------------------------

Section 6.4 Not Responsible for Recitals or Issuance of Class A Notes.

The recitals contained herein and in the Class A Notes, other than the
Certificate of Authentication thereon with respect to the Trustee, shall be
taken as the statements of the Issuer, and the Trustee assumes no responsibility
for their correctness. Except as set forth in Section 6.14, the Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee’s obligations
hereunder), of the Collateral or of the Class A Notes. The Trustee shall not be
accountable for the use or application by the Issuer of the Class A Notes or the
Proceeds thereof or any money paid to the Issuer pursuant to the provisions
hereof.

Section 6.5 May Hold Class A Notes.

The Trustee, any Paying Agent, Registrar or any other agent of the Issuer, in
its individual or any other capacity, may become the owner or pledgee of Class A
Notes and may otherwise deal with the Issuer or any of its Affiliates, with the
same rights it would have if it were not Trustee, Paying Agent, Registrar or
such other agent.

Section 6.6 Money Held in Trust.

Money held by the Trustee hereunder shall be held in trust to the extent
required herein. The Trustee shall be under no liability for interest on any
money received by it hereunder except as otherwise agreed upon with the Issuer
and except to the extent of income or other gain on investments that are
deposits in or certificates of deposit of the Trustee in its commercial capacity
and income or other gain actually received by the Trustee on Eligible
Investments.

Section 6.7 Compensation and Reimbursement.

(a) The Issuer agrees:

(i) to pay the Trustee on each Payment Date, the compensation set forth in the
letter agreement dated October 2, 2012 (which compensation shall not be limited
by any provision of law in regard to the compensation of a trustee of an express
trust);

(ii) except as otherwise expressly provided herein, to reimburse the Trustee
(subject to any written agreement between the Issuer and the Trustee) in a
timely manner upon its request for all reasonable expenses, costs, disbursements
and advances incurred or made by the Trustee in accordance with any provision of
this Indenture relating to the maintenance and administration of the Collateral,
the administration of the terms of this Indenture, the performance of its duties
hereunder, or in the enforcement of any provision hereof or exercise of any
rights or remedies hereunder (including securities transaction charges and the
reasonable compensation and expenses and disbursements of its agents and legal
counsel and of any accounting firm or investment banking firm employed by the
Trustee pursuant to Section 5.4, 5.5, 5.17, 10.5 or 10.7, except any such
expense, disbursement or advance as may be attributable to its negligence,
willful misconduct or bad faith);

 

90



--------------------------------------------------------------------------------

(iii) to indemnify the Trustee and its officers, directors, employees and agents
for, and to hold them harmless against, any loss, liability or expense
(including reasonable attorneys’ fees and expenses) incurred without negligence,
willful misconduct or bad faith on their part, arising out of or in connection
with the acceptance or administration of this trust, including the costs and
expenses of defending themselves against any claim or liability in connection
with the exercise or performance of any of its powers or duties hereunder; and

(iv) to pay the Trustee reasonable additional compensation together with its
expenses (including reasonable counsel fees) for any collection action taken
pursuant to Section 6.13.

(b) The Issuer shall pay the Trustee the fees and expenses specified in this
Section 6.7 in accordance with Section 11.1 of this Indenture.

(c) The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the non-payment to the Trustee of any amounts
provided by this Section 6.7 until at least one year and one day (or, if longer,
the applicable preference period) after the payment in full of all of the
Class A Notes.

(d) The amounts payable to the Trustee on any Payment Date pursuant to
Section 6.7(a), or which may be deducted by the Trustee pursuant to
Section 6.7(b) shall not exceed the amounts permitted to be applied to such
Administrative Expenses on such Payment Date as provided in and in accordance
with the Priority of Payments, and the Trustee shall have a lien ranking senior
to that of the Holders upon all property and funds held or collected as part of
the Collateral to secure payment of amounts payable to the Trustee under
Section 6.7 not to exceed such amount with respect to any Payment Date;
provided, however, that the Trustee shall not institute any Proceeding for the
enforcement of such lien except in connection with an action pursuant to
Section 5.3 for the enforcement of the lien of this Indenture for the benefit of
the Secured Parties; provided, further, that the Trustee may only enforce such a
lien in conjunction with the enforcement of the rights of Holders in the manner
set forth in Sections 5.4 and 5.5. For the avoidance of doubt, any amount
payable to the Trustee pursuant to Section 6.7(a) and not paid on any Payment
Date pursuant to this paragraph shall remain outstanding and be payable on the
next Payment Date (subject to the limitations of this paragraph and the Priority
of Payments).

The fees payable to the Trustee shall be computed on the basis of the actual
number of days elapsed in the applicable Due Period divided by 360, and fees
applicable to periods shorter or longer than a calendar quarterly period shall
be prorated based on the number of days within such period. The Trustee shall
apply amounts pursuant to Section 5.7 and Section 11.1(a)(A), (B) or (D) only to
the extent that the payment thereof will not result in an Event of Default and
the failure to pay such amounts to the Trustee will not, by itself, constitute
an Event of Default. Subject to Section 6.1(c)(iv) and Section 6.9, the Trustee
shall continue to serve as Trustee under this Indenture notwithstanding the fact
that the Trustee shall not have received amounts due it hereunder. No direction
by a Majority of the Controlling Class shall affect the right of the Trustee to
collect amounts owed to it under this Indenture.

 

91



--------------------------------------------------------------------------------

The payment of any fee or expense due to the Trustee is subject to the
availability of funds and the Priority of Payments. If, on any date when a fee
shall be payable to the Trustee pursuant to this Indenture, insufficient funds
are available for the payment thereof, any portion of a fee not so paid shall be
deferred and payable, together with compensatory interest thereon (at a rate not
to exceed the federal funds rate), on such later date on which a fee shall be
payable and sufficient funds are available therefor.

Section 6.8 Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee hereunder which shall be a corporation or
association organized and doing business under the laws of the United States of
America or of any state thereof and subject to supervision or examination by
federal or state banking authority, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
$200,000,000, having an office within the United States and having a long-term
senior unsecured debt rating of at least “BBB” by S&P (an institution meeting
such ratings, an “Eligible Institution”); provided that if any such institution
is downgraded such that it no longer constitutes an Eligible Institution
hereunder, the Issuer shall use commercially reasonable efforts to replace such
institution with a replacement Eligible Institution within 60 calendar days of
the ratings downgrade. If such corporation or association publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for purposes of this
Section 6.8, the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. Subject to the proviso above, if at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VI.

Section 6.9 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI shall become effective until the acceptance
of appointment by the successor Trustee under Section 6.10. The indemnification
in favor of the Trustee in Section 6.7 shall survive any resignation or removal
of the Trustee (to the extent of indemnified liabilities, costs, expenses and
other indemnified amounts arising or incurred prior to, or arising as a result
of actions or omissions occurring prior to, such resignation or removal).

(b) The Trustee may resign at any time by giving 30 days prior written notice
thereof to the Issuer, the Noteholders and the Collateral Manager.

(c) The Trustee may be removed at any time by Act of a Majority of the
Controlling Class, or may be removed at any time when an Event of Default shall
have occurred and be continuing, by Act of a Majority of the Controlling Class,
delivered to the Trustee, the Collateral Manager and the Issuer.

(d) If at any time:

(i) the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Issuer or by a Majority of the
Controlling Class; or

(ii) the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;

 

92



--------------------------------------------------------------------------------

then, in any such case (subject to Section 6.9(a)), (A) the Issuer, by Issuer
Order, may remove the Trustee or (B) subject to Section 5.15, any Holder may, on
behalf of himself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.

(e) Upon (i) receiving any notice of resignation of the Trustee, (ii) any
determination that the Trustee be removed, or (iii) any vacancy in the position
of Trustee, then the Issuer shall promptly appoint a successor Trustee or
Trustees by written instrument, in duplicate, executed by an Authorized Officer
of the Issuer, one copy of which shall be delivered to the Trustee so resigning
and one copy to the successor Trustee or Trustees; provided that such successor
Trustee shall be appointed (i) only upon the written consent of a Majority of
the Controlling Class, and (ii) subject to the approval of the Collateral
Manager, not to be unreasonably withheld. If the Issuer shall fail to appoint a
successor Trustee within 30 days after such notice of resignation, determination
of removal or the occurrence of a vacancy, a successor Trustee may be appointed
by Act of a Majority of the Controlling Class with the consent of the Collateral
Manager (not to be unreasonably withheld). If no successor Trustee shall have
been appointed and an instrument of acceptance by a successor Trustee shall not
have been delivered to the Trustee within 60 days after the giving of such
notice of resignation, determination of removal or the occurrence of a vacancy,
then the Trustee to be replaced, or any Noteholder, on behalf of himself and all
others similarly situated, may petition any court of competent jurisdiction for
the appointment of a successor Trustee. Notwithstanding the foregoing, at any
time that an Event of Default shall have occurred and be continuing, a Majority
of the Controlling Class shall have in lieu of the Issuer the Issuer’s rights to
appoint a successor Trustee, such rights to be exercised by notice delivered to
the Issuer and the retiring Trustee. Any successor Trustee shall, forthwith upon
its acceptance of such appointment in accordance with Section 6.10, become the
successor Trustee and supersede any successor Trustee.

(f) The Issuer shall give prompt notice of each resignation and each removal of
the Trustee and each appointment of a successor Trustee (which shall be subject
to the approval of the Collateral Manager, not to be unreasonably withheld) to
the Collateral Manager and to the Holders of the Class A Notes as their names
and addresses appear in the Register. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office. If the Issuer
fails to mail any such notice within 10 days after acceptance of appointment by
the successor Trustee, the successor Trustee shall cause such notice to be given
at the expense of the Issuer.

Section 6.10 Acceptance of Appointment by Successor.

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Issuer and the retiring Trustee an instrument accepting such
appointment. Upon delivery of the required instruments, the resignation or
removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested

 

93



--------------------------------------------------------------------------------

with all the rights, powers, trusts, duties and obligations of the retiring
Trustee; but, on request of the Issuer or a Majority of the Controlling Class or
the successor Trustee, such retiring Trustee shall, upon payment of its charges
then unpaid, execute and deliver an instrument transferring to such successor
Trustee all the rights, powers and trusts of the retiring Trustee, and shall
duly assign, transfer and deliver to such successor Trustee all property and
money held by such retiring Trustee hereunder, subject nevertheless to its lien,
if any, provided for in Section 6.7(d). Upon request of any such successor
Trustee, the Issuer shall execute any and all instruments for more fully and
certainly vesting in and confirming to such successor Trustee all such rights,
powers and trusts.

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee.

Any corporation or association into which the Trustee may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Trustee (which for purposes of
this Section 6.11 shall be deemed to be the Trustee) shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided such corporation shall be otherwise qualified and eligible under this
Article VI, without the execution or filing of any paper or any further act on
the part of any of the parties hereto. In case any of the Class A Notes have
been authenticated, but not delivered, by the Trustee then in office, any
successor by merger, conversion or consolidation to such authenticating Trustee
may adopt such authentication and deliver the Class A Notes so authenticated
with the same effect as if such successor Trustee had itself authenticated such
Class A Notes.

Section 6.12 Co-Trustees and Separate Trustee.

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Collateral may at the time be located, the
Issuer and the Trustee (which for purposes of this Section 6.12 shall be deemed
to be the Trustee) shall have power to appoint one or more Persons to act as
co-Trustee jointly with the Trustee of all or any part of the Collateral, with
the power to file such proofs of claim and take such other actions pursuant to
Section 5.4 and to make such claims and enforce such rights of action on behalf
of the Noteholders subject to the other provisions of this Section.

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-Trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by it of a request to do so, the Trustee shall have power to make
such appointment.

Should any written instrument from the Issuer be required by any co-Trustee so
appointed for more fully confirming to such co-Trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay (but only
from and to the extent of the Collateral, after payment in full of the amounts
payable pursuant to subclauses (i) through (vii) of Section 11.1(a)(A)) for any
reasonable fees and expenses in connection with such appointment.

 

94



--------------------------------------------------------------------------------

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

(a) the Class A Notes shall be authenticated and delivered by, and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by,
the Trustee;

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-Trustee jointly in the case of the
appointment of a co-Trustee, except to the extent that under any law of any
jurisdiction in which any particular act is to be performed, the Trustee shall
be incompetent or unqualified to perform such act, in which event such rights,
powers, duties and obligations shall be exercised and performed by a co-Trustee;

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Issuer evidenced by an Issuer Order with a copy to the
Collateral Manager, may accept the resignation of or remove any co-Trustee
appointed under this Section 6.12, and in case an Event of Default has occurred
and is continuing, the Trustee shall have the power to accept the resignation
of, or remove, any such co-Trustee without the concurrence of the Issuer. A
successor to any co-Trustee so resigned or removed may be appointed in the
manner provided in this Section 6.12.

(d) no co-Trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder;

(e) the Trustee shall not be liable by reason of any act or omission of a
co-Trustee; and

(f) any Act of Noteholders delivered to the Trustee shall be deemed to have been
delivered to each co-Trustee.

Section 6.13 Certain Duties of Trustee Related to Delayed Payment of Proceeds.

In the event that in any month the Trustee determines based upon the information
contained in the Monthly Report or information received from the Collateral
Administrator that it has not received a payment with respect to any Pledged
Obligation on its Due Date, (a) the Trustee shall promptly notify the Issuer and
the Collateral Manager in writing and (b) unless within three Business Days (or
the end of the applicable grace period for such payment, if longer), after such
notice such payment shall have been received by the Trustee, or the Issuer, in
its absolute discretion (but only to the extent permitted by Section 10.2(a)),
shall have made provision for such payment satisfactory to the Trustee in
accordance with Section 10.2(a), the Trustee shall request the issuer of such
Pledged Obligation, the trustee under the related Reference Instrument or Paying
Agent designated by either of them, as the case may be, to make such payment as
soon as practicable after such request but in no event later than three Business
Days after the date of such request. In the event that such payment is not made
within such time period, the Trustee, subject to the provisions of subclause
(iv) of Section 6.1(c), shall take such

 

95



--------------------------------------------------------------------------------

action as the Collateral Manager shall reasonably direct in writing. Any such
action shall be without prejudice to any right to claim a Default or Event of
Default under this Indenture. In the event that the Issuer or the Collateral
Manager requests a release of a Pledged Obligation in connection with any such
action under the Collateral Management Agreement, such release shall be subject
to Section 10.6 and Article XII of this Indenture, as the case may be.
Notwithstanding any other provision hereof, the Trustee shall deliver to the
Issuer or its designee any payment with respect to any Pledged Obligation
received after the Due Date thereof to the extent the Issuer previously made
provisions for such payment satisfactory to the Trustee in accordance with this
Section 6.13 and such payment shall not be deemed part of the Collateral.

Section 6.14 Representations and Warranties of the Trustee.

The Trustee represents and warrants that: (a) the Trustee is a national banking
association or a state-chartered banking association or corporation with trust
powers, duly and validly existing under the laws of the United States or a state
thereof, with corporate power and authority to execute, deliver and perform its
obligations under this Indenture, and is duly eligible and qualified to act as
Trustee under this Indenture; (b) this Indenture has been duly authorized,
executed and delivered by the Trustee and constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought; (c) neither the execution or delivery by the Trustee of this
Indenture nor performance by the Trustee of its obligations under this Indenture
requires the consent or approval of, the giving notice to or the registration or
filing with, any governmental authority or agency under any existing law of the
United States governing the banking or trust powers of the Trustee; (d) there is
no charge, investigation, action, suit or proceeding before or by any court
pending or, to the best knowledge of a Trust Officer of the Trustee, threatened
that, if determined adversely to the Trustee, would have a material adverse
effect upon the performance by the Trustee of its duties under, or on the
validity or enforceability of, this Indenture; (e) the Trustee is not in breach
or violation of or in default under any contract or agreement to which it is a
party or by which it or any of its property may be bound, or any applicable
statute or any rule, regulation or order of any court, government agency or body
having jurisdiction over the Trustee or its properties, the breach or violation
of which or default under which would have a material adverse effect on the
validity or enforceability of this Indenture or the performance by the Trustee
of its duties hereunder; and (f) as of the Closing Date, the Trustee has a
combined capital and surplus in excess of $200,000,000, has an office within the
United States and its long-term senior debt is rated “BBB” or above by S&P.

Section 6.15 Authenticating Agents.

Upon the request of the Issuer, the Trustee shall, and if the Trustee so chooses
the Trustee may, appoint one or more Authenticating Agents with power to act on
its behalf and subject to its direction in the authentication of Class A Notes
in connection with issuances, transfers and exchanges under Sections 2.4, 2.5,
2.6 and 8.5, as fully to all intents and purposes as though each

 

96



--------------------------------------------------------------------------------

such Authenticating Agent had been expressly authorized by those Sections to
authenticate such Class A Notes. For all purposes of this Indenture, the
authentication of Class A Notes by an Authenticating Agent pursuant to this
Section 6.15 shall be deemed to be the authentication of Class A Notes by the
Trustee.

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer if the resigning or terminated Authenticating Agent was originally
appointed at the request of the Issuer.

Unless the Authenticating Agent is the same entity as the Trustee, the Issuer
agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense under Section 11.1. The provisions
of Sections 2.9, 6.3, 6.4 and 6.5 shall be applicable to any Authenticating
Agent.

Section 6.16 Representative for Holders of the Class A Notes Only; Agent for all
other Secured Parties.

With respect to the security interests created hereunder, the pledge of any item
of Collateral to the Trustee is to the Trustee as representative of the Holders
of the Class A Notes and agent for each of the other Secured Parties; in
furtherance of the foregoing, the possession by the Trustee of any item of
Collateral, the endorsement to or registration in the name of the Trustee of any
item of Collateral (including as entitlement Holder of the Collateral Account)
are all undertaken by the Trustee in its capacity as representative of the
Holders of the Class A Notes and agent for each of the other Secured Parties.
The Trustee shall have no fiduciary duties to each of the other Secured Parties;
provided that the foregoing shall not limit any of the express obligations of
the Trustee under this Indenture.

Section 6.17 Right of Trustee in Capacity of Registrar, Paying Agent,
Calculation Agent or Securities Intermediary.

In the event that the Trustee is also acting in the capacity of Paying Agent,
Registrar or Calculation Agent hereunder, the rights, protections, immunities or
indemnities afforded to the Trustee pursuant to this Article VI shall also be
afforded to the Trustee in its capacity as Paying Agent, Registrar or
Calculation Agent.

 

97



--------------------------------------------------------------------------------

ARTICLE VII.

COVENANTS

Section 7.1 Payment of Principal and Interest.

The Issuer will duly and punctually pay the principal of and interest on the
Class A Notes in accordance with the terms of the Class A Notes and this
Indenture. Amounts properly withheld under the Code, the United States Treasury
Regulations under the Code or other applicable law, by the Issuer, the Trustee,
any Paying Agent or any other Person from a payment to any Holder of the Class A
Notes of interest, principal, and/or distribution shall be considered as having
been paid by the Issuer to such Holder for all purposes of this Indenture, and
the Issuer shall not be obligated to pay any additional amounts to such Holder
or any beneficial owner of the Class A Notes as a result of any withholding or
deduction for, or on account of, any present or future taxes, duties,
assessments or governmental charges.

Section 7.2 Compliance With Laws.

The Issuer will comply in all material respects with applicable laws, rules,
regulations, writs, judgments, injunctions, decrees, awards and orders with
respect to it, its business and its properties. The Issuer will always maintain
at least two Independent Managers who are not Affiliates of the Collateral
Manager.

Section 7.3 Maintenance of Books and Records.

The Issuer shall maintain and implement administrative and operating procedures
reasonably necessary in the performance of its obligations hereunder and the
Issuer shall keep and maintain, or cause the Board of Managers to keep or
maintain at all times, or cause to be kept and maintained at all times in the
registered office of the Issuer specified in the Limited Liability Company
Agreement, all documents, books, records, accounts and other information as are
required under the laws of Delaware.

Section 7.4 Maintenance of Office or Agency.

The Issuer hereby appoints the Trustee as a Paying Agent for the payment of
principal and interest on the Class A Notes and where Class A Notes may be
surrendered for registration of transfer or exchange.

Section 7.5 Money for Security Payments to be Held in Trust.

All payments of amounts due and payable with respect to any Class A Notes that
are to be made from amounts withdrawn from the Payment Account shall be made on
behalf of the Issuer.

When the Issuer shall have a Paying Agent that is not also the Registrar, the
Issuer shall furnish, or cause the Registrar to furnish, no later than:

(a) the fifth calendar day after each Regular Record Date; and

 

98



--------------------------------------------------------------------------------

(b) the fifth calendar day after each Special Record Date applicable to a
Special Payment Date;

a list, if necessary, in such form as such Paying Agent may reasonably request,
of the names and addresses of the Holders and of the certificate numbers of
individual Class A Notes held by each such Holder.

Whenever the Issuer shall have a Paying Agent other than the Trustee, the Issuer
shall, on or before the Business Day preceding each Payment Date or Special
Payment Date, as the case may be, direct the Trustee in writing to deposit on
such Payment Date with such Paying Agent, if necessary, an aggregate sum
sufficient to pay the amounts then becoming due (to the extent funds are then
available for such purpose in the Payment Account), such sum to be held in trust
for the benefit of the Persons entitled thereto and (unless such Paying Agent is
the Trustee) the Issuer shall promptly notify the Trustee of its action or
failure so to act. Any moneys deposited with a Paying Agent (other than the
Trustee) in excess of an amount sufficient to pay the amounts then becoming due
on the Class A Notes with respect to which such deposit was made shall be paid
over by such Paying Agent to the Trustee for application in accordance with
Article X.

The initial Paying Agents shall be as set forth in Section 7.4. Any additional
or successor Paying Agents shall be appointed by Issuer Order with written
notice thereof to the Trustee; provided, however, that, such additional or
successor Paying Agent must either (i) have a rating of “Aa2” or its equivalent
by Moody’s and “AA” by S&P, (ii) agree not to hold any funds pursuant to this
Indenture overnight or (iii) be acceptable to the Majority of the Controlling
Class. The Issuer shall not appoint any Paying Agent (other than an initial
Paying Agent) that is not, at the time of such appointment, a depositary
institution or trust company subject to supervision and examination by federal
and/or state and/or national banking authorities. The Issuer shall cause each
Paying Agent other than the Trustee to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee (and if the
Trustee acts as Paying Agent, it hereby so agrees), subject to the provisions of
this Section 7.5, that such Paying Agent will:

(A) allocate all sums received for payment or distribution to the Holders of
Class A Notes for which it acts as Paying Agent on each Payment Date and Special
Payment Date among such Holders in the proportion specified in the applicable
report or statement in accordance herewith, in each case to the extent permitted
by applicable law;

(B) hold all sums held by it for the payment of amounts due with respect to the
Class A Notes in trust for the benefit of the Persons entitled thereto until
such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;

(C) if such Paying Agent is not the Trustee, immediately resign as a Paying
Agent and forthwith pay to the Trustee all sums held by it in trust for the
payment of Class A Notes if at any time it ceases to meet the standards set
forth above required to be met by a Paying Agent at the time of its appointment;

 

99



--------------------------------------------------------------------------------

(D) if such Paying Agent is not the Trustee, at any time during the continuance
of any such Default, upon the written request of the Trustee, forthwith pay to
the Trustee all sums so held in trust by such Paying Agent; and

(E) not, prior to the date which is one year and one day (or, if longer, the
applicable preference period) after the payment in full of the Class A Notes,
institute against the Issuer, or voluntarily join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar laws of any jurisdiction within or without the
United States. Nothing in this subclause (E) shall preclude, or be deemed to
stop, the Paying Agent (i) from taking any action prior to the expiration of the
aforementioned one year and one day (or longer) period in (A) any case or
proceeding voluntarily filed or commenced by the Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Paying
Agent, or (ii) from commencing against the Issuer or any of its properties any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Issuer Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Issuer or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Issuer or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

Any money deposited with a Paying Agent and not previously returned that remains
unclaimed for twenty Business Days shall be returned to the Trustee. Except as
otherwise required by applicable law, any money deposited with the Trustee or
any Paying Agent in trust for the payment of the principal of or interest or
distribution on any Class A Note and remaining unclaimed for two years after
such principal, interest or distribution has become due and payable shall be
paid to the Issuer on Issuer Request; and the Holder of such Class A Note shall
thereafter, as an unsecured general creditor, look only to the Issuer, and all
liability of the Trustee or such Paying Agent with respect to such trust money
(but only to the extent of the amounts so paid to the Issuer) shall thereupon
cease.

Section 7.6 Existence of Issuer.

(a) The Issuer shall take all reasonable steps to maintain its identity as a
separate legal entity from that of its members. The Issuer shall keep its
principal place of business at the address specified in Section 14.3. The Issuer
shall keep separate books and records and will not commingle its respective
funds with those of any other Person. The Issuer shall, to the maximum extent
permitted by applicable law, keep in full force and effect its rights and
franchises as a limited liability company incorporated under the laws of the
State of Delaware, shall comply with the provisions of its organizational
documents, and shall obtain and preserve its qualification to do business as a
foreign limited liability company in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture, the Class A Notes or any of the Collateral.

 

100



--------------------------------------------------------------------------------

(b) The Issuer shall ensure that all limited liability company or other
formalities regarding its existence (including, to the extent required by
applicable law, holding regular member and managers or other similar meetings)
are followed and shall conduct business in its name. The Issuer shall not take
any action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored, will fail to correct any known
misunderstanding regarding its existence, or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. Without limiting the foregoing, (i) the Issuer
shall not (A) have any employees (other than members, managers and any other
officers appointed in compliance with the Limited Liability Company Agreement),
(B) engage in any transaction with any member (other than the issuance of the
Issuer’s equity) that would constitute a conflict of interest (provided that the
Limited Liability Company Agreement, the Collateral Administration Agreement,
the Asset Transfer Agreement and the Collateral Management Agreement shall not
be deemed to be such a transaction that would constitute a conflict of interest)
or (C) pay dividends other than in accordance with the provisions of this
Indenture.

Section 7.7 Protection of Collateral.

(a) The Issuer shall from time to time execute and deliver all such supplements
and amendments hereto and all such financing statements, continuation
statements, instruments of further assurance and other instruments, and shall
take such other action as may be necessary to secure the rights and remedies of
the Secured Parties hereunder and to:

(i) Grant more effectively all or any portion of the Collateral;

(ii) maintain or preserve the lien (and the priority thereof) of this Indenture
or to carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture;

(iv) enforce any of the Pledged Obligations or other instruments or property
included in the Collateral;

(v) preserve and defend title to the Collateral and the rights therein of the
Trustee and the Secured Parties in the Collateral and the Trustee against the
claims of all persons and parties;

(vi) pay any and all taxes levied or assessed upon all or any part of the
Collateral and use its commercially reasonable efforts to minimize taxes and any
other costs arising in connection with its activities; or

(vii) give, execute, deliver, file and/or record any financing statement,
notice, instrument, document, agreement or other papers that may be necessary or
desirable to create, preserve, perfect or validate the security interest granted
pursuant to this

 

101



--------------------------------------------------------------------------------

Agreement or to enable the Trustee to exercise and enforce its rights hereunder
with respect to such pledge and security interest, and hereby authorizes the
Trustee to file a UCC financing statement listing ‘all assets of the debtor’ in
the collateral description of such financing statement.

The Issuer hereby designates the Trustee as its agent and attorney-in-fact to
file, upon Issuer Order, any financing statement, continuation statement or
other instrument required pursuant to this Section 7.7; provided that such
appointment shall not impose upon the Trustee any of the Issuer’s obligations
under this Section 7.7. The Issuer shall cause to be filed one or more
continuation statements under the applicable UCC (it being understood that the
Issuer (and to the extent the Trustee takes any action, the Trustee) shall be
entitled to rely upon an Opinion of Counsel, including an Opinion of Counsel
delivered in accordance with Sections 3.1(c) and 7.8, as to the need to file
such financing statements and continuation statements, the dates by which such
filings are required to be made and the jurisdictions in which such filings are
required to be made).

(b) The Trustee shall not (i) except in accordance with Section 10.6(a), (b) or
(c), as applicable, remove any portion of the Collateral that consists of Cash
or is evidenced by an instrument, certificate or other writing (A) from the
jurisdiction in which it was held at the date the most recent Opinion of Counsel
was delivered pursuant to Section 7.8 (or from the jurisdiction in which it was
held as described in the Opinion of Counsel delivered at the Closing Date
pursuant to Section 3.1(c), if no Opinion of Counsel has yet been delivered
pursuant to Section 7.8) or (B) from the possession of the Person who held it on
such date or (ii) cause or permit ownership or the pledge of any portion of the
Collateral that consists of book-entry securities to be recorded on the books of
a Person (A) located in a different jurisdiction from the jurisdiction in which
such ownership or pledge was recorded at such date or (B) other than the Person
on whose books such ownership or pledge was recorded at such date, unless the
Trustee shall have first received an Opinion of Counsel to the effect that the
lien and security interest created by this Indenture with respect to such
property will continue to be maintained after giving effect to such action or
actions.

Section 7.8 Opinions as to Collateral.

For so long as any Class A Notes are Outstanding, on or before the Payment Date
occurring in August of each calendar year, commencing in 2013, the Issuer shall
furnish to the Trustee an Opinion of Counsel stating that, in the opinion of
such counsel, as of the date of such opinion, all financing statements
previously filed in connection with the lien and security interest created by
this Indenture remain effective and no additional financing statements,
continuation statements or amendments with respect to such financing statements
will be required to be filed over the next year to maintain the perfection of
the security interest of this Indenture as such security interest otherwise
exists on the date of such opinion (or specifying what additional financing
statements, continuation statements or amendments are necessary).

Section 7.9 Performance of Obligations.

(a) If an Event of Default shall have occurred and be continuing, the Issuer
shall not take any action that would release any principal obligor from any of
such principal obligor’s

 

102



--------------------------------------------------------------------------------

covenants or obligations under any Reference Instrument, except in connection
with the restructuring, default, waiver or amendment of any Collateral;
provided, that a Majority of the Controlling Class shall have consented to such
action.

(b) The Issuer may contract with other Persons, including the Collateral Manager
and the Collateral Administrator, for the performance of actions and obligations
to be performed by the Issuer hereunder by such Persons and the performance of
the actions and other obligations with respect to the Collateral of the nature
set forth in the Collateral Management Agreement by the Collateral Manager and
the Collateral Administration Agreement by the Collateral Administrator.
Notwithstanding any such arrangement, the Issuer shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer; and the Issuer will punctually
perform, and use its commercially reasonable efforts to cause the Collateral
Manager or such other Person to perform, all of their obligations and agreements
contained in the Collateral Management Agreement, the Collateral Administration
Agreement or such other agreement.

(c) The Issuer agrees to comply in all material respects with all requirements
applicable to them set forth in any Opinion of Counsel obtained pursuant to any
provision of this Indenture including satisfaction of any event identified in
any Opinion of Counsel as a prerequisite for the obtaining or maintaining by the
Trustee of a perfected security interest in any Collateral Obligation,
Substitute Collateral Obligation, Eligible Investment or other Collateral that
is of first priority, free of any adverse claim or the legal equivalent thereof,
as applicable.

Section 7.10 Negative Covenants.

(a) The Issuer will not:

(i) sell, transfer, assign, participate, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (by security interest, lien
(statutory or otherwise), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever or otherwise) (or
permit such to occur or suffer such to exist), any part of the Collateral,
except as expressly permitted by this Indenture, the Asset Transfer Agreement
and the Collateral Management Agreement;

(ii) claim any credit on, or make any deduction from, the principal or interest
payable or amounts distributable in respect of the Class A Notes (other than
amounts withheld in accordance with the Code or any other applicable law) or
assert any claim against any present or future Noteholder by reason of the
payment of any taxes levied or assessed upon any part of the Collateral (other
than taxes levied or assessed in respect of amounts required to be deducted or
withheld from the principal or interest payable in respect of the Class A
Notes);

(iii) (A) incur or assume or guarantee any indebtedness or any contingent
obligations, other than the Class A Notes, this Indenture and the other
agreements and transactions expressly contemplated hereby and thereby or
(B) issue any additional securities (other than the issuance of the Issuer’s
equity on the date hereof or issuances permitted hereunder or under the Asset
Transfer Agreement);

 

103



--------------------------------------------------------------------------------

(iv) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Class A Notes, except as may be expressly permitted hereby, or by the Collateral
Management Agreement, (B) permit any lien, charge, adverse claim, security
interest, mortgage or other encumbrance (including any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever or otherwise, other than the lien of this Indenture) to be created on
or extend to or otherwise arise upon or burden the Collateral or any part
thereof, any interest therein or the Proceeds thereof, or (C) take any action
that would cause the lien of this Indenture not to constitute a valid perfected
security interest in the Collateral that is of first priority, free of any
adverse claim or the legal equivalent thereof, as applicable, except as may be
expressly permitted hereby (or in connection with a disposition of Collateral
required hereby);

(v) make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of this Indenture;

(vi) become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to the Equity Owner (other than in
accordance with this Indenture);

(vii) enter into any transaction with any Affiliate or any Noteholder other than
(A) the transactions contemplated by this Indenture, the Limited Liability
Company, the Collateral Management Agreement, the Asset Transfer Agreement and
the Collateral Administration Agreement, (B) the transactions relating to the
offering and sale of the Class A Notes or (C) transactions on terms that are no
less favorable than those obtainable in an arm’s-length transaction with a
wholly unaffiliated Person and on terms that are fair and equitable to the
Issuer under all the facts or circumstances under applicable law;

(viii) maintain any bank accounts other than the Issuer Accounts and the bank
accounts referred to in Section 10.3(d);

(ix) change its name without first delivering to the Trustee notice thereof and
an Opinion of Counsel that such name change will not adversely affect the
Trustee’s lien or the interest hereunder of the Secured Parties or the Trustee;

(x) fail to pay any tax, assessment, charge or fee with respect to the
Collateral, or fail to defend any action, if such failure to pay or defend will
adversely affect the priority or enforceability of the lien over the Collateral
created by this Indenture;

(xi) amend any Transaction Document without (1) the prior written consent of the
Majority of the Controlling Class, and (2) satisfying the S&P Rating Condition;

 

104



--------------------------------------------------------------------------------

(xii) other than agreements involving purchase and sale relating to the
Collateral Portfolio having customary purchase and sale terms, enter into any
agreement or contract with any Person unless such contract or agreement contains
“limited recourse” provisions and such Person agrees that, prior to the date
that is one year and one day after all of the related obligations of the Issuer
have been paid in full (or, if longer, the applicable preference period under
applicable insolvency law), such Person shall not take any action or institute
any proceeding against the Issuer under any insolvency law applicable to the
Issuer or which would be reasonably likely to cause the Issuer to be subject to,
or seek protection of, any such insolvency law; provided, however, that such
Person shall be permitted to become a party to and to participate in any
Proceeding or action under any such insolvency law that is initiated by any
other Person other than one of its Affiliates;

(xiii) amend any provision of this Indenture or any other agreement entered into
by the Issuer with respect to the transactions contemplated hereby, relating to
(A) the institution of proceedings for the Issuer to be adjudicated as bankrupt
or insolvent, (B) the consent of the Issuer to the institution of bankruptcy or
insolvency proceedings against it, (C) the filing with respect to the Issuer of
a petition or answer or consent seeking reorganization, arrangement, moratorium
or liquidation proceedings, or other proceedings under the Bankruptcy Code or
any similar laws, or (D) the consent of the Issuer to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Issuer or any substantial part
of its property, respectively;

(xiv) amend any limited recourse or non-petition provision of this Indenture or
any limited recourse provision of any other agreement entered into by the Issuer
with respect to the transactions contemplated hereby, (which limited recourse or
non-petition provision provides that the obligations of the Issuer are limited
recourse obligations of the Issuer, payable solely from the Collateral in
accordance with the terms of this Indenture and which non-petition provision
provides that no party entering into an agreement with the Issuer will initiate
insolvency or examinership proceedings against the Issuer);

(xv) amend any non-petition provision of this Indenture or any non-petition
provision of any other agreement entered into by the Issuer with respect to the
transactions contemplated hereby;

(xvi) acquire any assets or take any action that would require it to register as
an “investment company” under the Investment Company Act;

(xvii) fail to correct any known misunderstanding regarding its separate
identity;

(xviii) have any employees;

(xix) pay any dividends (other than in accordance with this Indenture);

(xx) enter into any transaction other than on arm’s-length terms and at market
rates other than as expressly permitted pursuant to this Indenture; or

 

105



--------------------------------------------------------------------------------

(xxi) take any action or make an election to classify itself as an association
taxable as a corporation for federal, state or any applicable tax purposes.

(b) Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral except as expressly permitted or required
by this Indenture and the Collateral Management Agreement.

Section 7.11 No Consolidation.

The Issuer shall not consolidate or merge with or into any other Person or,
other than the security interest Granted to the Trustee pursuant to this
Indenture, convey or transfer its properties and assets substantially as an
entirety to any Person.

Section 7.12 [Reserved].

Section 7.13 No Other Business.

The Issuer shall not engage in any business or activity other than issuing the
Class A Notes pursuant to this Indenture and selling the Class A Notes, and
acquiring, owning, holding, selling, pledging, contracting for the management of
and otherwise dealing with Collateral Obligations and other Collateral in
connection therewith and such other activities which are necessary, required or
advisable to accomplish the foregoing; provided, however, that the Issuer shall
be permitted to enter into any additional agreements not expressly prohibited by
Section 7.10(a) and to enter into any amendment, modification, or waiver of
existing agreements or such additional agreements, in each case without the
consent of any one or more Holders. The Issuer will not amend its Limited
Liability Company Agreement without giving notice to the Collateral Manager and
without the consent of a Majority of the Controlling Class.

Section 7.14 Compliance with Collateral Management Agreement.

The Issuer agrees to perform all actions required to be performed by it, and to
refrain from performing any actions prohibited under, the Collateral Management
Agreement. The Issuer also agrees to take all actions as may be necessary to
ensure that all of the Issuer’s representations and warranties made pursuant to
the Collateral Management Agreement are true and correct as of the date thereof
and continue to be true and correct for so long as any Class A Notes are
Outstanding. The Issuer further agrees not to authorize or otherwise to permit
the Collateral Manager to act in contravention of the representations,
warranties and agreements of the Collateral Manager under the Collateral
Management Agreement.

Section 7.15 Reporting.

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g-3-2(b) under
the Exchange Act, upon the request of a Holder or beneficial owner of a Class A
Note, the Issuer shall promptly furnish, or cause to be furnished by the
Trustee, Rule 144A Information to such Holder or beneficial owner, to a
prospective purchaser of such Class A Note designated by such Holder or
beneficial owner, to another designee of such Holder or beneficial owner, as the
case may be, in order to permit

 

106



--------------------------------------------------------------------------------

compliance by such Holder or beneficial owner with Rule 144A in connection with
the resale of such Class A Note by such Holder or beneficial owner. Upon request
by the Issuer, the Trustee shall cooperate with the Issuer in mailing or
otherwise distributing (at the expense of the Issuer) to such Holders or
prospective purchasers, at and pursuant to the written direction of the Issuer,
the foregoing materials prepared and provided by the Issuer; provided, however,
that the Trustee shall be entitled to affix thereto or enclose therewith such
disclaimers as the Trustee shall deem reasonably appropriate, at its discretion
(such as, for example, a disclaimer to the effect that such Rule 144A
Information was assembled by the Issuer and not by the Trustee, that the Trustee
has not reviewed or verified the accuracy thereof, and that it makes no
representation as to the sufficiency of such information under Rule 144A or for
any other purpose).

Section 7.16 Calculation Agent.

(a) The Issuer hereby agrees that for so long as any of the Class A Notes remain
Outstanding there will at all times be a calculation agent appointed to
calculate LIBOR in accordance with the terms of Schedule C hereto (the
“Calculation Agent”). The Calculation Agent appointed by the Issuer must be a
leading bank engaged in transactions in Eurodollar deposits in the international
Eurodollar market which bank does not control, is not controlled by and is not
under common control with, the Issuer, the Collateral Manager or any of their
respective Affiliates. The Calculation Agent may be removed by the Issuer at any
time. If the Calculation Agent is unable or unwilling to act as such or is
removed by the Issuer, or if the Calculation Agent fails to determine any of the
information required to be determined as described in subsection (b), the Issuer
will promptly appoint another leading bank meeting the qualifications set forth
above to act as Calculation Agent. The Calculation Agent may not resign its
duties without a successor having been duly appointed. The Issuer has initially
appointed the Trustee as Calculation Agent for purposes of determining LIBOR for
the Class A Notes.

(b) The Calculation Agent shall be required to agree that, as soon as
practicable after 11:00 a.m., London time, on each LIBOR Determination Date, but
in no event later than 11:00 a.m., London time, on the Business Day following
such LIBOR Determination Date, the Calculation Agent will calculate the interest
rate applicable to the Class A Notes for the following Interest Accrual Period
or other Applicable Period, and will as soon as practicable but in no event
later than 11:00 a.m., New York time, on the Business Day following such LIBOR
Determination Date, communicate such rates, and the amount of interest payable
on the next Payment Date in respect of the Class A Notes, with a principal
amount of $1,000 (rounded to the nearest cent, with half a cent being rounded
upwards), to the Issuer, the Trustee, the Collateral Manager and each Paying
Agent.

(c) The Calculation Agent shall be required to specify to the Issuer the
quotations upon which each Note Interest Rate is based, and in any event the
Calculation Agent shall notify the Issuer before 5:00 p.m. (London time) on each
LIBOR Determination Date that either: (i) it has determined or is in the process
of determining the Note Interest Rate and the Class A Note Interest Amount or
(ii) it has not determined and is not in the process of determining the Note
Interest Rate and the Class A Note Interest Amount, together with its reasons
therefor.

(d) The Calculation Agent shall be required to agree that it may not, prior to
the date which is one year and one day (or, if longer, the applicable preference
period) after the payment

 

107



--------------------------------------------------------------------------------

in full of all Class A Notes, institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or state bankruptcy or similar laws. Nothing in this Section 7.16 shall
preclude, or be deemed to stop, the Calculation Agent (i) from taking any action
prior to the expiration of the aforementioned one year and one day (or longer)
period in (A) any case or proceeding voluntarily filed or commenced by the
Issuer or (B) any involuntary insolvency proceeding filed or commenced by a
Person other than the Calculation Agent, or (ii) from commencing against the
Issuer or any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding.

Section 7.17 Certain Tax Matters.

(a) FS Investment Corporation II, as tax owner of the Issuer and its assets,
including the Collateral, shall pay or cause to be paid all federal, state and
local taxes imposed on income derived from the Collateral and timely file, or
cause to be filed, all tax returns and information statements and returns
relating to the Issuer’s income and assets. It shall also provide, if required,
a duly completed IRS Form W-9 (Request for Taxpayer Identification Number and
Certification) or any successor to such IRS form, to the payor with respect to
any item included in the Collateral at the time such item is purchased or
entered into.

(b) To the extent that the Class A Notes are treated as issued for U.S. federal
income tax purposes, the Issuer and each Holder and beneficial owner of a
Class A Note, by acceptance of its Class A Note, or any interest therein, shall
be deemed to have agreed to treat, and shall treat, the Class A Notes as
unconditional debt in the Issuer for U.S. federal, state and local income tax
purposes.

(c) Each Subsequent Holder by acceptance of its Class A Note or its interest
therein, shall be deemed to understand and acknowledge that failure to provide
the Issuer, the Equity Owner, the Trustee or any Paying Agent with the
applicable U.S. federal income forms and tax certifications, including IRS Form
W-9 (Request for Taxpayer Identification Number and Certification), IRS Form
W-8BEN (Certification of Foreign Status of Beneficial Owner), IRS Form W-8IMY
(Certification of Foreign Intermediary Status), or IRS Form W-8ECI
(Certification of Foreign Person’s Claim for Exemption from Withholding on
Income Effectively Connected with Conduct of a U.S. Trade or Business) or any
successors to such IRS forms, may result in U.S. federal withholding from
payments in respect of such Class A Note.

(d) Upon written request of the accountants, the Trustee shall provide, and if
the Trustee is no longer the Registrar, the Issuer shall have any successor
Registrar provide, to such Independent accountants the information required (to
the extent such information is normally maintained by or normally available to
the Trustee or Registrar), including a copy of the Register, by the Independent
accountants to comply with their obligations under this Section 7.17.

(e) A Majority of the Subsequent Holders, or the Trustee at the direction of the
Majority of the Subsequent Holders, shall have the right to request and, within
3 Business Days following receipt of such request the Issuer shall provide to
such Holders and the Trustee, an opinion of a nationally recognized U.S. tax
counsel experienced in such matters that is acceptable to the Trustee stating
that the Class A Notes will be debt for United States federal income tax
purposes.

 

108



--------------------------------------------------------------------------------

Section 7.18 Representations Relating to Security Interests in the Collateral.

(a) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which Collateral is
Granted to the Trustee hereunder), with respect to the Collateral:

(i) The Issuer owns and has good and marketable title to such Collateral free
and clear of any lien, claim or encumbrance of any person, other than such as
are created under, or expressly permitted by, this Indenture.

(ii) Other than the security interest Granted to the Trustee pursuant to this
Indenture and other than any security interest granted in certain Collateral in
connection with financing prior to the Closing Date (which security interest
will be terminated as of the Closing Date), except as expressly permitted by
this Indenture, the Issuer has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Collateral. The Issuer has not
authorized the filing of and is not aware of any financing statements against
the Issuer that include a description of collateral covering the Collateral
other than any financing statement relating to the security interest granted to
the Trustee hereunder or that has been terminated; the Issuer is not aware of
any judgment, PBGC liens or tax lien filings against the Issuer.

(iii) All Issuer Accounts constitute “securities accounts”.

(iv) This Indenture creates a valid and continuing security interest (as defined
in the UCC) in such Collateral in favor of the Trustee, for the benefit and
security of the Secured Parties, which security interest is prior to all other
liens, claims and encumbrances (except as expressly permitted otherwise in this
Indenture), and is enforceable as such against creditors of and purchasers from
the Issuer.

(b) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which Collateral is
Granted to the Trustee hereunder), with respect to Collateral that constitutes
Instruments:

(i) Either (x) the Issuer has caused or will have caused, within ten days of the
Closing Date, the filing of all appropriate financing statements in the proper
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Instruments granted to the Trustee, for the benefit
and security of the Secured Parties, hereunder or (y)(A) all original executed
copies of each promissory note or mortgage note that constitutes or evidences
the Instruments have been delivered to the Trustee or the Issuer has received
written acknowledgement from a custodian that such custodian is holding the
mortgage notes or promissory notes that constitute evidence of the Instruments
solely on behalf of the Trustee and for the benefit of the Secured Parties and
(B) none of the Instruments that constitute or evidence the Collateral has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Trustee, for the benefit of the Secured
Parties.

(ii) The Issuer has received, or expects to receive, all consents and approvals
required by the terms of the Collateral to the pledge hereunder to the Trustee
of its interest and rights in the Collateral.

 

109



--------------------------------------------------------------------------------

(c) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which Collateral is
Granted to the Trustee hereunder), with respect to the Collateral that
constitute Security Entitlements:

(i) All of such Collateral has been and will have been credited to one of the
Issuer Accounts which are securities accounts within the meaning of the UCC. The
Issuer Account Securities Intermediary for each Issuer Account has agreed to
treat all assets credited to such Issuer Account as “financial assets” within
the meaning of the UCC.

(ii) The Issuer has received all consents and approvals required by the terms of
the Collateral to the pledge hereunder to the Trustee of its interest and rights
in the Collateral.

(iii) Either (x) the Issuer has caused or will have caused, within ten days of
the Closing Date, the filing of all appropriate financing statements in the
proper office in the appropriate jurisdictions under applicable law in order to
perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder or (y)(A) the Issuer has delivered to
the Trustee a fully executed Securities Account Control Agreement pursuant to
which the Issuer Account Securities Intermediary has agreed to comply with all
instructions originated by the Trustee relating to the Issuer Accounts without
further consent by the Issuer or (B) the Issuer has taken all steps necessary to
cause the Issuer Accounts Securities Intermediary to identify in its records the
Trustee as the person having a security entitlement against the Issuer Accounts
Securities Intermediary in each of the Issuer Accounts.

(iv) The Issuer Accounts are not in the name of any person other than the Issuer
or the Trustee. The Issuer has not consented to the Issuer Accounts Securities
Intermediary’s compliance with entitlement orders of any Person other than the
Trustee.

(d) The Issuer hereby represents and warrants that, as of the Closing Date
(which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which Collateral is
Granted to the Trustee hereunder), with respect to Collateral that constitutes
general intangibles:

(i) The Issuer has caused or will have caused, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the appropriate jurisdictions under applicable law in order to perfect
the security interest in the Collateral granted to the Trustee, for the benefit
and security of the Secured Parties, hereunder.

(ii) The Issuer has received, or will receive, all consents and approvals
required by the terms of the Collateral to the pledge hereunder to the Trustee
of its interest and rights in the Collateral.

 

110



--------------------------------------------------------------------------------

(e) The Issuer and the Trustee agree that the representations and warranties
contained in this Section 7.18 may not be waived by any party, other than
through amendment effected pursuant to Article VIII hereof.

Section 7.19 Certain Regulations.

Each of the Issuer and the Collateral Manager understands that Executive Orders
issued by the President of the United States of America, Federal regulations
administered by OFAC and other federal laws prohibit, among other things, U.S.
persons or persons under jurisdiction of the United States from engaging in
certain transactions with, the provision of certain services to, and making
certain investments in, certain foreign countries, territories, entities and
individuals, and that the lists of prohibited countries, territories, entities
and individuals can be found on, among other places, the OFAC website at
www.treas.gov/ofac. None of the Issuer, the Collateral Manager or any of their
respective Affiliates, owners, directors or officers is, or is acting on behalf
of, a country, territory, entity or individual named on such lists, and none of
the Issuer, the Collateral Manager or any of their respective Affiliates,
owners, directors or officers is a natural person or entity with whom dealings
with U.S. persons or persons under the jurisdiction of the United States are
prohibited under any OFAC regulation or other applicable federal law or acting
on behalf of such a person or entity. The Issuer does not own and will not
acquire, and the Collateral Manager will not cause the Issuer to own or acquire,
any security issued by, or interest in, any country, territory, or entity whose
direct ownership by U.S. persons or persons under the jurisdiction of the U.S.
would be or is prohibited under any OFAC regulation or other applicable federal
law.

Section 7.20 Control Rights.

The Issuer shall not, and shall cause the Collateral Manager to not, and the
Collateral Manager shall not, exercise any request, demand, instruction,
authorization, direction, notice, consent, waiver or similar action (including
in connection with a Permitted Offer) with respect to any material amendments,
modifications, waivers or consents of any Collateral Obligation without the
prior written consent of the Majority of the Controlling Class; provided, for
the avoidance of doubt, without regard to the Reinvestment Criteria, the
Collateral Manager, on behalf of the Issuer, may consent to solicitations by the
issuer or obligor of a Collateral Obligation to extend the maturity of such
Collateral Obligation unless the maturity would be extended to a date after the
Stated Maturity of the Notes.

Section 7.21 Control Rights upon Occurrence of Cause.

(a) Upon the occurrence of Cause under the Collateral Management Agreement:
(i) the Issuer’s and the Collateral Manager’s right to effect sales and other
dispositions of the Collateral Portfolio will be immediately suspended; (ii) the
Issuer and the Collateral Manager shall obtain the consent of the Majority of
the Controlling Class before effecting any sale or disposition of the Collateral
Portfolio or before exercising any request, demand, instruction,

 

111



--------------------------------------------------------------------------------

authorization, direction, notice, consent, waiver or similar action (including
in connection with a Permitted Offer) with respect to any amendments,
modifications, waivers or consents of any Collateral Obligation, and (iii) the
Issuer shall, upon written direction by a Majority of the Controlling Class,
sell or otherwise dispose of any Collateral Portfolio within 3 Business Days
after receipt of such direction.

(b) Upon the occurrence of Cause under the Collateral Management Agreement, the
Majority of the Controlling Class shall have the right to engage a collateral
advisor (the “Collateral Advisor”), the fees and expenses of which shall be
borne by the Issuer in accordance with the Priority of Payments.

Section 7.22 Section 3(c)(7) Procedures

(a) The Issuer shall send to the Noteholders a Section 3(c)(7) Reminder Notice
at the times required under Section 10.5(f). Without limiting the foregoing, if
the Global Notes are issued in accordance with Section 2.2(c), the Issuer shall
send, or cause to be sent, a copy of each report referred to in Section 10.5 to
DTC, with a request that DTC forward each such report to the relevant DTC
participants for further delivery to beneficial owners of the Global Notes.

(b) If the Global Notes are issued in accordance with Section 2.2(c), the Issuer
will direct DTC to take the following steps in connection with the Rule 144A
Global Class A Notes:

(i) The Issuer will direct DTC to include the “3c7” marker in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Rule 144A Global Class A Notes in order to indicate that transfers are
limited to Qualified Purchasers that are Qualified Institutional Buyers.

(ii) The Issuer will direct DTC to cause each physical DTC deliver order ticket
delivered by DTC to purchasers to contain the DTC 20-character security
descriptor; and will direct DTC to cause each DTC deliver order ticket delivered
by DTC to purchasers in electronic form to contain the “3c7” indicator and a
related user manual for participants, which will contain a description of the
relevant restrictions.

(iii) The Issuer will instruct DTC to send an Important Section 3(c)(7) Notice
to all DTC participants in connection with the offering of the Rule 144A Global
Class A Notes.

(iv) The Issuer will advise DTC that it is a Section 3(c)(7) issuer and will
request DTC to include the Rule 144A Global Class A Notes in DTC’s “Reference
Directory” of Section 3(c)(7) offerings.

(v) The Issuer will from time to time (upon the request of the Trustee, the
Registrar or the Collateral Administrator) request DTC to deliver to the Issuer
a list of all DTC participants holding an interest in the Rule 144A Global
Class A Notes.

(c) If the Global Notes are issued in accordance with Section 2.2(c), the Issuer
shall from time to time request all third-party vendors to include on screens
maintained by such vendors appropriate legends regarding Rule 144A and
Section 3(c)(7) restrictions on the Rule

 

112



--------------------------------------------------------------------------------

144A Global Class A Notes. Without limiting the foregoing, the Issuer will
request Bloomberg, L.P. to include the following on each Bloomberg screen
containing information about the Rule 144A Global Class A Notes:

(i) The “Note Box” on the bottom of the “Security Display” page describing each
Rule 144A Global Class A Note should state: “Iss’d Under 144A/3c7.”

(ii) The “Security Display” page should have a flashing red indicator stating
“See Other Available Information.”

(iii) Such indicator should link to an “Additional Security Information” page,
which should state that the Rule 144A Global Class A Notes “are being offered in
reliance on the exemption from registration under Rule 144A to Persons that are
both (1) qualified institutional buyers (as defined in Rule 144A) and
(2) qualified purchasers (as defined under Section 3(c)(7) under the Investment
Company Act of 1940).

The Issuer shall cause each “CUSIP” number obtained for the Rule 144A Global
Class A Notes to have an attached “fixed field” that contains “3c7” and “144A”
indicators.

Section 7.23 S&P Rating Confirmation Failure.

(a) Within 10 Business Days after the Effective Date, the Issuer shall provide,
or cause the Collateral Manager to provide, to S&P a Microsoft Excel file
(“Excel Default Model Input File”) that provides all of the inputs required to
determine whether the S&P CDO Monitor Test has been satisfied and the Collateral
Manager shall provide a Microsoft Excel file including, at a minimum, the
following data with respect to each Collateral Obligation: CUSIP number (if
any), name of Obligor, coupon, spread (if applicable), legal final maturity
date, average life, principal balance, whether such Collateral Obligation is
settled or not at such time, settlement date (if such Collateral Obligation is
settled), purchase price (if such Collateral Obligation is not yet settled), S&P
Recovery Rate, LoanX ID (if any) and such other information as the Issuer or the
Collateral Administrator may determine to include in such file. In addition,
such electronic spreadsheet file shall include the balance of cash and the
Principal Balance of each Eligible Investment.

(b) If S&P does not provide written confirmation of its Initial Rating of the
Class A Notes (such event, an “S&P Rating Confirmation Failure”) within 40
Business Days after the Effective Date, then the Issuer (or the Collateral
Manager on the Issuer’s behalf) will instruct the Trustee to transfer amounts
from the Interest Collection Account to the Principal Collection Account and
may, prior to the following Payment Date, use such funds on behalf of the Issuer
for the purchase of additional Collateral Obligations until such time as S&P has
provided written confirmation of its Initial Rating of the Class A Notes;
provided that, in lieu of (or in conjunction with) such Collateral Obligation
purchase, the Issuer (or the Collateral Manager on the Issuer’s behalf) may take
such action, including, but not limited to, a transfer of amounts from the
Interest Collection Account to the Principal Collection Account to repay
principal on the Class A Notes, sufficient to enable the Issuer (or the
Collateral Manager on the Issuer’s behalf) to obtain written confirmation from
S&P of its Initial Rating of the Class A Notes; provided, further, that amounts
may not be transferred from the Interest Collection Account to the Principal
Collection

 

113



--------------------------------------------------------------------------------

Account in accordance with this Section 7.23(b) if, after giving effect to such
transfer, the amounts available pursuant to the Priority of Payments on the next
succeeding Payment Date would be insufficient to pay in the full amount of the
accrued and unpaid interest on the Class A Notes.

(c) The failure of the Issuer to satisfy the requirements of this Section 7.23
will not constitute an Event of Default unless such failure constitutes an Event
of Default under Section 5.1(d) hereof and the Issuer, or the Collateral Manager
acting on behalf of the Issuer, has acted in bad faith.

(d) Weighted Average S&P Recovery Rate. On or prior to the Effective Date, the
Collateral Manager shall elect the Weighted Average S&P Recovery Rate in
accordance with Section 2 of Schedule C that shall on and after the Effective
Date apply to the Collateral Obligations for purposes of determining compliance
with the Minimum Weighted Average S&P Recovery Rate Test and the Collateral
Manager will notify the Trustee and the Collateral Administrator of such
election by providing written notice in the form of Exhibit H. Thereafter, at
any time on written notice to the Trustee, the Collateral Administrator and the
Rating Agency, the Collateral Manager may elect a different Weighted Average S&P
Recovery Rate to apply to the Collateral Obligations; provided that, if: (i) the
Collateral Obligations are currently in compliance with the Weighted Average S&P
Recovery Rate case then applicable to the Collateral Obligations, the Collateral
Obligations comply with the Weighted Average S&P Recovery Rate case to which the
Collateral Manager desires to change or (ii) the Collateral Obligations are not
currently in compliance with the Weighted Average S&P Recovery Rate case then
applicable to the Collateral Obligations and would not be in compliance with any
other Weighted Average S&P Recovery Rate case, the Weighted Average S&P Recovery
Rate to apply to the Collateral Obligations shall be the lowest Weighted Average
S&P Recovery Rate in Section 2 of Schedule C. If the Collateral Manager does not
notify the Trustee, the Collateral Administrator and the Rating Agency that it
will alter the Weighted Average S&P Recovery Rate in the manner set forth above,
the Weighted Average S&P Recovery Rate chosen on or prior to the Effective Date
shall continue to apply. As of the Effective Date, the Weighted Average S&P
Recovery Rate will correspond to case 51 of the chart in Section 2 of Schedule
C.

Section 7.24 Compliance with Rule 17g-5.

(a) To enable the Rating Agencies to comply with their obligations under Rule
17g-5, the Issuer shall post on a password-protected internet website, at the
same time such information is provided to the Rating Agencies, all information
the Issuer provides to the Rating Agencies for the purposes of determining the
initial credit rating of the Class A Notes or undertaking credit rating
surveillance of the Class A Notes. In the case of information provided for the
purposes of undertaking credit rating surveillance of the Class A Notes, such
information shall be posted on a password protected internet website in
accordance with the procedures set forth in Section 7.24(b).

(b) (i) To the extent that the Rating Agency makes an inquiry or initiates
communications with the Issuer, the Collateral Manager, the Collateral
Administrator or the Trustee that is relevant to the Rating Agency’s credit
rating surveillance of the Class A Notes, all responses to such inquiries or
communications from the Rating Agency shall be formulated in

 

114



--------------------------------------------------------------------------------

writing by the responding party or its representative or advisor and shall be
provided to the 17g-5 Information Provider who shall promptly post such written
response to the 17g-5 Information Provider’s Website in accordance with the
procedures set forth in Section 7.24(b)(iv), and after the responding party or
its representative or advisor receives written notification from the 17g-5
Information Provider (which the 17g-5 Information Provider agrees to provide on
a reasonably prompt basis) (which may be in the form of e-mail) that such
response has been posted on the 17g-5 Information Provider’s Website, such
responding party or its representative or advisor may provide such response to
such Rating Agency.

(ii) To the extent that any of the Issuer, the Collateral Manager, the
Collateral Administrator or the Trustee is required to provide any information
to, or communicate with, the Rating Agency in accordance with its obligations
under this Indenture or the Collateral Management Agreement, the Issuer, the
Collateral Manager, the Collateral Administrator or the Trustee, as applicable
(or their respective representatives or advisors), shall provide such
information or communication to the 17g-5 Information Provider by e-mail at
ratingagencynotice@citi.com, which the 17g-5 Information Provider shall promptly
upload to the 17g-5 Information Provider’s Website in accordance with the
procedures set forth in Section 7.24(b)(iv), and after the applicable party has
received written notification from the 17g-5 Information Provider (which the
17g-5 Information Provider agrees to provide on a reasonably prompt basis)
(which may be in the form of e-mail) that such information has been uploaded to
the 17g-5 Information Provider’s Website, the applicable party or its
representative or advisor shall provide such information to such Rating Agency.

(iii) The Issuer, the Collateral Manager, the Collateral Administrator and the
Trustee (and their respective representatives and advisors) shall be permitted
(but shall not be required) to orally communicate with any Rating Agency
regarding any Collateral Obligation or the Notes; provided, that such party
summarizes the information provided to the Rating Agency in such communication
and provides the 17g-5 Information Provider with such summary in accordance with
the procedures set forth in this Section 7.24 within one Business Day of such
communication taking place. The 17g-5 Information Provider shall post such
summary on the 17g-5 Information Provider’s Website in accordance with the
procedures set forth in Section 7.24(b)(iv).

(iv) All information to be made available to the Rating Agencies pursuant to
this Section 7.24(b) shall be made available by the 17g-5 Information Provider
on the 17g-5 Information Provider’s Website. Information will be posted on the
same Business Day of receipt provided that such information is received by 12:00
p.m. (Eastern time) or, if received after 12:00 p.m. (Eastern time), on the next
Business Day. The 17g-5 Information Provider shall have no obligation or duty to
verify, confirm or otherwise determine whether the information being delivered
is accurate, complete, conforms to the transaction or otherwise is or is not
anything other than what it purports to be. In the event that any information is
delivered or posted in error, the 17g-5 Information Provider may remove it from
the 17g-5 Information Provider’s Website. None of the Trustee, the Collateral
Manager, the Collateral Administrator and the 17g-5 Information Provider shall
have obtained or shall be deemed to have obtained actual knowledge of any
information solely due to receipt and posting to the 17g-5 Information
Provider’s

 

115



--------------------------------------------------------------------------------

Website. Access will be provided by the 17g-5 Information Provider to (A) any
NRSRO (other than the Rating Agencies) upon receipt by the Issuer and the 17g-5
Information Provider of an NRSRO Certification from such NRSRO (which may be
submitted electronically via the 17g-5 Information Provider’s Website) and
(B) to the Rating Agencies, without submission of an NRSRO Certification.
Questions regarding delivery of information to the 17g-5 Information Provider
may be directed to 800-422-2066.

(v) In connection with providing access to the 17g-5 Information Provider’s
Website, the 17g-5 Information Provider may require registration and the
acceptance of a disclaimer. The 17g-5 Information Provider shall not be liable
for unauthorized disclosure of any information that it disseminates in
accordance with this Section 7.24(b) and makes no representations or warranties
as to the accuracy or completeness of information made available on the 17g-5
Information Provider’s Website. The 17g-5 Information Provider shall not be
liable for its failure to make any information available to the Rating Agencies
or NRSROs unless such information was delivered to the 17g-5 Information
Provider at the email address set forth in this Section 7.24(b), with a subject
heading of “Lehigh River CLO” and sufficient detail to indicate that such
information is required to be posted on the 17g-5 Information Provider’s
Website.

(vi) Notwithstanding anything to the contrary herein, failure to satisfy the
terms of this Section 7.24 shall not be considered an Event of Default or a
breach of this Indenture.

Section 7.25 Annual Rating Review

(a) So long as any of the Class A Notes remain Outstanding and are rated by S&P,
on or before October 26th in each year commencing in 2013, the Issuer shall
obtain and pay for an annual review of the rating of the Class A Notes from S&P.
The Issuer shall promptly notify the Trustee and the Collateral Manager in
writing (and the Trustee shall promptly provide the Holders with a copy of such
notice) if at any time the then-current rating of the Class A Notes has been, or
is known will be, changed or withdrawn; provided, however, that the Trustee
shall have no obligation to monitor the rating of the Class A Notes and shall
only provide the Holders with a copy of any notices received from the Issuer
regarding such downgrade.

(b) The Issuer shall obtain and pay for an annual review of any Collateral
Obligation which has a S&P Rating derived as set forth in clause (ii)(b) of the
part of the definition of the term “S&P Rating”.

ARTICLE VIII.

SUPPLEMENTAL INDENTURES

Section 8.1 Supplemental Indentures.

Any provision of this Indenture may be amended, modified or waived if, and only
if, such amendment, modification or waiver is in writing and signed, in the case
of an amendment, by the parties hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective, and in each case to which (1) a
Majority of the Controlling Class has given its consent, not to be unreasonably
withheld or delayed, and (2) the S&P Rating Condition is satisfied. Any
purported amendment, modification or waiver that is not in compliance with this
Section 8.1 will be void ab initio.

 

116



--------------------------------------------------------------------------------

Not later than 15 Business Days prior to the execution of any proposed
supplemental indenture pursuant to this Section 8.1, the Trustee, at the expense
of the Issuer, shall mail to the Noteholders and the Collateral Manager a copy
of any proposed supplemental indenture.

Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture pursuant to this Section 8.1, the Trustee, at the expense of the
Issuer, shall mail to the Holders of the Class A Notes, the Rating Agency and
the Collateral Manager a copy of such supplemental indenture. Any failure of the
Trustee to publish or mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such supplemental
indenture.

Section 8.2 Execution of Supplemental Indentures.

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby the
Trustee shall be entitled to receive, and shall be fully protected in relying
upon an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture and that all conditions
precedent thereto have been complied with. The Trustee may, but shall not be
obligated to, enter into any such supplemental indenture which affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise.

Section 8.3 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article VIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Class A Notes theretofore and thereafter authenticated and delivered
hereunder shall be bound thereby.

Section 8.4 Reference in Class A Notes to Supplemental Indentures.

Class A Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article VIII may, and if required by the
Issuer shall, bear a notation in form approved by the Issuer as to any matter
provided for in such supplemental indenture. If the Issuer shall so determine,
new Class A Notes, so modified as to conform in the opinion of the Trustee and
the Issuer to any such supplemental indenture, may be prepared and executed by
the Issuer and authenticated and delivered by the Trustee in exchange for
Outstanding Class A Notes.

Section 8.5 Effect on the Collateral Manager; Effect on the Collateral
Administrator.

(a) Unless the Collateral Manager has been given prior written notice of such
amendment and has consented thereto in writing, no supplemental indenture may
(a) affect the obligations or rights of the Collateral Manager under this
Indenture or the Collateral Management Agreement including, without limitation,
modifying the restrictions on the purchases or sales of Collateral Obligations
or the Eligibility Criteria, the Coverage Tests or the Concentration Limitations
or expanding or restricting the Collateral Manager’s discretion, (b)

 

117



--------------------------------------------------------------------------------

affect the amount or priority of any fees or other amounts payable to the
Collateral Manager under the Collateral Management Agreement and this Indenture
or (c) otherwise materially and adversely affect the Collateral Manager.

(b) Unless the Collateral Administrator has been given prior written notice of
such amendment and has consented thereto in writing, no supplemental indenture
may (a) affect the obligations or rights of the Collateral Administrator
including, without limitation, expanding or restricting the Collateral
Administrator’s discretion, (b) affect the amount or priority of any fees or
other amounts payable to the Collateral Administrator under the Collateral
Administration Agreement and this Indenture or (c) otherwise materially and
adversely affect the Collateral Administrator.

ARTICLE IX.

REDEMPTION OF SECURITIES

Section 9.1 Optional Redemption.

(a) The Class A Notes shall be redeemable in whole or in part by the Issuer on
(i) any Payment Date during or after the Non-Call Period in the event of a Tax
Event or (ii) any Payment Date after the Non-Call Period, in each case, at the
written direction of, or with the written consent of, the Redemption Control
Class; provided, however, that any payments made pursuant to an optional
redemption under this clause (ii), shall not, when aggregated with any principal
payments made on the Class A Notes pursuant to the Priority of Payments, exceed
$25,500,000 for any six-months period. Any such redemption shall be effected
from Liquidation Proceeds in accordance with the Priority of Payments at the
Redemption Price plus accrued and unpaid interest. The determination of whether
sufficient Liquidation Proceeds are available for the optional redemption of the
Class A Notes shall be made in compliance with the provisions of Section 9.1(c).

(b) In connection with an optional redemption pursuant to Section 9.1(a), the
Collateral Manager shall direct the Trustee in writing to sell, and the Trustee
shall sell in the manner directed by the Collateral Manager in writing and in
accordance with Section 9.2, any Collateral Obligation and upon any such sale
the Trustee shall release such Collateral Obligation pursuant to Section 10.6.

(c) The Issuer may not direct the Trustee to sell (and the Trustee shall not be
obligated to release the lien upon) any Collateral Obligation unless, (1) in the
case of an optional redemption under Section 9.1(a)(i), there will be sufficient
Liquidation Proceeds after giving effect to such sales to pay the amounts
specified in Sections 11.1(a)(C)(i) through (iii) and (2) in the case of an
optional redemption under Section 9.1(a)(ii), there will be sufficient
Liquidation Proceeds after giving effect to such sales to pay the amounts
specified in Section 11.1(a)(C)(i) through (iii) and either:

(i) the Collateral Manager shall furnish to the Trustee, at least seven Business
Days prior to the applicable Redemption Date, a certificate certifying that the
Collateral Manager on behalf of the Issuer has entered into a binding agreement
or agreements (including in the form of a confirmation of sale) with a financial
institution or institutions

 

118



--------------------------------------------------------------------------------

whose short-term unsecured debt obligations have a credit rating of at least
“A-1” from S&P or with a Person that the Collateral Manager has determined to be
appropriate to purchase, not later than the Business Day immediately preceding
such Redemption Date, in immediately available funds, all or a portion of the
Collateral Obligations at a purchase price at least equal to an amount
sufficient, together with any other amounts available to be used for such
optional redemption (including the proceeds of the sale of any Eligible
Investments) to pay all amounts specified in this Section 9.1(c); or

(ii) at least ten Business Days prior to the applicable Redemption Date and
prior to selling any Collateral Obligations and/or Eligible Investments the
Collateral Manager certifies to the Trustee that the expected proceeds from such
sale (calculated as provided in the next succeeding paragraph) together with any
other amounts available to be used for such optional redemption (including the
proceeds of the sale of any Eligible Investments) will be delivered to the
Trustee two Business Days prior to (but in no event later than the Business Day
immediately preceding) the Redemption Date, in immediately available funds and
will equal or exceed all amounts specified in this Section 9.1(c).

For purposes of determining the expected proceeds from a sale for purposes of
the immediately preceding paragraph, the expected proceeds shall be deemed to be
(1) the Market Value of the Eligible Investments and, if Collateral Obligations
are to be sold on the Business Day of the certification, the Market Value of the
Collateral Obligations; or (2) the product of (x) the Purchase Price Percentage
of the Collateral Obligations set forth in the applicable column of the table
below based upon the period of time between the certification and the expected
date of sale and (y) the outstanding principal amount of such Collateral
Obligations.

 

      Number of Business Days
Between Certification and
Expected Sale  

Collateral Type

   1 to 2     3 to 5     6 or more  

Loans (other than loans with a Purchase Price Percentage of less than 90%)

     98 %      97 %      95 % 

Loans with a Purchase Price Percentage of less than 90%

     95 %      93 %      90 % 

For the avoidance of doubt, the Issuer may, in effecting a sale contemplated by
subclause (i) of Section 9.1(c), enter into one or more participation agreements
or similar arrangements with the purchaser of the Collateral Obligations
whereby, in connection with the Issuer’s receipt of the purchase price with
respect to all or a portion of the Collateral Obligations, the Issuer shall
grant to such purchaser a participation interest in all or a portion of such
Collateral Obligations and agree to use commercially reasonable efforts (or such
other efforts as shall be specified) to complete the transfer of such Collateral
Obligations to such purchaser thereafter.

(d) Installments of interest and principal due on or prior to a Redemption Date
which shall not have been paid or duly provided for shall be payable on the
Redemption Date to the Holders of the affected Class A Notes as of the relevant
Redemption Record Dates. Upon receipt of the direction of the Redemption Control
Class, the Issuer shall deliver an Issuer Order to the Trustee directing the
Trustee to make the payment to the Paying Agent of the amounts payable or
distributable in accordance with Section 11.1(a)(C) from funds in the Issuer
Accounts in accordance with the Priority of Payments. The Issuer shall deposit,
or cause to be deposited, the funds required for an optional redemption in the
Payment Account on or before the Business Day prior to the Redemption Date.

 

119



--------------------------------------------------------------------------------

(e) The Collateral Manager, on behalf of the Issuer, shall set the Redemption
Date and the Redemption Record Date and give written notice thereof to the
Trustee pursuant to Section 9.2.

Section 9.2 Notice to Trustee of Optional Redemption.

If the Redemption Control Class desires to direct the Issuer to optionally
redeem all or a part of the Class A Notes pursuant to Section 9.1, the
Redemption Control Class shall notify the Trustee in writing no less than
forty-five (45) days (or such shorter period as may be acceptable to the
Trustee) prior to the proposed Redemption Date (which must be a Business Day).
The Trustee will promptly notify the Issuer, the Collateral Manager, the
Collateral Administrator and the Equity Owner or the Controlling Class, as the
case may be, of the receipt of such notice. If the Equity Owner also wishes to
direct the Issuer to optionally redeem the Class A Notes, it must so notify the
Trustee (who shall promptly notify the Issuer and the Collateral Manager, of
such direction) within ten Business Days after receipt of such notice. If the
requirements of Section 9.1 for redemption have been met as evidenced by an
Officer’s Certificate of the Issuer or the Collateral Manager on behalf of the
Issuer, the Issuer shall effect an optional redemption in whole or in part of
the Class A Notes pursuant to the procedures described herein.

Section 9.3 Notice by the Issuer of Optional Redemption or of Maturity.

The Trustee forward the notice received by the Trustee of any optional
redemption pursuant to Section 9.1 or of the Maturity of any Class A Notes by
first-class mail, postage prepaid, mailed to each Noteholder at such Holder’s
address in the Register and to the Rating Agency, in each case not less than ten
Business Days prior to the applicable Redemption Date or Maturity.

All notices of redemption shall state:

(a) the applicable Redemption Date and Redemption Record Date (which shall be a
date after the date on which such notice is deemed to be given pursuant to
Section 14.4);

(b) (i) in the case of an optional redemption under Section 9.1(a)(i), the
amounts payable to Holders of each Class A Note and (ii) in the case of an
optional redemption under Section 9.1(a)(ii), the Redemption Price plus accrued
and unpaid interest for all or a portion of the Class A Notes, as applicable;

(c) the Class A Notes that are being paid in full and that interest on such
Class A Notes shall cease to accrue on the date specified in the notice;

(d) the place or places where such Class A Notes to be redeemed in whole, if
applicable, are to be surrendered for payment of the amounts specified under
this Indenture, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.4; and

 

120



--------------------------------------------------------------------------------

(e) that the Issuer shall have the option to withdraw such notice if certain
requirements set forth in this Indenture have not been met, and identifying the
latest possible date upon which such notice of redemption may be withdrawn.

The Issuer shall have the option to withdraw the notice of redemption on or
prior to the sixth Business Day prior to the proposed Redemption Date by written
notice to the Trustee, the Equity Owner requesting or consenting to such
optional redemption and the Collateral Manager, if (i) the Collateral Manager
shall be unable to deliver such sale agreement or agreements or certificates, as
the case may be, in the form required under Section 9.1(c) of this Indenture or
(ii) the Redemption Control Class directs such notice be withdrawn; provided,
however, that the Redemption Control Class may not direct such notice be
withdrawn if the conditions set forth in Section 9.1(c) have been satisfied.
Notice of withdrawal having been given as aforesaid, the Trustee shall provide
notice of such withdrawal to each Holder of Class A Notes to be redeemed at such
Holder’s address appearing in the Register by overnight courier (when possible)
guaranteeing next day delivery (unless the address provided in the Register
maintained by the Registrar is insufficient for such purposes, in which event
such notice shall be given by first-class mail, postage prepaid) not later than
the third Business Day prior to the scheduled Redemption Date.

Notice of redemption shall be given by the Issuer or, at the Issuer’s request,
by the Trustee in the name and at the expense of the Issuer. Failure to give
notice of redemption, or any defect therein, to any Holder of any Class A Note
selected for redemption shall not impair or affect the validity of the
redemption of any other Class A Note.

Section 9.4 Class A Notes Payable on Redemption Date.

Notice of redemption having been given as aforesaid and not withdrawn, the
Class A Notes so to be redeemed shall, on the Redemption Date, become due and
payable at the amounts therein specified, and from and after the Redemption Date
(unless a default is made in the payment of any such amounts) such Class A Notes
shall cease to bear interest. Upon final payment on a Class A Note to be
redeemed, the Holder shall present and surrender such Class A Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided, however, that if there is delivered to the Issuer and the Trustee such
security or indemnity as may be required by them to save each of them harmless
and an undertaking thereafter to surrender such Class A Note, then, in the
absence of notice to the Issuer or the Trustee that the applicable Class A Note
has been acquired by a Protected Purchaser, such final payment shall be made
without presentation or surrender.

If any Class A Note called for optional redemption shall not be paid upon
surrender thereof for redemption, the principal thereof shall, until paid, bear
interest from the Redemption Date at the Note Interest Rate for each successive
Interest Accrual Period the Class A Note remains Outstanding.

 

121



--------------------------------------------------------------------------------

ARTICLE X.

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 Collection of Money.

Except as otherwise expressly provided herein, the Trustee may demand payment or
delivery of, and shall receive and collect, directly and without intervention or
assistance of any fiscal agent or other intermediary, all money and other
property payable to or receivable by the Trustee pursuant to this Indenture,
including all payments due on the Collateral, in accordance with the terms and
conditions of such Collateral. The Trustee shall segregate and hold all such
money and property received by it in the Issuer Accounts in trust for the
Holders of the Class A Notes and shall apply it as provided in this Indenture.
If a default occurs in the making of any payment or performance in connection
with any Collateral, the Trustee shall, subject to Section 6.13, take such
action as may be appropriate to enforce such payment or performance, including
the institution and prosecution of appropriate proceedings.

The accounts established by the Trustee pursuant to this Indenture may include
any number of sub-accounts deemed necessary by the Trustee or requested by the
Collateral Manager for convenience in administering the Accounts and the
Collateral Obligations.

Each Issuer Account shall be established and maintained (a) with a federal or
state-chartered depository institution with a short-term rating of at least
“A-1” by S&P (or a long-term rating of at least “A+” by S&P if such institution
has no short-term rating) and if such institution’s short-term rating falls
below “A-1” by S&P (or its long-term rating falls below “A+” by S&P if such
institution has no short-term rating), the assets held in such Account shall be
transferred within 60 calendar days to another institution that has a short-term
rating of at least “A-1” by S&P (or which has a long-term rating of at least
“A+” by S&P if such institution has no short-term rating) or (b) with respect to
securities accounts, in segregated trust accounts with the corporate trust
department of a federal or state-chartered deposit institution subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b). Such institution shall have a combined
capital and surplus of at least U.S.$200,000,000.

All investment or application of funds in accordance with Section 10.3 shall be
made pursuant to an Issuer Order (which may be in the form of standing
instructions) executed by an Authorized Officer of the Collateral Manager. The
Issuer shall at all times direct the Trustee or the Issuer Accounts Securities
Intermediary, as applicable to, and, upon receipt of such Issuer Order, the
Trustee or the Issuer Accounts Securities Intermediary shall, invest or cause
the investment of, pending application in accordance with Section 10.3, all
funds received into the Issuer Accounts (other than the Payment Account) during
a Due Period (except when such funds shall be required to be disbursed
hereunder), and amounts received in prior Due Periods and retained in any Issuer
Account, as so directed, in Eligible Investments. If, prior to the occurrence of
an Event of Default, the Issuer shall not have given any such investment
directions, the Trustee shall seek instructions from the Issuer within three
Business Days after transfer of such funds to the applicable Issuer Account. If
the Trustee does not thereupon receive written instructions from the Issuer
within five Business Days after transfer of such funds to such Issuer Account,
it shall invest and reinvest the funds held in such Issuer Account, as fully as

 

122



--------------------------------------------------------------------------------

practicable, but only in one or more Eligible Investments maturing (as selected
by the Collateral Manager in a writing delivered to the Trustee) no later than
the third Business Day prior to the next Payment Date unless such Eligible
Investments are issued by the Bank, in which event such Eligible Investments may
mature up to the Business Day preceding such Payment Date. After the occurrence
and during the continuance of an Event of Default, the Trustee shall invest and
reinvest, or cause the investment or reinvestment of, such monies as fully as
practicable in Eligible Investments (as selected by the Collateral Manager in a
writing delivered to the Trustee) maturing not later than the earlier of (i) 30
days after the date of such investment or (ii) the third Business Day prior to
the next Payment Date unless such Eligible Investments are issued by the Bank,
in which event such Eligible Investments may mature up to the Business Day
preceding such Payment Date. In the absence of any direction from the Collateral
Manager the Trustee shall invest amounts on deposit in each Issuer Account in
Eligible Investments of the type described in clause (ii) of the definition
thereof. All interest and other income from such Eligible Investments shall be
deposited into the applicable Issuer Accounts and transferred to the Interest
Collection Account, and any gain realized from such investments shall be
credited to the Interest Collection Account, and any loss resulting from such
investments shall be charged to the Interest Collection Account. Except as
otherwise provided herein, the Trustee shall not in any way be held liable by
reason of any insufficiency of funds in any Issuer Account resulting from any
loss relating to any such investment; and the Trustee shall not be under any
obligation to invest any funds held hereunder except as otherwise expressly set
forth herein.

Section 10.2 Interest Collection Account.

(a) The Issuer shall, on or prior to the Closing Date, establish at the Issuer
Accounts Securities Intermediary a segregated trust account in the name “Lehigh
River LLC, subject to the lien of Citibank, N.A., as Trustee on behalf of the
Secured Parties,” which shall be designated as the Interest Collection Account,
which shall be held by the Issuer Accounts Securities Intermediary in accordance
with the Securities Account Control Agreement into which the Issuer shall, from
time to time, deposit all Interest Proceeds (unless simultaneously reinvested in
Collateral Obligations, subject to the Reinvestment Criteria, or in Eligible
Investments) except as otherwise provided in Article X. In addition, the Issuer
may, but under no circumstances shall be required to, deposit or cause to be
deposited from time to time such monies in the Interest Collection Account as it
deems, in its sole discretion, to be advisable. All monies deposited from time
to time in the Interest Collection Account pursuant to this Indenture shall be
held in trust by the Trustee as part of the Collateral and shall be applied to
the purposes provided herein. The Trustee agrees to give the Issuer notice as
soon as practicable under the circumstances if it becomes aware that the
Interest Collection Account or any funds on deposit therein, or otherwise to the
credit of the Interest Collection Account, shall become subject to any writ,
order, judgment, warrant of attachment, execution or similar process. The Issuer
shall not have any legal, equitable or beneficial interest in the Interest
Collection Account other than in accordance with the provisions of this
Indenture and the Securities Account Control Agreement. At all times, the
Interest Collection Account shall remain at an institution that satisfies the
requirements of Section 10.1.

(b) Subject to Section 10.3(c), all property in the Interest Collection Account,
together with any securities in which funds included in such property are or
will be invested or reinvested during the term of this Indenture, and any income
or other gain realized from such

 

123



--------------------------------------------------------------------------------

investments, shall be held by the Issuer Accounts Securities Intermediary in the
Interest Collection Account as part of the Collateral subject to disbursement
and withdrawal as provided in this Section 10.2 and Section 10.3(c) or
transferred to the Principal Collection Account in accordance with Section 7.23.
The Trustee, within one Business Day after becoming aware of the receipt of any
Distribution or other Proceeds that is not Cash, shall so notify the Collateral
Manager on behalf of the Issuer and the Issuer shall, within 10 Business Days of
receipt of such notice from the Trustee, sell such Distributions or other
Proceeds for Cash in an arm’s-length transaction and deposit the Proceeds
thereof in the Interest Collection Account for investment pursuant to this
Section 10.2; provided, however, that the Issuer need not sell such
Distributions or other Proceeds if it delivers an Officer’s Certificate to the
Trustee certifying that such Distributions or other Proceeds constitute
Collateral Obligations or Eligible Investments and that all steps necessary to
cause the Trustee to have a perfected lien therein that is of first priority,
free of any adverse claim or the legal equivalent thereof, as applicable, have
been taken; and provided, further, that any Exchanged Equity Security shall be
sold or liquidated in the manner provided for in Section 12.1(c).

(c) The Issuer shall, on or prior to the Closing Date, establish at the Issuer
Accounts Securities Intermediary a segregated trust account in the name Lehigh
River LLC, subject to the lien of Citibank, N.A., as Trustee on behalf of the
Secured Parties,” which shall be designated as the Collateral Account, which
shall be held by the Issuer Accounts Securities Intermediary in accordance with
the Securities Account Control Agreement into which the Issuer shall from time
to time deposit Collateral. All Collateral deposited from time to time in the
Collateral Account pursuant to this Indenture shall be held in trust by the
Trustee as part of the Collateral and shall be applied to the purposes provided
herein. The Trustee agrees to give the Issuer notice as soon as practicable
under the circumstances if it becomes aware that the Collateral Account or any
funds on deposit therein, or otherwise to the credit of the Collateral Account,
shall become subject to any writ, order, judgment, warrant of attachment,
execution or similar process. The Issuer shall not have any legal, equitable or
beneficial interest in the Collateral Account other than in accordance with the
provisions of this Indenture and the Securities Account Control Agreement. At
all times, the Collateral Account shall remain at an institution that satisfies
the requirements of Section 10.1.

Section 10.3 Principal Collection Account; Payment Account; and Expense Reserve
Account.

(a) The Issuer shall, prior to the Closing Date, establish at the Issuer
Accounts Securities Intermediary a segregated trust account in the name “Lehigh
River LLC, subject to the lien of Citibank, N.A., as Trustee on behalf of the
Secured Parties,” which shall be designated as the Principal Collection Account,
which shall be held by the Issuer Accounts Securities Intermediary in accordance
with the Securities Account Control Agreement. Any and all funds at any time on
deposit in, or otherwise to the credit of, the Principal Collection Account
shall be held in trust by the Trustee for the benefit of the Secured Parties.
The Trustee agrees to give the Issuer notice as soon as practicable under the
circumstances if the Principal Collection Account or any funds on deposit
therein, or otherwise to the credit of the Principal Collection Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall not have any legal, equitable or beneficial
interest in the Principal Collection Account other than in accordance with the
provisions of this Indenture and the Securities Account Control Agreement. At
all times, the Principal Collection Account shall remain at an institution that
satisfies the requirements of Section 10.1.

 

124



--------------------------------------------------------------------------------

(b) All Deposits made pursuant to Section 3.2(c), all Increases made pursuant to
Section 2.13 or all issuances of additional notes made pursuant to Section 2.14
and all Principal Proceeds received that have not been reinvested in Substitute
Collateral Obligations upon the receipt of such Principal Proceeds shall be
deposited into the Principal Collection Account. All such funds, together with
any Eligible Investments made with such funds, shall be held by the Issuer
Accounts Securities Intermediary in the Principal Collection Account as part of
the Collateral subject to disbursement and withdrawal as provided in this
Section 10.3(b) and Section 10.3(c). Any income or other gain realized from
Eligible Investments in the Principal Collection Account shall be transferred to
the Interest Collection Account and disbursed and withdrawn in accordance with
Section 10.2 above.

During the Initial Investment Period, upon the receipt of an Issuer Order, the
Trustee and the Issuer Accounts Securities Intermediary shall reinvest funds on
deposit in the Principal Collection Account in Collateral Obligations as
permitted under and in accordance with Section 3.4(a) and, after the Effective
Date, the Reinvestment Criteria and other provisions hereunder.

After the Initial Investment Period and prior to the end Reinvestment Period,
upon the receipt of an Issuer Order, the Issuer Accounts Securities Intermediary
shall reinvest funds on deposit in the Principal Collection Account in
Collateral Obligations as permitted under and in accordance with the
requirements of Article XII and such Issuer Order. Any unused proceeds remaining
in the Principal Collection Account at the end of the Reinvestment Period (other
than Reinvestment Income (which shall be treated as Interest Proceeds)) shall be
applied as Principal Proceeds on the first Payment Date following the end of the
Reinvestment Period.

Notwithstanding the foregoing, (I) on any Determination Date on or after the
Effective Date on which the Class A Par Value Test is not satisfied or (II) on
any Determination Date on or after the Second Determination Date on which the
Class A Interest Coverage Test is not satisfied, Principal Proceeds in the
Principal Collection Account in an amount necessary to satisfy such Coverage
Test shall be transferred to the Payment Account for application as Principal
Proceeds on the related Payment Date.

(c) The Issuer shall, on or prior to the Closing Date, establish at the Issuer
Accounts Securities Intermediary a segregated trust account in the name “Lehigh
River LLC, subject to the lien of Citibank, N.A., as Trustee on behalf of the
Secured Parties,” which shall be designated as the Payment Account, which shall
be held by the Issuer Accounts Securities Intermediary in accordance with the
Securities Account Control Agreement. Any and all funds at any time on deposit
in, or otherwise to the credit of, the Payment Account shall be held in trust by
the Trustee for the benefit of the Secured Parties. Except as provided in
Section 11.1 and in this Section 10.3, the only permitted withdrawal from or
application of funds on deposit in, or otherwise to the credit of, the Payment
Account shall be to pay the interest on and the principal of and premium, if
any, on the Class A Notes in accordance with the provisions of this Indenture
and, upon Issuer Order to pay Administrative Expenses and other amounts
specified in the Priority of Payments in accordance with the Priority of
Payments and Section 13.1. The Trustee agrees to give the Issuer notice as soon
as practicable under the circumstances if it becomes aware that the

 

125



--------------------------------------------------------------------------------

Payment Account or any funds on deposit therein, or otherwise to the credit of
the Payment Account, shall become subject to any writ, order, judgment, warrant
of attachment, execution or similar process. The Issuer shall not have any
legal, equitable or beneficial interest in the Payment Account other than in
accordance with the provisions of this Indenture and the Securities Account
Control Agreement. At all times, the Payment Account shall remain at an
institution that satisfies the requirements of Section 10.1.

The Issuer or the Collateral Manager on behalf of the Issuer shall direct the
Trustee in writing to, and upon the receipt of such written instructions, the
Trustee shall, cause the transfer to the Payment Account, for application
pursuant to Section 11.1(a), on the first Business Day preceding each Payment
Date, or, in the event such funds are permitted to be available in the Interest
Collection Account or the Principal Collection Account, as the case may be, on
the Business Day preceding each Payment Date pursuant to Section 10.1 of any
amounts then held in Cash in (i) the Interest Collection Account and (ii) the
Principal Collection Account (other than Cash that the Collateral Manager is
permitted to and elects to retain in such account for subsequent reinvestment in
Collateral Obligations) and any Reinvestment Income on amounts in the Principal
Collection Account, other than Proceeds received after the end of the Due Period
with respect to such Payment Date.

(d) The Issuer shall, on or prior to the Closing Date, establish at the Issuer
Accounts Securities Intermediary a segregated trust account in the name “Lehigh
River LLC, subject to the lien of Citibank, N.A., as Trustee on behalf of the
Secured Parties,” which shall be designated as the Expense Reserve Account,
which shall be held by the Issuer Accounts Securities Intermediary in accordance
with the Securities Account Control Agreement, into which the Issuer shall
deposit the Expense Reserve Amount as required pursuant to Section 3.2(c)(ii).
Any and all funds at any time on deposit in, or otherwise to the credit of, the
Expense Reserve Account shall be held in trust by the Trustee for the benefit of
the Secured Parties. At the written direction of the Collateral Manager or the
Issuer, the Trustee may at any time withdraw funds deposited in the Expense
Reserve Account solely to pay for any fees or expenses incurred by or on behalf
of the Issuer in connection with (i) the structuring and consummation of the
issuance of the Class A Notes or any issuance of additional notes in accordance
with Section 2.14 or (ii) the Effective Date ((i) or (ii) above, the “Reserved
Expenses”). Amounts in the Expense Reserve Account will be invested in overnight
funds that are Eligible Investments in accordance with the written instructions
of the Collateral Manager (which may be in the form of standing instructions)
and will, for the avoidance of doubt, not be included in the Coverage Tests. At
the written direction of the Collateral Manager, the Trustee may at any time
transfer amounts deposited in the Expense Reserve Account to the Interest
Collection Account for application as Interest Proceeds and/or to the Principal
Collection Account for application as Principal Proceeds so long as the
Collateral Manager has confirmed to the Trustee that there are sufficient funds
remaining in the Expense Reserve Account after such transfer to pay for all
accrued but unpaid Reserved Expenses. On the earlier of (i) the first Payment
Date and (ii) the Business Day that the Collateral Manager has confirmed to the
Trustee that all Reserved Expenses have been paid by the Issuer, the Trustee
shall transfer any amount remaining in the Expense Reserve Account to the
Interest Collection Account and/or the Principal Collection Account (as directed
by the Collateral Manager) and close the Expense Reserve Account. Any amounts
transferred from the Expense Reserve Account to the Principal Collection Account
will be treated as Principal Proceeds and any amounts transferred from the
Expense Reserve Account to the Interest Collection Account will be treated as
Interest Proceeds. At all times, the Expense Reserve Account shall remain at an
institution that satisfies the requirements of Section 10.1.

 

126



--------------------------------------------------------------------------------

Section 10.4 Reports by Trustee.

The Trustee shall make available in a timely fashion to the Issuer and the
Collateral Manager any information regularly maintained by the Trustee and the
Collateral Administrator that the Issuer or the Collateral Manager may from time
to time reasonably request with respect to the Pledged Obligations or the Issuer
Accounts reasonably needed to complete the Valuation Report and the Monthly
Report or to provide any other information reasonably available to the Trustee
by reason of its acting as Trustee hereunder and required to be provided by
Section 10.5 or to permit the Collateral Manager to perform its obligations
under the Collateral Management Agreement. The Trustee or the Collateral
Administrator shall, in a timely fashion, forward to the Collateral Manager
copies of notices and other writings received by it, in its capacity as Trustee
or the Collateral Administrator, as applicable, hereunder, from the obligor or
other Person with respect to any Collateral Obligation or from any Clearing
Agency with respect to any Collateral Obligation advising the holders of such
obligation of any rights that the holders might have with respect thereto
(including notices of calls and redemptions thereof) as well as all periodic
financial reports received from such obligor or other Person with respect to
such obligation and Clearing Agencies with respect to such obligor. The Issuer
and the Collateral Manager shall likewise cooperate by providing in a timely
fashion to the Trustee and the Collateral Administrator such information in such
party’s possession as maintained or reasonably available to it hereunder in
respect of the Pledged Securities or otherwise reasonably necessary to permit
the Trustee or the Collateral Administrator, as applicable, to perform its
duties hereunder and, with respect to the Collateral Administrator, under the
Collateral Administration Agreement.

Nothing in this Section 10.4 shall be construed to impose upon the Trustee or
the Collateral Administrator any duty to prepare any report or statement
required under Section 10.5 or to calculate or compute information required to
be set forth in any such report or statement other than information regularly
maintained by the Trustee by reason of its acting as Trustee hereunder.

Section 10.5 Accountings.

If the Trustee shall not have received any accounting provided for in this
Section 10.5 on the first Business Day after the date on which such accounting
is due to the Trustee, the Trustee on behalf of the Issuer shall cause such
accounting to be made by the applicable Payment Date or Special Payment Date, as
the case may be.

(a) Monthly. Commencing in January 2013, (i) in the case of a month in which
there is no Payment Date, not later than the seventh (7th) Business Day after
the 17th day of such month and (ii) in the case of a month in which there is a
Payment Date, one Business Day prior to such Payment Date, the Issuer shall
compile, or cause to be compiled, a report (the “Monthly Report”) and the Issuer
shall then provide or make available such Monthly Report by facsimile, overnight
courier or electronic mail to the Trustee, the Collateral Administrator, the
Collateral Manager and any Holder of the Class A Notes and, upon written request
in the form of Exhibit D attached hereto, by first-class mail or electronic mail
to any other Noteholder (or its designee),

 

127



--------------------------------------------------------------------------------

provided that a Monthly Report may be provided to any such party by posting such
Monthly Report on the Trustee’s website and providing access thereto to such
parties. Such written request from a Noteholder (or its designee) may be
submitted directly to the Trustee, and the Trustee shall forward such written
request to the Issuer for processing. The Monthly Report shall contain the
following information and instructions with respect to the Collateral,
determined as of (1) in the case of a month in which there is no Payment Date,
the 10th day of the applicable month and (2) in the case of a month in which
there is a Payment Date, the Determination Date for such Payment Date:

(i) With respect to the Collateral Portfolio:

(A) the Aggregate Principal Amount of the Collateral Obligations and the
Eligible Investments;

(B) the Principal Balance, annual interest rate (including the basis for such
rate), maturity date (including the later date if such maturity date is
extended), issuer of each Collateral Obligation and Eligible Investment and
where the issuer of each Collateral Obligation and Eligible Investment is
organized, as the case may be;

(C) the CUSIP, LIN or any other security identifier, if any, of each Collateral
Obligation and Eligible Investment, as the case may be;

(D) the identity of each Collateral Obligation and Eligible Investment that has
been placed on watch by any Rating Agency and the watch list status;

(E) the S&P Recovery Rate for each Collateral Obligation; and

(F) An indication as to whether each such Collateral Obligation is (1) a Senior
Secured Loan, (2) a Second Lien Loan, (3) a Senior Unsecured Loan, (4) a
Defaulted Obligation, (5) a Participation (indicating the related Selling
Institution and its ratings by each Rating Agency), (6) a Subordinated Loan,
(7) a Fixed Rate Collateral Obligation, (8) a DIP Loan, (9) a First Lien Last
Out Loan, (10) a Deferrable Obligation (indicating whether such Deferrable
Obligation is a Deferring Obligation) or (11) a LIBOR Floor Obligation;

(ii) the nature, source and amount of any Proceeds in each of the Issuer
Accounts including the Interest Proceeds and Principal Proceeds (stating
separately the amount of Sale Proceeds), received since the date of
determination of the last Monthly Report;

(iii) the number, identity and, if applicable, principal amount of any
Collateral that was released for sale or other disposition (specifying the
category under Article XII under which it falls) and the number, identity and,
if applicable, par value of Collateral acquired by the Issuer and in which the
Issuer, pursuant to this Indenture, has Granted an interest to the Trustee since
the date of determination of the last Monthly Report (or, in the case of the
first Monthly Report, since the Closing Date);

 

128



--------------------------------------------------------------------------------

(iv) (a) the identity of each Collateral Obligation which became a Defaulted
Obligation since the date of determination of the last Monthly Report (or, in
the case of the first Monthly Report, since the Closing Date) and the date on
which such Collateral Obligation became a Defaulted Obligation, (b) the identity
of each Collateral Obligation that is a Defaulted Obligation as of the date of
determination of the current Monthly Report (or, in the case of the first
Monthly Report, as of the Closing Date), the date on which such Collateral
Obligation became a Defaulted Obligation and the Market Value of such Defaulted
Obligation as of the date of determination of the current Monthly Report, and
(c) the Aggregate Principal Amount of all Defaulted Obligations;

(v) the purchase or sale price of each item of Collateral acquired by the Issuer
and in which the Issuer, pursuant to this Indenture, has Granted an interest to
the Trustee and each item of Collateral sold by the Issuer, in each case, since
the date of determination of the last Monthly Report (or, in the case of the
first Monthly Report, since the Closing Date) and the identity of the purchasers
or sellers thereof, if any, which are Affiliated with the Issuer or the
Collateral Manager;

(vi) the Coverage Tests and whether the Coverage Tests are satisfied;

(vii) the Class A Par Value Ratio;

(viii) (1) the Minimum Weighted Average Fixed Rate Coupon, the Weighted Average
Fixed Rate Coupon and whether the Minimum Weighted Average Fixed Rate Coupon
Test is satisfied, and (2) the Minimum Weighted Average Floating Spread, the
Weighted Average Floating Spread and whether the Minimum Weighted Average
Floating Spread Test is satisfied;

(ix) the level at which each of the criteria of the Concentration Limitations is
satisfied, the calculation of each of the criteria of the Concentration
Limitations and whether each of the criteria satisfies the Concentration
Limitations;

(x) (A) the identity and Principal Balance of each Collateral Obligation that
was upgraded or downgraded since the most recent Monthly Report (or, in the case
of the first Monthly Report, since the Closing Date), (B) the Moody’s rating and
S&P rating of such Collateral Obligation prior to such upgrade or downgrade, as
applicable, and (C) the Aggregate Principal Amount of Collateral Obligations
that were (1) upgraded and (2) downgraded, respectively since the most recent
Monthly Report (or, in the case of the first Monthly Report, since the Closing
Date);

(xi) the percentage of the Aggregate Principal Amount of the Collateral
Portfolio that consists of Participations with Selling Institutions falling into
the rating category set forth in the definition of the term “Selling
Institution”;

(xii) with respect to the determination of the “Market Value” of any Collateral
Obligation, the identity of the dealers from which the Collateral Manager tried
to obtain bids;

 

129



--------------------------------------------------------------------------------

(xiii) with respect to the S&P CDO Monitor Test:

 

  (1) the Weighted Average Life; and

 

  (2) the data produced by the test result page of the S&P CDO Monitor Test; and

(xiv) such other information as the Trustee, Collateral Manager or the Majority
of the Controlling Class may reasonably request regarding the Class A Notes and
the Collateral therefor.

On the same date that the Monthly Report is delivered, the Issuer shall cause to
be made available to S&P the Excel Default Model Input File (provided that the
specific parameters identified by S&P have been delivered to the Issuer) and an
electronic file containing the list of collateral, in each case determined as of
the Monthly Report; provided, however, that if a Payment Date occurs in such
month, such determination shall be made as of the Determination Date for such
Payment Date and such information shall be delivered one Business Day before
such Payment Date.

Upon receipt of each Monthly Report, the Trustee shall compare the information
contained therein to the information contained in its records with respect to
the Collateral and shall, within three Business Days after receipt of such
Monthly Report, notify the Issuer and the Collateral Manager if the information
contained in the Monthly Report does not conform to the information maintained
by the Trustee in its records and detail any discrepancies. In the event that
any discrepancy exists, the Trustee and the Issuer, or the Collateral Manager on
behalf of the Issuer, shall attempt to resolve the discrepancy. If such
discrepancy cannot be promptly resolved, the Trustee shall within five Business
Days cause the Independent accountants appointed by the Issuer pursuant to
Section 10.7 to review such Monthly Report and the Trustee’s records to
determine the cause of such discrepancy. If such review reveals an error in the
Monthly Report or the Trustee’s records, the Monthly Report or the Trustee’s
records shall be revised accordingly and, as so revised, shall be utilized in
making all calculations pursuant to this Indenture.

(b) Payment Date Accounting. The Issuer shall compile or cause to be compiled a
report (the “Valuation Report”) and the Issuer shall then provide, or cause to
be provided, such Valuation Report by facsimile, overnight courier or electronic
mail to the Trustee (who shall make such Valuation Report available to any
Holder of Class A Notes (or its designee) by access to its website or by
first-class mail upon written request therefor in the form of Exhibit D attached
hereto) not later than one Business Day prior to the related Payment Date (or,
with respect to the Stated Maturity of any Class A Note, on the Payment Date).
The Valuation Report shall contain the following information:

(i) the Aggregate Principal Amount of the Collateral Obligations as of the close
of business on such Determination Date, after giving effect to (A) Proceeds
received on the Collateral Obligations with respect to the related Due Period
and the reinvestment of such Proceeds in Substitute Collateral Obligations or
Eligible Investments during such Due Period and (B) the release of any
Collateral Obligations during such Due Period;

 

130



--------------------------------------------------------------------------------

(ii) the Aggregate Outstanding Amount of the Class A Notes as a Dollar figure
and as a percentage of the original Aggregate Outstanding Amount of the Class A
Notes at the beginning of the Due Period, the amount of principal payments to be
made on the Class A Notes on the next Payment Date and the Aggregate Outstanding
Amount of the Class A Notes as a Dollar figure and as a percentage of the
original Aggregate Outstanding Amount of the Class A Notes, in each case after
giving effect to the principal payments, if any, for such Payment Date;

(iii) the Class A Interest Distribution Amount payable to the Holders of the
Class A Notes for such Payment Date (in the aggregate) and the amount of
Interest Proceeds and Principal Proceeds payable to the Equity Owner (in each
case determined as of the related Determination Date);

(iv) the amount of Principal Proceeds to be applied pursuant to
Section 11.1(a)(B)(i) (in each case determined as of the related Determination
Date);

(v) the Administrative Expenses payable for such Payment Date on an itemized
basis (determined as of the related Determination Date);

(vi) for the Interest Collection Account:

(A) the Balance on deposit in the Interest Collection Account at the end of the
related Due Period;

(B) the amounts payable from the Interest Collection Account (through a transfer
to the Payment Account) pursuant to subclauses (i) through (v) of
Section 11.1(a)(A) and subclauses (i) through (v) of Section 11.1(a)(B) for such
Payment Date; and

(C) the Balance remaining in the Interest Collection Account immediately after
all payments and deposits to be made on such Payment Date (determined as of the
related Determination Date);

(vii) for the Principal Collection Account:

(A) the Balance on deposit in the Principal Collection Account at the end of the
related Due Period;

(B) the amounts, if any, payable from the Principal Collection Account (through
a transfer to the Payment Account) as Interest Proceeds pursuant to
Section 11.1(a)(A) and as Principal Proceeds pursuant to Section 11.1(a)(B) for
such Payment Date (in each case determined as of the related Determination
Date); and

(C) the Balance remaining in the Principal Collection Account immediately after
all payments and deposits to be made on such Payment Date (determined as of the
related Determination Date);

 

131



--------------------------------------------------------------------------------

(viii) the amount of Defaulted Interest, if any, with respect to any Class A
Notes and the Collateral Management Fee (in each case determined as of the
related Determination Date);

(ix) the amount of any Class A Notes that have been issued after the Closing
Date and the date of such issuances (determined as of the related Determination
Date);

(x) the Principal Payments received during the related Due Period;

(xi) the Principal Proceeds received during the related Due Period;

(xii) the Interest Proceeds received during the related Due Period;

(xiii) the amounts payable pursuant to each subclause of Section 11.1(a)(A) and
Section 11.1(a)(B) on the related Payment Date (in each case determined as of
the related Determination Date);

(xiv) the identity of each Collateral Obligation that became a Defaulted
Obligation during the related Due Period;

(xv) the identity of any Collateral Obligations that were released for sale or
other disposition, indicating whether such Collateral Obligation is a Defaulted
Obligation, a Withholding Tax Security, an Equity Security or an Exchanged
Equity Security and whether such Collateral Obligation, an Equity Security or
Exchanged Equity Security was sold or disposed of pursuant to Section 12.1(a),
(b), (c) or (e), since the last Valuation Report; and

(xvi) such other information as the Trustee, Collateral Manager or the Majority
of the Controlling Class may reasonably request regarding the Class A Notes and
the Collateral therefor.

(c) Payment Date Instructions. Each Valuation Report shall contain instructions
to the Trustee to withdraw on the related Payment Date from the Payment Account
and pay or transfer the amounts set forth in such report in the manner
specified, and in accordance with the priorities established, in Section 11.1
and Article XIII.

(d) Redemption Date Instructions. Not less than five Business Days after
receiving an Issuer Request requesting information regarding a redemption of
Class A Notes as of a proposed Redemption Date set forth in such Issuer Request,
the Trustee shall provide the necessary information (to the extent it is
available to the Trustee) to the Issuer, the Collateral Administrator and the
Collateral Manager, and the Issuer, or, to the extent so received, the
Collateral Manager on behalf of the Issuer, shall compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Trustee:

(i) The Aggregate Outstanding Amount of the Class A Notes to be redeemed as of
such Redemption Date;

 

132



--------------------------------------------------------------------------------

(ii) (a) in the case of an optional redemption under Section 9.1(a)(i), the
amounts payable to Holders of each Class A Note and (b) in the case of an
optional redemption under Section 9.1(a)(ii), the Redemption Price for the
Class A Notes, including, in each of subclause (a) and (b) above, the amount of
accrued interest due on each Class A Note to be redeemed, accrued to the
Redemption Date; and

(iii) The amount in the Issuer Accounts available for application to the
redemption of the Class A Notes.

To the extent the Trustee is required to provide any information or reports that
it is not otherwise required to provide pursuant to this Section 10.5 as a
result of the failure of the Issuer or the Collateral Manager to provide such
information or reports, the Trustee on behalf of the Issuer shall be entitled to
retain an Independent certified public accountant in connection therewith and
the reasonable costs for such Independent certified public accountant shall be
payable by the Issuer as Administrative Expenses.

(e) Valuation Report/Monthly Report. Notwithstanding any provision to the
contrary contained in this Indenture, in the case of a month in which there is a
Payment Date, the Issuer, or the Collateral Manager on behalf of the Issuer,
need not compile a separate Monthly Report and Valuation Report but may in lieu
thereof compile a combined report that contains the information, determined as
of the Determination Date, required by Section 10.5(a) and Section 10.5(b). Such
combined report shall otherwise be subject to all of the requirements set forth
in the first paragraphs of Section 10.5(a) and Section 10.5(b).

(f) Section 3(c)(7) Reminder Notice. Pursuant to Section 7.22, the Issuer shall
provide, or cause to be provided, to each Holder a Section 3(c)(7) Reminder
Notice on each Payment Date.

(g) Distribution of Reports. The Trustee will make the Monthly Report and the
Valuation Report available via its internet website. The Trustee’s internet
website shall initially be located at “www.sf.citidirect.com”. Assistance in
using the website can be obtained by calling the Trustee’s customer service desk
at (800) 422-2066. Parties that are unable to use the above distribution option
are entitled to have a paper copy mailed to them via first-class mail by calling
the customer service desk and indicating such. The Trustee shall have the right
to change the way such statements are distributed in order to make such
distribution more convenient and/or more accessible to the above parties and the
Trustee shall provide timely and adequate notification to all above parties
regarding any such changes. As a condition to access to the Trustee’s internet
website, the Trustee may require registration and the acceptance of a
disclaimer. The Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided in the
Monthly Report and the Valuation Report which the Trustee disseminates in
accordance with this Indenture and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion.

Section 10.6 Custodianship and Release of Collateral.

(a) Subject to Article XII, the Issuer may, by Issuer Order delivered to the
Trustee at least two Business Days prior to the settlement date for any sale of
a Collateral Obligation (or in

 

133



--------------------------------------------------------------------------------

the case of subclause (v), below, loan) (x) in the case of Defaulted
Obligations, Withholding Tax Securities, or Equity Securities, direct the
Trustee to release such Collateral Obligation and, upon receipt of such Issuer
Order, the Trustee shall deliver any such Collateral Obligation, if in physical
form, duly endorsed to the broker or purchaser designated in such Issuer Order
or against receipt of the sales price therefor as set forth in such Issuer
Order; provided, however, that the Trustee may deliver any such Collateral
Obligation in physical form for examination in accordance with street delivery
custom, or (y) if no Event of Default has occurred and is continuing, certify
that (i) it has determined that a Collateral Obligation has become a Defaulted
Obligation (which certification shall contain a short statement of the reason
for such determination), and in each case, that the sale of such Collateral
Obligation will comply with Section 12.1(a), (ii) during the Initial Investment
Period, the sale of such Collateral Obligation and the proposed purchase and
delivery of Substitute Collateral Obligations will comply with Section 3.4(a),
(iii) the sale of such Collateral Obligation will comply with Section 12.1(a),
or (iv) the sale of such Collateral Obligation is being effected in conjunction
with a redemption pursuant to Section 9.1(a), and direct the Trustee to release
such Collateral Obligation and, upon receipt of such Issuer Order, the Trustee
shall deliver any such Collateral Obligation, if in physical form, duly endorsed
to the broker or purchaser designated in such Issuer Order or against receipt of
the sales price therefor as set forth in such Issuer Order; provided, however,
that the Trustee may deliver any such Collateral Obligation in physical form for
examination in accordance with street delivery custom.

(b) Subject to Article XII, the Issuer may, by Issuer Order delivered to the
Trustee at least two Business Days prior to the date set for redemption or
payment in full of a Pledged Obligation or other item of Collateral and
certifying that such Collateral Obligation is being redeemed or paid in full,
direct the Trustee, or at the Trustee’s instructions, the Issuer Accounts
Securities Intermediary, to deliver such Collateral Obligation, if in physical
form, duly endorsed, to cause it to be presented, or otherwise appropriately
deliver or present such security or debt obligation, to the appropriate Paying
Agent therefor or other Person responsible for payment thereon on or before the
date set for redemption or payment, in each case against receipt of the
redemption price or payment in full thereof. Except with respect to Defaulted
Obligations, Withholding Tax Securities and Equity Securities, if an Event of
Default has occurred and is continuing at the time of such direction, the
Trustee, if so directed by a Majority of the Controlling Class, shall disregard
such direction.

(c) Subject to Article XII, the Issuer may, by Issuer Order, delivered to the
Trustee at least two Business Days prior to the date set for an exchange, tender
or sale, certifying that a Collateral Obligation is subject to an Offer and
setting forth in reasonable detail the procedure for response to such Offer,
direct the Trustee or, at the Trustee’s instructions, the Issuer Accounts
Securities Intermediary, to deliver such security or debt obligation, if in
physical form, duly endorsed, or, if such security is a Collateral Obligation
for which a Security Entitlement has been created in an Issuer Account, to cause
it to be delivered, or otherwise appropriately deliver or present such security
or debt obligation, in accordance with such Issuer Order, in each case against
receipt of payment therefor. Except with respect to Defaulted Obligations,
Withholding Tax Securities and Equity Securities, if an Event of Default has
occurred and is continuing at the time of such direction, the Trustee, if so
directed by a Majority of the Controlling Class, shall disregard such direction.

 

134



--------------------------------------------------------------------------------

(d) The Trustee shall deposit any proceeds received from the disposition of a
Pledged Obligation in the Principal Collection Account and/or the Interest
Collection Account, as the case may be, unless directed to simultaneously
applied to the purchase of Substitute Collateral Obligations or Eligible
Investments as permitted under and in accordance with this Article X and Article
XII.

(e) The Trustee shall, upon receipt of an Issuer Order at such time as there are
no Class A Notes Outstanding and all obligations of the Issuer hereunder have
been satisfied (as evidenced by an Officer’s Certificate), release the
Collateral from the lien of this Indenture.

Section 10.7 Reports by Independent Accountants.

(a) On or prior to the Closing Date the Issuer shall appoint a firm of
Independent certified public accountants of recognized international reputation
for purposes of preparing and delivering the reports or certificates of such
accountants required by this Indenture. Upon any resignation by such firm, the
Issuer shall promptly appoint by Issuer Order delivered to the Trustee a
successor thereto that shall also be a firm of Independent certified public
accountants of recognized international reputation. If the Issuer shall fail to
appoint a successor to a resigned firm of Independent certified public
accountants which has resigned within 30 days after such resignation, the Issuer
shall promptly notify the Trustee of such failure in writing. If the Issuer
shall not have appointed a successor within 10 days thereafter, the Trustee on
behalf of the Issuer shall promptly appoint a successor firm of Independent
certified public accountants of recognized international reputation. The fees of
such Independent certified public accountants and its successor shall be payable
by the Issuer as Administrative Expenses. Any agreement pursuant to which such
Independent certified public accountants are appointed shall contain limited
recourse and non-petition language as against the Issuer equivalent to that
contained in this Indenture. In the event such firm requires the Trustee to
agree to the procedures performed by such firm, the Issuer hereby directs the
Trustee to so agree; it being understood and agreed that the Trustee will
deliver such letter of agreement in conclusive reliance on the foregoing
direction of the Issuer, and the Trustee shall make no inquiry or investigation
as to, and shall have no obligation in respect of, the sufficiency, validity or
correctness of such procedures.

(b) On or before the Business Day prior to the Payment Date occurring in August
of each year (commencing in August 2013) (each such date, a “Report Date”), the
Issuer shall cause to be delivered to the Trustee, the Collateral Administrator
and the Collateral Manager a statement from a firm of Independent certified
public accountants indicating (i) that such firm has reviewed the Valuation
Reports and Redemption Date Statements received since the last review and
applicable information from the Trustee, (ii) that the calculations within those
Valuation Reports and Redemption Date Statements have been performed in
accordance with the applicable provisions of this Indenture and (iii) the
Aggregate Principal Amount of the Pledged Obligations as of the immediately
preceding Payment Date; provided, however, that in the event of a conflict
between such firm of Independent certified public accountants and the Issuer
with respect to any matter in this Section 10.7, the determination by such firm
of Independent certified public accountants shall be conclusive. In the event
such Independent certified public accountants require the Trustee, the
Collateral Administrator or the Collateral Manager to agree to the procedures to
be performed by such firm in any of the reports required to be prepared pursuant
to this Section 10.7, the Issuer shall direct the Trustee, the Collateral
Administrator or

 

135



--------------------------------------------------------------------------------

the Collateral Manager in writing to so agree; it being understood and agreed
that the Trustee, the Collateral Administrator or the Collateral Manager shall
deliver such letter of agreement in conclusive reliance upon the direction of
the Issuer, and the Issuer has not made any independent inquiry or investigation
as to, and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures. Notwithstanding anything to the
contrary herein, if the Trustee, the Collateral Administrator or the Collateral
Manager fails during the 30-day period prior to any Report Date to execute any
documentation required by the Independent certified public accountants selected
by the Issuer prior to the delivery of any report contemplated by this
Section 10.7 within ten Business Days of a request therefor from the Issuer or
the Independent certified public accountants, then the Issuer shall have no
obligation to furnish any report to be delivered on such Report Date pursuant to
this Section 10.7.

(c) Any statement delivered to the Trustee pursuant to subclause (b) above shall
be delivered (or otherwise made available) by the Trustee to any Holder of
Class A Notes (or its designee) upon written request therefor.

Section 10.8 Additional Reports.

In addition to the information and reports specifically required to be provided
pursuant to the terms of this Indenture, the Issuer (at its expense), or the
Collateral Manager on behalf of the Issuer, shall compile and the Issuer shall
then provide the Holders of any Class A Notes (upon request of a Majority of the
Class A Notes), with all information or reports delivered to the Trustee
hereunder, and such additional information as a Majority of the Class A Notes
may from time to time reasonably request and the Issuer shall reasonably
determine may be obtained and provided without unreasonable burden or expense.
Such a request from a Holder (or its designee) may be submitted directly to the
Trustee and then such request shall be forwarded to the Issuer for processing.
Such request from a Holder (or its designee) shall be submitted to the Trustee
by delivery of a written request in the form of Exhibit D attached hereto.

Section 10.9 Procedures Relating to the Establishment of Issuer Accounts
Controlled by the Trustee.

(a) (i) Notwithstanding any term in this Indenture to the contrary and
notwithstanding the terms of Part 5 of Article 8 of the UCC, to the extent
applicable, with respect to Loans and Participations delivered to the Trustee,
any custodian acting on its behalf, or the Bank acting as Issuer Accounts
Securities Intermediary pursuant to the provisions of this Indenture, the
Trustee, any custodian acting on its behalf, or the Bank acting as, Issuer
Accounts Securities Intermediary shall be obligated to receive and hold until
released pursuant to the terms of this Indenture the items delivered or caused
to be delivered to it by the Issuer or the Collateral Manager, and to hold the
same in its custody in accordance with the terms of this Indenture but shall
have no further obligation with respect to, or be obligated to take (or to
determine whether there has been taken) any action in connection with the
delivery of such Loans or Participations. Without limiting the foregoing, in no
instance shall the Trustee, any such custodian or the Bank acting as Issuer
Accounts Securities Intermediary be under any duty or obligation to examine the
underlying credit agreement, loan agreement, participation agreement, indenture,
trust agreement or similar instrument that may be applicable to any Loan or
Participation in order to determine (or otherwise to determine under applicable
law) whether sufficient actions have been taken and

 

136



--------------------------------------------------------------------------------

documents delivered (including without limitation, any requisite obligor or
agent bank consents, notices or filings) in order to properly assign, transfer,
or otherwise convey title to such Loans or Participations.

(ii) In connection with the delivery of any Loan or Participation, the Issuer or
the Collateral Manager shall send to the Trustee and the Collateral
Administrator a trade ticket or transmittal letter (in form and content mutually
reasonably acceptable to them), which shall, at a minimum (in addition to other
appropriate information with regard to the subject Loan or Participation as may
be mutually agreed upon between the Collateral Administrator and the Collateral
Manager), (i) specify the purchase price for such Loan or Participation, and
(ii) identify the Loan or Participation and its material amount, payment and
interest rate terms. Each of the Trustee, the Collateral Administrator, any
custodian acting on its behalf and the Bank acting as Issuer Accounts Securities
Intermediary shall be entitled to assume the genuineness, validity and
enforceability of each such note, certificate, instrument and agreement
delivered to it in connection with the delivery of a Loan or Participation, and
to assume that each is what it purports on its face to be, and to assume the
genuineness and due authority of all signatures appearing thereon.

(b) Nothing in this Section 10.9 shall impose upon the Issuer Accounts
Securities Intermediary the duties, obligations or liabilities of the Trustee;
and nothing herein shall impose upon the Trustee the duties, obligations or
liabilities of the Issuer Accounts Securities Intermediary.

Section 10.10 Notices to Holders of Class A Notes.

Each Monthly Report and Valuation Report shall contain or shall have attached to
it a notice to the Holders of the Class A Notes stating that (A) each Holder of
a beneficial interest in the Class A Notes shall be deemed to have
(i) represented that the Holder is both (1) a Qualified Institutional Buyer and
(2) a Qualified Purchaser and (ii) made all other representations set forth in
the legends of the applicable Class A Notes, (B) the Issuer shall have the right
to refuse to honor a transfer of the Class A Notes to a person who does not
satisfy the requirements set forth in subclause (A) of this Section 10.10 and
(C) pursuant to Section 2.12, the Issuer may require a Non-Permitted Holder to
transfer its interest in the Class A Notes to a Person that is not a
Non-Permitted Holder within 30 days of receiving notice to such effect from the
Issuer and, if such Non-Permitted Holder fails to transfer its Class A Notes,
the Issuer shall have the right, without further notice to the Non-Permitted
Holder, to sell such Class A Notes or interest in Class A Notes to a purchaser
selected by the Issuer that is not a Non-Permitted Holder on such terms as the
Issuer may choose. To the extent a notice is sent to a Holder of Global Notes,
the Trustee will request such Holder to send the notice to the beneficial owners
of such Class A Notes.

 

137



--------------------------------------------------------------------------------

Section 10.11 Reports to Rating Agencies and Additional Recipients. In addition
to the information and reports specifically required to be provided to each
Rating Agency pursuant to the terms of this Indenture, the Issuer shall provide
(i) each Rating Agency with all information or reports delivered to the Trustee
hereunder (with the exception of any Accountants’ Report), (ii) notification to
S&P of any Specified Amendment, and (iii) notification to S&P of any Specified
Event, in each case which notifications may take the form of the delivery of the
Monthly Report; provided that the Issuer shall provide (x) such additional
information with respect to any of the foregoing as the Rating Agency may
reasonably request, (y) to S&P, with respect to any Collateral Obligation that
is the subject of a rating estimate, private rating or confidential rating by
S&P, access to the relevant information website or distribution list in respect
of such Collateral Obligation, or if no such website or distribution list is
available, within 10 Business Days of each Payment Date, any updates to the
information in respect of such Collateral Obligation required for purposes of
the annual rating review pursuant to Section 7.25(b) and (z) any other
information that either Rating Agency may from time to time reasonably request.

ARTICLE XI.

APPLICATION OF MONIES

Section 11.1 Disbursements of Monies from Payment Account.

(a) Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section and Section 13.1, on or, with respect to
amounts referred to in Section 11.1(d), before each Payment Date or the Stated
Maturity, the Trustee shall disburse amounts transferred to the Payment Account
from the Interest Collection Account and, to the extent permitted hereunder,
from the Principal Collection Account pursuant to Section 10.2, Section 10.3,
Section 2.7 or Section 3.4 as follows and for application by the Trustee in
accordance with the following priorities (collectively, the “Priority of
Payments”):

(A) On each Payment Date and on the Stated Maturity, Interest Proceeds shall be
applied as follows:

(i) to the payment of taxes of the Issuer, if any, and any governmental fee,
including all filing, registration and annual return fees payable by the Issuer;

(ii) to the payment of accrued and unpaid Administrative Expenses constituting
(x) fees of the Trustee and reimbursement of expenses (including indemnity
payments) of the Trustee pursuant to the terms of this Indenture and (y) fees
and reimbursement of expenses (including indemnity payments) of the Collateral
Administrator under the Collateral Administration Agreement; provided, however,
that total payments pursuant to this subclause (ii) shall not exceed, on any
Payment Date other than the initial Payment Date, an amount equal to a
percentage of the Aggregate Principal Amount of the Collateral Portfolio equal
to an annual rate of 0.02%, measured as of the beginning of the Due Period
preceding such Payment Date; and, with respect to the initial Payment Date,
0.005% (not annualized) of the Aggregate Principal Amount of the Collateral
Portfolio, measured as of the beginning of the Due Period preceding such Payment
Date;

 

138



--------------------------------------------------------------------------------

(iii) to the payment, (in the order set forth in the definition of
Administrative Expenses), of (a) first, remaining accrued and unpaid
Administrative Expenses (other than indemnity payments) of the Issuer including
other amounts payable by the Issuer to the Collateral Manager under the
Collateral Management Agreement (excluding any Collateral Management Fee), and
to the Trustee and the Collateral Administrator constituting Administrative
Expenses (other than indemnity payments) not paid pursuant to subclause
(ii) above, and (b) second, remaining accrued and unpaid Administrative Expenses
of the Issuer constituting indemnity payments; provided, however, that such
payments pursuant to this subclause (iii), shall not exceed an amount equal on
any Payment Date (when taken together with any Administrative Expenses paid
during the period since the preceding Payment Date or, in the case of the
initial Payment Date, the Closing Date) to $200,000 per annum;

(iv) to the payment to the Collateral Advisor of, first, the current Collateral
Advisory Fee and, then, any accrued and previously unpaid Collateral Advisory
Fee;

(v) to the payment of the Class A Interest Distribution Amount;

(vi) (A) first, on or after the Effective Date, in the event that the Class A
Par Value Test is not satisfied on the immediately preceding Determination Date
or, on or after the Second Determination Date, the Class A Interest Coverage
Test is not satisfied on the immediately preceding Determination Date, then
after giving effect to the payment of any Interest Proceeds prior to this
subclause (vi), to the mandatory redemption of the Class A Notes, at the
Redemption Price, to the extent necessary to satisfy the Class A Par Value Test
and the Class A Interest Coverage Test, as applicable, or until the Class A
Notes have been paid in full, and (B) second, upon the occurrence of an S&P
Rating Confirmation Failure, to (x) the purchase of additional Collateral
Obligations, and/or (y) the redemption of the Class A Notes at the Redemption
Price, collectively to the extent necessary for S&P to provide written
confirmation of the Initial Rating of the Class A Notes;

(vii) to the payment, first, pari passu, of any accrued and unpaid fees and
expenses of the Trustee and the Collateral Administrator and second, in the
order set forth in the definition of Administrative Expenses, of any accrued and
unpaid Administrative Expenses of the Issuer (including, for the avoidance of
doubt and without limitation, (1) indemnities and amounts payable by the Issuer
to the Trustee and the Collateral Administrator and (2) indemnities and amounts
payable by the Issuer to the Collateral Manager under the Collateral Management
Agreement (other than any Collateral Management Fee)), in each case to the
extent not paid pursuant to subclauses (ii) and (iii) above;

(viii) to the payment to the Collateral Manager of, first, the current
Collateral Management Fee in accordance with the terms of the Collateral
Management Agreement and, then, any accrued and previously unpaid Collateral
Management Fee; and

 

139



--------------------------------------------------------------------------------

(ix) the balance of Interest Proceeds to the Issuer for distribution to the
Equity Owner as a dividend payment thereon or as a final distribution in
redemption thereof, as applicable.

(B) Without limiting any other applicable provisions of this Indenture, on each
Payment Date and on the Stated Maturity, Principal Proceeds will be distributed
in the following order of priority:

(i) to the payment of the amounts referred to in subclauses (i) through (v) of
clause (A) of this Section 11.1(a) (in the order of priority set forth therein),
but only to the extent not paid in full thereunder;

(ii) to the payment of the amount referred to in subclause (vi) of clause (A) of
this Section 11.1(a) (in the order of priority set forth therein), but only to
the extent not paid in full thereunder;

(iii) during the Reinvestment Period, to the purchase of Collateral Obligations
or to the Principal Collection Account for investment in Eligible Investments
pending purchase of Collateral Obligations at a later date in accordance with
the Reinvestment Criteria;

(iv) after the Reinvestment Period, to the payment of principal of the Class A
Notes, at the Redemption Price;

(v) after the Class A Notes have been paid in full, to the amounts referred to
in subclause (vii) of clause (A) of this Section 11.1(a) (in the order of
priority set forth therein), but only to the extent not paid in full thereunder;

(vi) to the payment to the Collateral Manager of the current Collateral
Management Fee in accordance with the terms of the Collateral Management
Agreement and then, any accrued and previously unpaid Collateral Management Fee,
in each case, to the extent not paid pursuant to subclause (viii) of clause
(A) of this Section 11.1(a); and

(vii) the balance of Principal Proceeds to the Issuer for distribution to the
Equity Owner as a dividend payment thereon or as a final distribution in
redemption thereof, as applicable.

The calculation of the Class A Par Value Test on any Measurement Date on or
after the Effective Date shall be made by giving effect to all payments to be
made pursuant to all subclauses of the Priority of Payments as applicable,
payable on the Payment Date following such Measurement Date.

(C) On each Payment Date on which an optional redemption, pursuant to the
procedures described in Article IX, Liquidation Proceeds shall be applied as
follows:

(i) to the payment of the amounts referred to in subclause (i) of clause (B) of
this Section 11.1(a), in such order of priority;

 

140



--------------------------------------------------------------------------------

(ii) without duplication of the amounts paid above, to the payment of all or a
portion of the Class A Notes then Outstanding, as applicable, at the Redemption
Price plus accrued and unpaid interest thereon;

(iii) to the payment of the amount referred to in subclause (vii) of Clause
(A) of Section 11.1(a) (in the order of priority set forth therein);

(iv) to the payment to the Collateral Manager of, first, the current Collateral
Management Fee in accordance with the terms of the Collateral Management
Agreement and, then, any accrued and previously unpaid Collateral Management
Fee; and then

(v) the balance of Liquidation Proceeds to the Issuer for distribution to the
Equity Owner as a dividend payment thereon or as a final distribution in
redemption thereof, as applicable.

(D) After an Event of Default has occurred and is continuing, all Interest
Proceeds, Principal Proceeds and any other available funds in the Issuer
Accounts will be distributed in the following order of priority:

(i) to the payment of the amounts referred to in subclauses (i), through (iv) of
Clause (A) of Section 11.1(a) (in the order of priority set forth therein);

(ii) to the payment (1) first, of the Class A Interest Distribution Amount,
(2) second, of principal of the Class A Notes, until the Class A Notes have been
paid in full, and (3) third, of the amount referred to in subclause (vii) of
Clause A of Section 11.1(a) (in the order of priority set forth therein);

(iii) to the payment to the Collateral Manager of the current Collateral
Management Fee in accordance with the terms of the Collateral Management
Agreement and then, any accrued and previously unpaid Collateral Management Fee;
and

(iv) the balance of such funds, if any, to the Issuer for distribution to the
Equity Owner as a final distribution in redemption thereof, as applicable.

(b) Not later than 12:00 noon, New York time, on the Business Day preceding each
Payment Date, the Issuer shall, pursuant to Section 10.3(c), remit or cause to
be remitted to the Trustee for deposit in the Payment Account an amount of Cash
sufficient to pay the amounts described in Section 11.1(a) required to be paid
on such Payment Date.

(c) If on any Payment Date the amount available in the Payment Account from
amounts received in the related Due Period is insufficient to make the full
amount of the disbursements required by the statements furnished by the Issuer
pursuant to Section 10.6, the Trustee shall make the disbursements called for in
the order and according to the priority set forth under Section 11.1(a) above,
subject to Article XIII, to the extent funds are available therefor.

(d) Notwithstanding anything to the contrary contained herein, Interest Proceeds
may be applied to the payment of Administrative Expenses of the Issuer on days
other than Payment

 

141



--------------------------------------------------------------------------------

Dates; provided, that, in any Due Period such payments shall not exceed an
amount equal on any Payment Date (when taken together with any Administrative
Expenses paid during the period since the preceding Payment Date or, in the case
of the initial Payment Date, the Closing Date) to $200,000 per annum; provided,
further, that (1) such payments do not exceed the amounts permitted to be paid
on the related Payment Date pursuant to section 11.1(a)(A)(iii) and
(2) sufficient Interest Proceeds have theretofore been received to cover such
payments.

ARTICLE XII.

SALE OF COLLATERAL OBLIGATIONS; SUBSTITUTION

Section 12.1 Sale of Collateral Obligations.

For so long as no Event of Default has occurred and is continuing, the
Collateral Manager may direct the Trustee, on behalf of the Issuer, in writing
to (1) sell, and the Trustee shall sell, in the manner directed by the
Collateral Manager (i) any Equity Security, (ii) any Defaulted Obligation,
(iii) any Withholding Tax Security or (iv) any other Collateral Obligation or
(2) exchange a Defaulted Obligation for an Exchanged Defaulted Obligation, in
each case, in accordance with, and subject to, any applicable limitations on
amounts and other requirements set forth herein. The Collateral Manager may
direct the Trustee to sell any Credit Risk Obligation at any time without
restriction.

(a) Credit Improved Obligations. The Collateral Manager may direct the Trustee
to sell any Credit Improved Obligation either:

(i) at any time if (A) the Sale Proceeds from such sale are at least equal to
the Investment Criteria Adjusted Balance of such Credit Improved Obligation or
(B) after giving effect to such sale, the Aggregate Principal Amount of all
Collateral Obligations (excluding the Collateral Obligation being sold but
including, without duplication, the anticipated net proceeds of such sale), plus
Eligible Investments constituting Principal Proceeds, will be greater than the
Reinvestment Target Par Balance; or

(ii) solely during the Reinvestment Period, if the Collateral Manager reasonably
believes prior to such sale that either (A) after giving effect to such sale and
subsequent reinvestment, the Aggregate Principal Amount of all Collateral
Obligations (excluding the Collateral Obligation being sold but including,
without duplication, the Collateral Obligation being purchased and the
anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation), plus Eligible Investments
constituting Principal Proceeds, will be greater than the Reinvestment Target
Par Balance, or (B) it will be able to enter into one or more binding
commitments to reinvest all or a portion of the proceeds of such sale, in
compliance with the Investment Criteria, in one or more additional Collateral
Obligations with an Aggregate Principal Amount at least equal to the Investment
Criteria Adjusted Balance of such Credit Improved Obligation within 20 Business
Days after such sale.

(b) Discretionary Sales. The Collateral Manager may direct the Trustee to sell
any Collateral Obligation (each such sale, a “Discretionary Sale”) at any time
if after giving effect to such sale, the Aggregate Principal Amount of all
Discretionary Sales effected during the

 

142



--------------------------------------------------------------------------------

preceding 12 calendar months (or, for the year 2012) is not greater than 25% of
the sum of (A) the Aggregate Principal Amount of the Collateral Obligations plus
(B) amounts on deposit in the Principal Collection Account as of the first day
of such 12 calendar month period provided that (1) the Collateral Manager shall
use its commercially reasonable efforts to purchase (on behalf of the Issuer),
within 30 days after the settlement date on which such Collateral Obligation is
sold, one or more additional Collateral Obligations having an Aggregate
Principal Amount at least equal to the Aggregate Principal Amount of the
Collateral Obligation that was sold; provided, that after the end of the
Reinvestment Period, no Discretionary Sale of any Collateral Obligation may take
place unless, after giving effect to such sale, (1) the Aggregate Principal
Amount of all Collateral Obligations and Eligible Investments constituting
Principal Proceeds (including, without duplication, the anticipated net proceeds
of the sale) will be greater than the Reinvestment Target Par Balance, or
(2) the Sale Proceeds from such Discretionary Sale are at least equal to the
Investment Criteria Adjusted Balance of such Collateral Obligation.

(c) Sale of Equity Securities and Withholding Tax Securities.

An Equity Security or a Withholding Tax Security may be sold during or after the
Reinvestment Period. If the proposed sale occurs:

(i) during the Reinvestment Period, for so long as no Event of Default has
occurred and is continuing, the Collateral Manager on behalf of the Issuer will
use commercially reasonable efforts to direct the reinvestment of the Sale
Proceeds in one or more Substitute Collateral Obligations prior to the end of
the Permitted Reinvestment Period; or

(ii) after the Reinvestment Period or if an Event of Default has occurred and is
continuing, the Collateral Manager will instruct the Issuer to apply the Sale
Proceeds thereof in accordance with the Priority of Payments.

(d) Conversion into Equity Securities and Sale of Exchanged Equity Securities.

(i) A Collateral Obligation that is a convertible security may be voluntarily
converted into an Equity Security by the Issuer only if (1) on any Determination
Date on or after the Effective Date, the Class A Par Value Test is satisfied or
is improved following such conversion and (2) on any Determination Date on or
after the Second Determination Date, the Class A Interest Coverage Test is
satisfied or is improved following such conversion and, in each case the Issuer
makes a good faith effort to enter into an agreement to sell such Equity
Security in accordance with the timing specified in subclause (d)(ii)(I) of this
Section 12.1. For the avoidance of doubt, this paragraph will not be applicable
to a purchase or exchange of an Exchanged Equity Security pursuant to
Section 12.1(f).

(ii) Unless acquired in connection with a default, the Collateral Manager shall
make a good faith effort to sell, and direct the Trustee in writing to sell, any
Exchanged Equity Security within (I) in the case of an Exchanged Equity Security
received in connection with an optional conversion at the option of the Holder
thereof, five Business Days of the later of (A) the first date on which the
Issuer may, in compliance with

 

143



--------------------------------------------------------------------------------

applicable laws, legally sell, assign or transfer such Exchanged Equity Security
and (B) notice of receipt thereof, (II) in the case of an Exchanged Equity
Security not subject to subclause (I) and in the event that any of the Coverage
Tests are not satisfied on any Measurement Date following the receipt by the
Issuer of such Exchanged Equity Security, 60 days after the first date following
such Measurement Date on which the Issuer may, in compliance with applicable
laws, legally sell, assign or transfer such Exchanged Equity Security or (III)
in all other cases, one year after the first date on which the Issuer may, in
compliance with applicable laws, legally sell, assign or transfer such Exchanged
Equity Security.

(e) Sale of Defaulted Obligations.

The Collateral Manager will, if it believes such sale to be practicable,
instruct the Trustee in writing to sell, and the Trustee shall sell, any
Defaulted Obligation at any time; provided, however, that during the
Reinvestment Period the Collateral Manager will use its commercially reasonable
efforts to purchase (on behalf of the Issuer) within 90 Business Days after the
settlement date for such sale of a Defaulted Obligation, one or more additional
Collateral Obligations having an Aggregate Principal Amount at least equal to
the Sale Proceeds received from such sale (excluding Sale Proceeds that
constitute Interest Proceeds). After the Reinvestment Period, the Collateral
Manager will instruct the Trustee to apply the Sale Proceeds of Defaulted
Obligations in accordance with the Priority of Payments. For the avoidance of
doubt, the exchange of a Defaulted Obligation for an Exchanged Defaulted
Obligation pursuant to Section 12.1(f) shall not be deemed to be a sale of a
Defaulted Obligation and for purposes of the calculation of Principal Balance,
the ownership period for such Exchanged Defaulted Obligation shall include the
ownership period for the Defaulted Obligation exchanged therefor.

(f) Exchange of Defaulted Obligations.

Notwithstanding the provisions set forth under Section 12.1(d), at any time, the
Collateral Manager may instruct the Trustee in writing to exchange a Defaulted
Obligation for (i) another Defaulted Obligation (an “Exchanged Defaulted
Obligation”) or (ii) an Exchanged Equity Security, for so long as at the time of
or in connection with such exchange:

(i) such Exchanged Defaulted Obligation or Exchanged Equity Security is issued
by the same obligor as the Defaulted Obligation (or an Affiliate of or successor
to such obligor or an entity that succeeds to substantially all of the assets of
such obligor) and, in the case of such Exchanged Defaulted Obligation, ranks in
right of payment no more junior than the Defaulted Obligation for which it was
exchanged; provided that if the Issuer is also required to pay an amount for
such Exchanged Defaulted Obligation or Exchanged Equity Security, the Issuer may
use Interest Proceeds to effect such payment for so long as, after giving effect
to such purchase, there would be sufficient proceeds in the Interest Collection
Account to pay all amounts required to be paid pursuant to the Priority of
Payments prior to any distributions to the Equity Owner on the next succeeding
Payment Date;

(ii) in the case of an Exchanged Defaulted Obligation, (1) on any Determination
Date on or after the Effective Date, if the Class A Par Value Test is not

 

144



--------------------------------------------------------------------------------

satisfied following such exchange, then such Class A Par Value Test is at least
as close to being satisfied after such exchange as prior to such exchange and
(2) on any Determination Date on or after the Second Determination Date, if the
Class A Interest Coverage Test is not satisfied following such exchange, then
such Class A Interest Coverage Test is at least as close to being satisfied
after such exchange as prior to such exchange;

(iii) in the case of an Exchanged Defaulted Obligation, the expected total
recovery proceeds of such Exchanged Defaulted Obligation, as determined by the
Collateral Manager, must be no less than the expected total recovery proceeds of
the Defaulted Obligation for which it was exchanged; and

(iv) as determined by the Collateral Manager, in the case of an Exchanged
Defaulted Obligation, if any Concentration Limitation is not satisfied following
such exchange, then any such Concentration Limitation is at least as close to
being satisfied as prior to such exchange.

(g) Application of Sale Proceeds. During the Reinvestment Period, all Sale
Proceeds shall be applied to purchase additional Collateral Obligations in
accordance with the Reinvestment Criteria and Section 3.4(a), as applicable, or
to purchase Eligible Investments in accordance with the last paragraph of
Section 12.2(a), or shall be applied in accordance with the Priority of Payments
applicable thereto on the next succeeding Payment Date. After the Reinvestment
Period, no Principal Proceeds may be reinvested in Collateral Obligations at any
time.

(h) Sales of Eligible Investments. Except as otherwise expressly provided
herein, none of the Issuer, the Collateral Manager or the Trustee may at any
time sell or permit the sale of any Eligible Investment prior to its maturity
date if the Issuer or the Collateral Manager, as the case may be, determines
that such Eligible Investment will sell at a price that is below the par value
of such Eligible Investment.

(i) Collateral Acquisition and Disposition Terms. Any transaction involving the
purchase or sale of Collateral effected under this Indenture shall be conducted
on terms no less favorable to the Issuer than terms prevailing in the market.

(j) Sales Prior to Stated Maturity. On or prior to the date that is two Business
Days prior to the Stated Maturity of the last Outstanding Class A Note, the
Collateral Manager shall direct the Trustee in writing to sell, and the Trustee
shall sell, all Collateral Obligations and other securities to the extent
necessary such that no Collateral Obligations or other securities will be
expected to be held by the Issuer on or after such date, and the Trustee shall
sell such Collateral Obligations and such other securities in accordance with
the direction of the Collateral Manager. The settlement dates for any such sales
of Collateral Obligations and other securities shall be no later than two
Business Days prior to the Stated Maturity of the last Outstanding Class A Note.

(k) Reinvestment in Collateral Obligations. Whenever the Collateral Manager is
required to use commercially reasonable efforts to direct the reinvestment of
Sale Proceeds on behalf of the Issuer under this Section, such reinvestment
shall be subject to market conditions and the availability and suitability of
available investments.

 

145



--------------------------------------------------------------------------------

Section 12.2 Trading Restrictions.

A Collateral Obligation (other than an Exchanged Defaulted Obligation, which
need not satisfy these tests to be included) will be eligible for inclusion in
the Collateral only if subclause (a) below is satisfied (collectively, the
“Reinvestment Criteria”). The Reinvestment Criteria are not required to be
satisfied during the Initial Investment Period; provided, that the Collateral
Manager on behalf of the Issuer shall obtain the consent of the Majority of the
Controlling Class prior to the purchase of any Collateral Obligation, in
accordance with Section 12.2(b) below.

(a) During the Reinvestment Period but after the Initial Investment Period:

(i) with respect to any reinvestment of Principal Proceeds (other than those
amounts described in subclause (ii) of the definition thereof), (1) on the
Effective Date and any subsequent Measurement Date, if the Class A Par Value
Test is not satisfied following such reinvestment, then such Class A Par Value
Test is at least as close to being satisfied after such reinvestment as prior to
such reinvestment and (2) on the Second Determination Date and any subsequent
Measurement Date, if the Class A Interest Coverage Test is not satisfied
following such reinvestment, then such Class A Interest Coverage Test is at
least as close to being satisfied after such reinvestment as prior to such
reinvestment;

(ii) with respect to any reinvestment of Principal Proceeds described in
subclause (ii) of the definition thereof, (1) on the Effective Date and any
subsequent Measurement Date, the Class A Par Value Test is satisfied following
such reinvestment and (2) on the Second Determination Date and any subsequent
Measurement Date, the Class A Interest Coverage Test is satisfied following such
reinvestment;

(iii) on and after the Effective Date, the Collateral Quality Tests are
satisfied after such reinvestment or if any Collateral Quality Test is not
satisfied after such reinvestment, it is maintained or improved after such
reinvestment; provided, that during the Reinvestment Period, the S&P CDO Monitor
Test is not required to be satisfied with respect to the sale of Defaulted
Obligations, Credit Risk Obligations or Equity Securities and the reinvestment
of the proceeds of any such sale;

(iv) no Event of Default exists at the time such Reinvestment Criteria are
applied;

(v) in the case of an additional Collateral Obligation purchased with the
proceeds from the sale of a Credit Risk Obligation or a Defaulted Obligation,
either (1) the Aggregate Principal Amount of all additional Collateral
Obligations purchased with the proceeds from such sale will at least equal the
Sale Proceeds from such sale, (2) the Aggregate Principal Amount of the
Collateral Obligations will be maintained or increased (when compared to the
Aggregate Principal Amount of the Collateral Obligations immediately prior to
such sale) or (3) the Aggregate Principal Amount of all Collateral Obligations
(excluding the Collateral Obligation being sold but including,

 

146



--------------------------------------------------------------------------------

without duplication, the Collateral Obligation being purchased and the
anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation), plus Eligible Investments
constituting Principal Proceeds, will be greater than the Reinvestment Target
Par Balance and (B) in the case of any other purchase of additional Collateral
Obligations purchased with the proceeds from the sale of a Collateral
Obligation, either (1) the Aggregate Principal Amount of the Collateral
Obligations will be maintained or increased (when compared to the Aggregate
Principal Amount of the Collateral Obligations immediately prior to such sale)
or (2) the Aggregate Principal Amount of all Collateral Obligations (excluding
the Collateral Obligation being sold but including, without duplication, the
Collateral Obligation being purchased and the anticipated cash proceeds, if any,
of such sale that are not applied to the purchase of such additional Collateral
Obligation), plus Eligible Investments constituting Principal Proceeds, will be
greater than the Reinvestment Target Par Balance;

(vi) a Majority of the Controlling Class shall have approved the purchase of
such Collateral Obligation, in accordance with Section 12.2(b) below; and

(vii) with respect to the Collateral Portfolio, the Concentration Limitations
shall be satisfied following such reinvestment;

For the avoidance of doubt, Sale Proceeds may be invested in Eligible
Investments, each with a maturity date not to exceed the date that is one
Business Day prior to the Payment Date next succeeding the Due Period in which
such Sale Proceeds are received, pending investment in Collateral Obligations.

The Reinvestment Criteria will be measured immediately before the Issuer commits
to purchase or purchases a Collateral Obligation, and are designed to compare
(i) the Collateral Portfolio before the proposed addition of a Collateral
Obligation to the Collateral Portfolio and (ii) the Collateral Portfolio
immediately after such Collateral Obligation is added to the Collateral
Portfolio. Accordingly, when used with respect to the Reinvestment Criteria, the
phrase “prior to such reinvestment” shall mean the following:

(i) immediately prior to the sale of the related Collateral Obligation, with
respect to the reinvestment of the Sale Proceeds of a Collateral Obligation
other than an Equity Security, a Withholding Tax Security or a Defaulted
Obligation; or

(ii) immediately prior to the reinvestment of the Sale Proceeds of an Equity
Security, a Withholding Tax Security or a Defaulted Obligation.

(b) In connection with the purchase of a Collateral Obligation and prior to
entering into a commitment to purchase such Collateral Obligation, the Issuer,
or the Collateral Manager on behalf of the Issuer, shall comply with the
following procedure:

(i) each proposed purchase of a Collateral Obligation shall be submitted in
writing for approval to the Holders of the Class A Notes;

 

147



--------------------------------------------------------------------------------

(ii) the Majority of the Controlling Class shall have the right to request (and
upon receipt of such request, the Collateral Manager shall promptly provide) the
following information with respect to the Collateral Obligation identified for
purchase: (1) the Reference Instrument (including the collateral and security
documents) relating to such Collateral Obligation; (2) audited financial
statement for the previous most recently ended three years of the obligor of
such Collateral Obligation; (3) quarterly statements for the previous most
recently ended eight fiscal quarters of the obligor of such Collateral
Obligation; (4) any appraisal or valuation reports conducted by third parties;
(5) any other information customary and typical in performing a detailed credit
analysis and as reasonably requested by the Majority of the Controlling Class
(collectively, the “Diligence Information”);

(iii) upon receipt of the request for approval and any requested Diligence
Information, as set forth in clauses (i) and (ii) above, the Majority of the
Controlling Class shall, within 5 Business Days, either (x) approve the purchase
of such Collateral Obligation and, in connection with such approval, determine
the Market Value for such Collateral Obligation as of the approval date, or
(y) reject the purchase of such Collateral Obligation.

(c) In connection with the Issuer’s holding of a Collateral Obligation and for
as long as such Collateral Obligation remains part of the Collateral Portfolio,
the Issuer, or the Collateral Manager on behalf of the Issuer, shall use
commercially reasonable efforts to provide, as soon as practically available,
provide the Holders of the Class A Notes with the Diligence Information
referenced to in subclause (b)(ii) above.

(d) Notwithstanding anything to the contrary herein, for the avoidance of doubt,
there shall be no reinvestment in any Collateral Obligations after the end of
the Reinvestment Period.

 

148



--------------------------------------------------------------------------------

Section 12.3 Affiliate Transactions. The Issuer will not have the right or
ability to sell to an Affiliate any Collateral Obligation acquired from an
Affiliate except for (a) required repurchase obligations or other permitted
transactions pursuant to the Asset Transfer Agreement (such repurchase,
“Permitted Repurchases”), (b) if two dealer quotes for such Collateral
Obligation are available, sales to Affiliates conducted on terms and conditions
consistent with those of an arm’s-length transaction at fair market value so
long as the Collateral Manager obtains bid prices from at least two nationally
recognized dealers (unaffiliated with the Collateral Manager or its affiliates)
for such Collateral Obligation or (c) if two dealer quotes for such Collateral
Obligation are not available, sales to Affiliates conducted on terms and
conditions consistent with those of an arm’s-length transaction at a valuation
based on the bid price from a nationally recognized dealer (unaffiliated with
the Collateral Manager or its affiliates) for such Collateral Obligation or at
the valuation provided in the most recently available valuation report that the
Collateral Manager obtains on a quarterly basis from an Independent valuation
agent; provided, however, that in the case of Collateral Obligations that
previously were sold to the Issuer by an Affiliate (each, a “Prior Sold Asset”),
the aggregate principal amount of such Prior Sold Assets to be sold or
transferred to any such Affiliate pursuant to this clause (c), when aggregated
with the aggregate principal amount of all other Prior Sold Assets previously
sold or transferred to any Affiliate pursuant to this clause (c), is less than
or equal to 10% of the aggregate principal amount of all Collateral Obligations
acquired by the Issuer from any Affiliate as of the date of such proposed sale
or transfer.

ARTICLE XIII.

NOTEHOLDERS’ RELATIONS

Section 13.1 Subordination and Non-Petition.

(a) Anything in this Indenture or the Class A Notes to the contrary
notwithstanding, the Issuer agrees for the benefit of the Holders of the Class A
Notes that the rights of the Equity Owner to distribution by the Issuer and in
and to the Collateral, including any payment from Proceeds of Collateral, shall
be subordinate and junior to the Class A Notes, to the extent and in the manner
set forth in this Indenture including, as set forth in Section 11.1 and
hereinafter provided. If any Event of Default has occurred and has not been
cured or waived, and notwithstanding anything contained in Section 11.1 to the
contrary, interest on and principal of the Class A Notes shall be paid in full
in Cash (in order of priority) before any further payment or distribution is
made on account of the Equity Owner.

(b) In the event that notwithstanding the provisions of this Indenture, any
Holder of any Subordinate Interests shall have received any payment or
distribution in respect of such Subordinate Interests contrary to the provisions
of this Indenture, then, unless and until either the Class A Notes shall have
been paid in full in Cash in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Trustee, which shall pay and
deliver the same to the Holders of Class A Notes, as the case may be, in
accordance with this Indenture; provided, however, that, if any such payment or
distribution is made other than in Cash, it shall be held by the Trustee as part
of the Collateral and subject in all respects to the provisions of this
Indenture, including this Section 13.1.

 

149



--------------------------------------------------------------------------------

(c) The Issuer agrees with all Holders of Class A Notes that the Issuer shall
not demand, accept, or receive any payment or distribution in respect of such
Subordinate Interests in violation of the provisions of this Indenture,
including this Section 13.1. Nothing in this Section 13.1 shall affect the
obligation of the Issuer to pay Holders of Subordinate Interests.

(d) The Noteholders shall not have a right to receive from the Trustee or the
Registrar a list of the Noteholders.

(e) The Holders of the Class A Notes agree not to cause the filing of a petition
in bankruptcy against the Issuer prior to the date which is one year and one day
(or, if longer, the applicable preference period) after the payment in full of
principal of and interest on all the Class A Notes.

Section 13.2 Standard of Conduct.

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Holder under this Indenture, subject to the terms and
conditions of this Indenture, including Section 5.9, a Holder or Holders shall
not have any obligation or duty to any Person or to consider or take into
account the interests of any Person and shall not be liable to any Person for
any action taken by it or them or at its or their direction or any failure by it
or them to act or to direct that an action be taken, without regard to whether
such action or inaction benefits or adversely affects any Holder, the Issuer, or
any other Person, except for any liability to which such Holder may be subject
to the extent the same results from such Holder’s taking or directing an action,
or failing to take or direct an action, in bad faith or in violation of the
express terms of this Indenture.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Form of Documents Delivered to Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate of an Authorized Officer of the Issuer or the Collateral Manager
may be based, insofar as it relates to legal matters, upon a certificate or
opinion of, or representations by, counsel, unless such Authorized Officer
knows, or in the exercise of reasonable care should know, that the certificate
or opinion or representations with respect to the matters upon which his
certificate or opinion is based are erroneous. Any such certificate of an
Authorized Officer of the Issuer or the Collateral Manager or Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate of,
or representations by, the Issuer, the Collateral Manager or any other Person,
stating that the information with respect to such factual matters is in the
possession of the Issuer, the Collateral Manager or such other Person, unless
such Authorized Officer of the Issuer or the Collateral Manager or such counsel
knows that the certificate or

 

150



--------------------------------------------------------------------------------

representations with respect to such matters are erroneous. Any Opinion of
Counsel may also be based, insofar as it relates to factual matters, upon a
certificate of, or representations by, an Authorized Officer of the Issuer or
the Collateral Manager, stating that the information with respect to such
matters is in the possession of the Issuer or the Collateral Manager, unless
such counsel knows that the certificate or representations with respect to such
matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of the Issuer,
then notwithstanding that the satisfaction of such condition is a condition
precedent to the Issuer’s rights to make such request or direction, the Trustee
shall be protected in acting in accordance with such request or direction if it
does not have knowledge of the occurrence and continuation of such Default or
Event of Default as provided in Section 6.1(d).

Section 14.2 Acts of Noteholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders of
Class A Notes may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in Person or by an agent duly
appointed in writing, and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action or actions embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and conclusive in favor of the Trustee and the Issuer,
if made in the manner provided in this Section 14.2.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

(c) The principal amount, notional amount and registered numbers of Class A
Notes held by any Person, and the date of his holding the same, shall be proved
by the Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Class A Notes shall bind the Holder (and any
transferee thereof) of such Class A Note and of every Class A Note issued upon
the registration thereof or in exchange therefor or in lieu thereof, in respect
of anything done, omitted or suffered to be done by the Trustee, or the Issuer
in reliance thereon, whether or not notation of such action is made upon such
Class A Note.

 

151



--------------------------------------------------------------------------------

Section 14.3 Notices.

Except as otherwise expressly provided herein, any request, demand,
authorization, direction, instruction, notice, consent, waiver or Act of
Noteholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with any of the parties indicated
below shall be sufficient for every purpose hereunder if made, given, furnished
or filed in writing to and mailed, by first-class mail, hand delivered, sent by
overnight courier service guaranteeing next day delivery or by telecopy in
legible form at the following addresses:

(a) to the Trustee at, the Corporate Trust Office, facsimile number:
(212) 816-5527, Attention: Global Transaction Services – Lehigh River LLC, or at
any other address previously furnished in writing by the Trustee;

(b) to the Issuer, in care of FS Investment Corporation II, Cira Centre, 2929
Arch Street, Suite 675, Philadelphia, Pennsylvania 19104, facsimile number:
(215) 222-4649, Attention: Gerald F. Stahlecker, or at any other address
previously furnished in writing by the Issuer;

(c) to the Collateral Manager, Cira Centre, 2929 Arch Street, Suite 675,
Philadelphia, Pennsylvania 19104, facsimile number: (215) 222-4649, Attention:
Gerald F. Stahlecker, or at any other address previously furnished in writing by
the Collateral Manager;

(d) to the Collateral Administrator, 5400 Westheimer Court, Suite 760, Houston,
TX 77056, facsimile number: (866) 816-3203, Attention: Lehigh River LLC; and

(e) to S&P, 55 Water Street, 41st Floor, New York, New York 10041-0003 or by
facsimile in legible form to facsimile no. (212) 438 2655, Attention: Asset
Backed-CBO/CLO Surveillance or by electronic copy to CDO_Surveillance@sandp.com;
provided that (x) in respect of any request to S&P for a confirmation of its
Initial Ratings of the Class A Notes pursuant to Section 7.23, such request must
be submitted by email to CDOEffectiveDatePortfolios@sandp.com and (y) in respect
of any application for a ratings estimate by S&P in respect of a Collateral
Obligation, Information must be submitted to credit_estimates@sandp.com.

Section 14.4 Notices to Noteholders; Waiver.

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of Class A Notes of any event,

(a) such notice shall be sufficiently given to Holders of Class A Notes if in
writing and (i) mailed, first-class postage prepaid, to each Noteholder affected
by such event, at the address of such Holder as it appears in the Register or
(ii) if a Holder is located overseas and so requests, faxed to such Holder, at
the facsimile number of such Person as it appears in the Register, not earlier
than the earliest date and not later than the latest date, prescribed for the
giving of such notice; and

(b) such notice shall be in the English language.

 

152



--------------------------------------------------------------------------------

(c) Such notices will be deemed to have been given on the date of such mailing
or possible electronic transmission.

(d) The Trustee will deliver to the Holders of the Class A Notes any notice
requested to be so delivered by such Holder (at the expense of such requesting
Holder); provided, that the Trustee may decline to deliver any such notice that
it reasonably determines is contrary to any terms of this Indenture or any duty
or obligation it may have, or that may expose it to liability or that may be
contrary to law.

Neither the failure to mail (or otherwise furnish electronically) any notice,
nor any defect in any notice so mailed, to any particular Noteholder shall
affect the sufficiency of such notice with respect to other Holders of Class A
Notes. In case by reason of the suspension of regular mail service or by reason
of any other cause it shall be impractical to give such notice by mail or
facsimile, as the case may be, then such notification to Holders of Class A
Notes as shall be made with the approval of the Trustee shall constitute a
sufficient notification to such Holders for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee but such filing
shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

Section 14.5 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 14.6 Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer shall bind its
successors and assigns, whether so expressed or not.

Section 14.7 Severability.

In case any provision in this Indenture or in the Class A Notes shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 14.8 Benefits of Indenture.

Nothing in this Indenture or in the Class A Notes, expressed or implied, shall
give to any Person (other than the Collateral Manager and the Collateral
Administrator, who each shall be an express third party beneficiary of
Section 8.5 and the Granting Clause of this Indenture, the parties hereto and
their successors hereunder and the Holders of Class A Notes) any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

153



--------------------------------------------------------------------------------

Section 14.9 Governing Law.

THIS INDENTURE AND EACH SECURITY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

Section 14.10 Submission to Jurisdiction.

THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THE SECURITIES OR THIS INDENTURE, AND THE ISSUER AND THE TRUSTEE
HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH FEDERAL OR NEW YORK STATE COURT. THE ISSUER
AND THE TRUSTEE HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THAT THEY MAY
LEGALLY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING. THE ISSUER AND THE TRUSTEE IRREVOCABLY CONSENT TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY ACTION OR PROCEEDING BY THE MAILING OR
DELIVERY OF COPIES OF SUCH PROCESS TO IT AT THE OFFICE OF THE ISSUER’S AGENT SET
FORTH IN SECTION 7.4. THE ISSUER AND THE TRUSTEE AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

Section 14.11 Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 14.12 Waiver Of Jury Trial.

THE TRUSTEE, THE NOTEHOLDERS AND THE ISSUER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES HERETO. EACH OF THE ISSUER, THE
TRUSTEE, AND THE NOTEHOLDERS ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR SUCH PARTIES ENTERING INTO THIS AGREEMENT.

 

154



--------------------------------------------------------------------------------

Section 14.13 Legal Holiday.

In the event that the date of any Payment Date or Special Payment Date shall not
be a Business Day, then notwithstanding any other provision of the Class A Notes
or this Indenture, payment need not be made on such date, but may be made on the
next succeeding Business Day with the same force and effect as if made on the
nominal date of any such Payment Date or Special Payment Date, as the case may
be; provided that, in the case of the Class A Notes only, interest shall accrue
from and including the immediately preceding Payment Date to but excluding the
next Business Day following the nominal Payment Date.

ARTICLE XV.

ASSIGNMENT OF COLLATERAL MANAGEMENT AGREEMENT

Section 15.1 Assignment of Collateral Management Agreement.

(a) The Issuer, in furtherance of the covenants of this Indenture and as
security for the Secured Obligations and the performance and observance of the
provisions hereof, hereby assigns, transfers, conveys and sets over to the
Trustee, for the benefit of the Secured Parties, all of the Issuer’s estate,
right, title and interest in, to and under the Collateral Management Agreement
(except as set forth in the second proviso of this Section 15.1(a)), including
(i) the right to give all notices, consents and releases thereunder, (ii) the
right to take any legal action upon the breach of an obligation of the
Collateral Manager thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided, however, that notwithstanding anything
herein to the contrary, the Trustee shall not have the authority to execute any
of the rights set forth in subclauses (i) through (iv) above or may otherwise
arise as a result of the Grant until the occurrence of an Event of Default
hereunder and such authority shall terminate at such time, if any, as such Event
of Default is cured or waived; provided, however, further, that the assignment
made hereby does not include an assignment of the Issuer’s right to terminate
the Collateral Manager pursuant to Section 13 of the Collateral Management
Agreement or any other provision contained therein.

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Collateral Management
Agreement, nor shall any of the obligations contained in the Collateral
Management Agreement be imposed on the Trustee.

(c) Upon the retirement of the Class A Notes and the release of the Collateral
from the lien of this Indenture, this assignment and all rights herein assigned
to the Trustee for the benefit of the Secured Parties shall cease and terminate
and all the estate, right, title and interest of the Trustee in, to and under
the Collateral Management Agreement shall revert to the Issuer and no further
instrument or act shall be necessary to evidence such termination and reversion.

(d) The Issuer represents that the Issuer has not executed any other assignment
of the Collateral Management Agreement.

 

155



--------------------------------------------------------------------------------

(e) The Issuer agrees that this assignment is irrevocable, and that it will not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer will, from time to time, execute
all instruments of further assurance and all such supplemental instruments with
respect to this assignment as the Trustee may specify or as may be required to
maintain the perfection of the lien of this Indenture.

(f) The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Collateral Manager in the Collateral Management Agreement, to the
following:

(i) The Collateral Manager consents to the provisions of this assignment and
agrees to perform any provisions of this Indenture applicable to the Collateral
Manager subject to the terms of the Collateral Management Agreement.

(ii) The Collateral Manager acknowledges that, except as otherwise set forth in
Section 15.1(a), the Issuer is assigning all of its right, title and interest
in, to and under the Collateral Management Agreement to the Trustee for the
benefit of the Secured Parties.

(iii) The Collateral Manager shall deliver to the Trustee and the Collateral
Administrator duplicate original copies of all notices, statements,
communications and instruments delivered or required to be delivered to the
Issuer pursuant to the Collateral Management Agreement.

(iv) Neither the Issuer nor the Collateral Manager will enter into any agreement
amending, modifying or terminating the Collateral Management Agreement without
(1) complying with the applicable provisions of the Collateral Management
Agreement, and (2) the consent of the Majority of the Controlling Class.

(v) Except as otherwise set forth herein and therein, the Collateral Manager
shall continue to serve as Collateral Manager under the Collateral Management
Agreement notwithstanding that the Collateral Manager shall not have received
amounts due it under the Collateral Management Agreement because sufficient
funds were not then available hereunder to pay such amounts in accordance with
the Priority of Payments. The Collateral Manager agrees not to cause the filing
of a petition in bankruptcy against the Issuer for the non-payment of the
Collateral Management Fees, or other amounts payable by the Issuer to the
Collateral Manager under the Collateral Management Agreement prior to the date
which is one year and one day (or, if longer, the applicable preference period)
after the payment in full of all Class A Notes issued under this Indenture;
provided, however, nothing in this Section 15.1 shall preclude, or be deemed to
stop, the Collateral Manager (i) from taking any action prior to the expiration
of the aforementioned one year and one day (or longer) period in (A) any case or
proceeding voluntarily filed or commenced by the Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Collateral
Manager or its Affiliates or (ii) from commencing against the Issuer or any of
its properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceeding.

 

156



--------------------------------------------------------------------------------

(vi) The Collateral Manager irrevocably submits to the non-exclusive
jurisdiction of any federal or New York state court sitting in the Borough of
Manhattan in The City of New York in any action or Proceeding arising out of or
relating to the Class A Notes or this Indenture, and the Collateral Manager
irrevocably agrees that all claims in respect of such action or Proceeding may
be heard and determined in such federal or New York state court. The Collateral
Manager irrevocably waives, to the fullest extent it may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
Proceeding. The Collateral Manager irrevocably consents to the service of any
and all process in any action or Proceeding by the mailing or delivery of copies
of such process to it at the office of the Collateral Manager set forth in
Section 14.3. The Collateral Manager agrees that a final judgment in any such
action or Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

157



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have set our hands as of the date first written above.

 

LEHIGH RIVER LLC,

as Issuer

By:  

/s/ Gerald F. Stahlecker

Name:  

Gerald F. Stahlecker

Title:   Executive Vice President

CITIBANK, N.A.,

as Trustee

By:  

/s/ Thomas J. Varcados

Name:   Thomas J. Varcados Title:   Vice President

 

1